Exhibit 10.1

Execution Version

$1,250,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of October 16, 2018

among

CRESTWOOD MIDSTREAM PARTNERS LP,

as Borrower,

THE LENDERS PARTY HERETO,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent,

CITIBANK, N.A.,

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agents,

and

BARCLAYS BANK PLC,

MORGAN STANLEY SENIOR FUNDING, INC.,

RBC CAPITAL MARKETS1

and

SUNTRUST BANK,

as Co-Documentation Agents

 

 

 

WELLS FARGO SECURITIES, LLC,

CITIGROUP GLOBAL MARKETS INC.,

JPMORGAN CHASE BANK, N.A.,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and

as Joint Bookrunners

 

 

1 

RBC Capital Markets is a brand name for the capital markets activities of Royal
Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE     ARTICLE I      DEFINITIONS    Section 1.01  

Defined Terms

     1   Section 1.02  

Terms Generally

     44   Section 1.03  

Effectuation of Transfers

     45   Section 1.04  

Rates

     45   Section 1.05  

Limited Condition Transactions

     45     ARTICLE II      THE CREDITS    Section 2.01  

Commitments

     46   Section 2.02  

Loans and Borrowings

     47   Section 2.03  

Requests for Borrowings

     47   Section 2.04  

Swingline Loans

     48   Section 2.05  

Revolving Letters of Credit

     49   Section 2.06  

Funding of Borrowings

     54   Section 2.07  

Interest Elections

     54   Section 2.08  

Termination and Reduction of Commitments

     55   Section 2.09  

Repayment of Loans; Evidence of Debt

     56   Section 2.10  

Repayment of Loans

     57   Section 2.11  

Prepayment of Loans

     57   Section 2.12  

Fees

     58   Section 2.13  

Interest

     59   Section 2.14  

Alternate Rate of Interest

     60   Section 2.15  

Increased Costs

     61   Section 2.16  

Break Funding Payments

     63   Section 2.17  

Taxes

     63   Section 2.18  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     65   Section 2.19  

Mitigation Obligations; Replacement of Lenders

     67   Section 2.20  

Increase in Revolving Facility Commitments; Incremental Term Loan Commitments

     68   Section 2.21  

Illegality

     70   Section 2.22  

Defaulting Lenders

     70  

 

i



--------------------------------------------------------------------------------

  ARTICLE III      REPRESENTATIONS AND WARRANTIES    Section 3.01  

Organization; Powers

     73   Section 3.02  

Authorization

     73   Section 3.03  

Enforceability

     73   Section 3.04  

Governmental Approvals

     73   Section 3.05  

Financial Statements

     74   Section 3.06  

No Material Adverse Effect

     74   Section 3.07  

Properties

     74   Section 3.08  

Litigation; Compliance with Laws

     74   Section 3.09  

Federal Reserve Regulations

     75   Section 3.10  

Investment Company Act

     75   Section 3.11  

Use of Proceeds

     75   Section 3.12  

Tax Returns

     75   Section 3.13  

No Material Misstatements

     76   Section 3.14  

Employee Benefit Plans

     76   Section 3.15  

Environmental Matters

     76   Section 3.16  

Mortgages

     77   Section 3.17  

Real Property

     77   Section 3.18  

Solvency

     77   Section 3.19  

Labor Matters

     78   Section 3.20  

Insurance

     78   Section 3.21  

[Reserved]

     78   Section 3.22  

Status as Senior Debt; Perfection of Security Interests

     78     ARTICLE IV      CONDITIONS TO CREDIT EVENTS    Section 4.01  

All Credit Events

     79   Section 4.02  

First Credit Event

     79     ARTICLE V      AFFIRMATIVE COVENANTS    Section 5.01  

Existence; Businesses and Properties

     82   Section 5.02  

Insurance

     82   Section 5.03  

Taxes; Payment of Obligations

     84   Section 5.04  

Financial Statements, Reports, Etc.

     85   Section 5.05  

Litigation and Other Notices

     86  

 

ii



--------------------------------------------------------------------------------

Section 5.06  

Compliance with Laws

     87   Section 5.07  

Maintaining Records; Access to Properties and Inspections; Maintaining Midstream
Assets

     87   Section 5.08  

Use of Proceeds

     87   Section 5.09  

Compliance with Environmental Laws

     87   Section 5.10  

Further Assurances

     88   Section 5.11  

Fiscal Year

     89   Section 5.12  

Risk Management Policy

     89   Section 5.13  

Unrestricted Subsidiaries

     89   Section 5.14  

Post-Closing Undertakings

     90     ARTICLE VI      NEGATIVE COVENANTS    Section 6.01  

Indebtedness

     90   Section 6.02  

Liens

     92   Section 6.03  

Sale and Lease-back Transactions

     97   Section 6.04  

Investments, Loans and Advances

     97   Section 6.05  

Mergers, Consolidations, Sales of Assets and Acquisitions

     99   Section 6.06  

Dividends and Distributions

     101   Section 6.07  

Transactions with Affiliates

     102   Section 6.08  

Business of the Borrower and the Subsidiaries

     104   Section 6.09   Limitation on Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-laws and Certain Other
Agreements; etc.      104   Section 6.10  

Total Leverage Ratio

     106   Section 6.11  

Interest Coverage Ratio

     106   Section 6.12  

Senior Secured Leverage Ratio

     106   Section 6.13  

Swap Agreements

     106   Section 6.14  

Negative Pledge

     107   Section 6.15  

Empire JV HoldCo

     107     ARTICLE VII      EVENTS OF DEFAULT    Section 7.01  

Events of Default

     107     ARTICLE VIII      THE AGENTS    Section 8.01  

Appointment and Authority

     110   Section 8.02  

Rights as a Lender

     111  

 

iii



--------------------------------------------------------------------------------

Section 8.03  

Exculpatory Provisions

     111   Section 8.04  

Reliance by Agents

     112   Section 8.05  

Delegation of Duties

     112   Section 8.06  

Resignation of the Agents

     112   Section 8.07  

Non-Reliance on the Agents, Other Lenders and Other Issuing Banks

     113   Section 8.08  

No Other Duties, Etc.

     113   Section 8.09  

Administrative Agent May File Proofs of Claim

     113   Section 8.10  

Collateral and Guaranty Matters

     114   Section 8.11  

Secured Cash Management Agreements and Secured Swap Agreements

     114   Section 8.12  

Indemnification

     114   Section 8.13  

Appointment of Supplemental Collateral Agents

     115   Section 8.14  

Withholding

     115   Section 8.15  

Enforcement

     116       ARTICLE IX            MISCELLANEOUS        Section 9.01  

Notices

     116   Section 9.02  

Survival of Agreement

     117   Section 9.03  

Binding Effect

     117   Section 9.04  

Successors and Assigns

     118   Section 9.05  

Expenses; Indemnity

     121   Section 9.06  

Right of Set-off

     122   Section 9.07  

Applicable Law

     123   Section 9.08  

Waivers; Amendment

     123   Section 9.09  

Interest Rate Limitation

     125   Section 9.10  

Entire Agreement

     126   Section 9.11  

Waiver of Jury Trial

     126   Section 9.12  

Severability

     126   Section 9.13  

Counterparts

     126   Section 9.14  

Headings

     126   Section 9.15  

Jurisdiction; Consent to Service of Process

     126   Section 9.16  

Confidentiality

     127   Section 9.17  

Communications

     128   Section 9.18  

Release of Liens and Guarantees

     129   Section 9.19  

U.S.A. PATRIOT Act and Similar Legislation

     130   Section 9.20  

Judgment

     130  

 

iv



--------------------------------------------------------------------------------

Section 9.21  

Pledge and Guarantee Restrictions

     130   Section 9.22  

No Fiduciary Duty

     130   Section 9.23  

Application of Funds

     131   Section 9.24  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     132   Section 9.25  

Certain ERISA Matters

     132   Section 9.26  

Existing Credit Agreement

     133  

 

v



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of Prepayment
Notice Exhibit C-1    Form of Borrowing Request Exhibit C-2    Form of Swingline
Borrowing Request Exhibit D    Form of Interest Election Request Exhibit E   
Form of Collateral Agreement Exhibit F    Form of Solvency Certificate Exhibit
G-1    Form of Revolving Note Exhibit G-2    Form of Incremental Term Loan Note
Exhibit H-1    Form of Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes) Exhibit H-2    Form of
Compliance Certificate (For Foreign Participants That Are Not Partnerships For
U.S. Federal Income Tax Purposes) Exhibit H-3    Form of Compliance Certificate
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes) Exhibit H-4    Form of Compliance Certificate (For Foreign Lenders
That Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit I    Form of
Administrative Questionnaire Schedule 1.01A    Closing Date Real Property
Schedule 1.01B    Existing Letters of Credit Schedule 2.01    Commitments
Schedule 3.04    Governmental Approvals Schedule 3.08(a)    Litigation Schedule
3.12    Taxes Schedule 3.15    Environmental Matters Schedule 3.20    Insurance
Schedule 5.14    Post-Closing Undertakings Schedule 6.01    Indebtedness
Schedule 6.02(a)    Liens Schedule 6.03    PILOT Programs Schedule 6.04   
Investments Schedule 6.07    Transactions with Affiliates

 

vi



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 16, 2018 (as
amended, amended and restated, supplemented or otherwise modified, this
“Agreement”), among CRESTWOOD MIDSTREAM PARTNERS LP, a limited partnership
organized under the laws of Delaware (the “Borrower”), the LENDERS party hereto
from time to time, WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as
administrative agent (together with any successor administrative agent appointed
pursuant to the provisions of Article VIII, the “Administrative Agent”), WELLS
FARGO, as collateral agent (together with any successor collateral agent
appointed pursuant to the provisions of Article VIII, the “Collateral Agent”),
CITIBANK, N.A., BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as
co-syndication agents (in such capacity, the “Co-Syndication Agents”), and
BARCLAYS BANK PLC, MORGAN STANLEY SENIOR FUNDING, INC., RBC CAPITAL MARKETS and
SUNTRUST BANK as Co-Documentation Agents (in such capacity, the
“Co-Documentation Agents”).

This agreement amends and restates in its entirety that certain Amended and
Restated Credit Agreement dated as of September 30, 2015, among the Borrower,
the Administrative Agent, the Collateral Agent and the lenders and other parties
thereto (as amended by that certain Amendment dated as of April 20, 2016, such
agreement, as existing immediately prior to giving effect to this amendment and
restatement, the “Existing Credit Agreement”).

W I T N E S S E T H :

WHEREAS, the Borrower will use the proceeds of the Revolving Facility Loans (as
defined below), in part, to repay in full all of the outstanding loans and other
amounts, if any, owing under the Existing Credit Agreement (other than any
Existing Letter of Credit), (the “Closing Date Refinancing”); and

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of Revolving Facility Loans and Revolving Letters of Credit at any time and from
time to time prior to the Revolving Facility Maturity Date, in an aggregate
principal amount at any time outstanding not in excess of $1,250.0 million.

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrower on
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“2023 Notes” shall mean the Borrower’s 6.25% Senior Notes due April 1, 2023 and
issued under the applicable Existing Notes Indentures (for the avoidance of
doubt, including any exchange notes in respect thereof).

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Loan (including any Swingline Loan) bearing interest
at a rate determined by reference to the Alternate Base Rate in accordance with
the provisions of Article II.

 

1



--------------------------------------------------------------------------------

“Additional Real Property” shall have the meaning assigned to such term in the
definition of “Collateral and Guarantee Requirement.”

“Additional Term Loan Tranche” shall have the meaning assigned to such term in
Section 2.20.

“Adjusted Eurodollar Rate” shall mean for any Interest Period with respect to
any Eurodollar Loan, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1.00%) equal to (a) the Eurodollar Rate for such Interest
Period multiplied by (b) the Statutory Reserves.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(d).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit I or any other form approved by the
Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“Agent Default Period” shall mean, with respect to any Agent, any time when such
Agent is a Defaulting Lender and is not performing its role as such Agent
hereunder and under the other Loan Documents.

“Agent Parties” shall have the meaning assigned to such term in Section 9.17(c).

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreed Security Principles” shall mean any grant of a Lien or provision of a
guarantee by any Person that could:

(a)    (i) result in costs (tax, administrative or otherwise) to such Person
that are materially disproportionate to the benefit obtained by the
beneficiaries of such Lien and/or guarantee or (ii) result in any grant of a
Lien (including any Mortgage) or provision of a guarantee that the
Administrative Agent or its counsel reasonably determines would not provide
material credit support for the benefit of the Secured Parties pursuant to a
legally valid, binding and enforceable Security Document;

(b)    result in a Lien being granted over assets of such Person, the
acquisition of which was financed from a subsidy or payments, which financing is
permitted by this Agreement, and the terms of which prohibit any assets acquired
with such subsidy or payment being used as collateral;

(c)    include any lease, license, contract or agreement to which such Person is
a party, and any of its rights or interest thereunder, if and to the extent that
a security interest is prohibited by or in violation of a term, provision or
condition of any such lease, license, contract or agreement (unless such term,
provision or condition would be rendered ineffective with respect to the
creation of the security interest hereunder pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other

 

2



--------------------------------------------------------------------------------

applicable law (including the U.S. Bankruptcy Code) or principles of equity);
provided however that Agreed Security Principles shall not prohibit the grant of
a Lien or a provision of a guarantee at such time as the contractual prohibition
shall no longer be applicable and, to the extent severable, which Lien shall
attach immediately to any portion of such lease, license, contract or agreement
not subject to the prohibitions specified above; provided further that the
Agreed Securities Principles shall not exclude any “proceeds” (as defined in the
UCC) of any such lease, license, contract or agreement;

(d)    result in the contravention of applicable law, unless such applicable law
would be rendered ineffective with respect to the creation of the security
interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC
(or any successor provision or provisions); provided however that Agreed
Security Principles shall not prohibit the grant of a Lien or a provision of a
guarantee at such time as the legal prohibition shall no longer be applicable
and to the extent severable (which Lien shall attach immediately to any portion
not subject to the prohibitions specified above); or

(e)    result in a breach of a material agreement existing on the Closing Date
and binding on such Person that may not be amended, supplemented, waived,
restated or otherwise modified using commercially reasonable efforts to avoid
such breach; provided that this clause (e) shall only apply to the granting of
Liens and not to the provision of any guarantee.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Alternate Base Rate” shall mean the greatest of (i) the rate of interest per
annum determined by the Administrative Agent from time to time as its prime
commercial lending rate for U.S. Dollar loans in the United States for such day
(the “Prime Rate”), (ii) the Federal Funds Effective Rate plus 0.50% per annum,
and (iii) the Adjusted Eurodollar Rate as of such date for a one-month Interest
Period plus 1.00% per annum. The Prime Rate is not necessarily the lowest rate
that the Administrative Agent is charging to any corporate customer. Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurodollar Rate shall be effective from and
including the date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted Eurodollar Rate, respectively. Notwithstanding anything to
the contrary above, if the Alternate Base Rate as determined above shall be less
than zero, the Alternative Base Rate shall be deemed to be zero for purposes of
this Agreement.

“Anti-Corruption Laws” shall mean the United States Foreign Corrupt Practices
Act of 1977, as amended.

“Anti-Terrorism Laws” shall mean any applicable Law related to terrorism
financing or money laundering including the USA Patriot Act, The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive
Order 13224 (effective September 24, 2001).

“Applicable Law” shall mean all applicable provisions of constitutions,
statutes, laws, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of all Governmental Authorities and all
orders and decrees of all courts and arbitrators.

 

3



--------------------------------------------------------------------------------

“Applicable Rate” shall mean for any day (a) for any Incremental Term Loan, the
applicable margin per annum set forth in the joinder agreement with respect
thereto, (b) for the Revolving Facility Loans, (i) prior to the Trigger Date,
(x) with respect to any Eurodollar Loan, a margin of 2.25 % per annum and
(y) with respect to any ABR Loan, a margin of 1.25% per annum and (ii) on and
after the Trigger Date, the applicable margin per annum set forth below under
the caption “Revolving Facility Loans ABR Loan Spread” and “Revolving Facility
Loans Eurodollar Loan Spread”, as applicable, based upon the Total Leverage
Ratio as of the last date of the most recent fiscal quarter of the Borrower,
(c) for Swingline Loans, prior to the Trigger Date, a margin of 1.25% per annum,
and on or after the Trigger Date, the applicable margin per annum set forth
below under the caption “Swingline Loans ABR Loan Spread” and (d) for the
Commitment Fees, (i) prior to the Trigger Date, a rate per annum equal to 0.375%
and (ii) on and after the Trigger Date, the applicable rate per annum set forth
below under the caption “Commitment Fee” based upon the Total Leverage Ratio as
of the last date of the most recent fiscal quarter of the Borrower:

 

Total Leverage Ratio:

   Revolving
Facility Loans
ABR Loan
Spread /
Swingline Loans
ABR Loan
Spread     Revolving
Facility Loans
Eurodollar
Loan Spread     Commitment
Fee  

Category 1: Greater than 4.50 to 1.00

     1.50 %      2.50 %      0.45 % 

Category 2: Less than or equal to 4.50 to 1.00 but greater than 4.00 to 1.00

     1.25 %      2.25 %      0.375 % 

Category 3: Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00

     1.00 %      2.00 %      0.325 % 

Category 4: Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

     0.75 %      1.75 %      0.30 % 

Category 5: Less than or equal to 3.00 to 1.00

     0.50 %      1.50 %      0.25 % 

For purposes of the foregoing, (1) the Total Leverage Ratio shall be determined
as of the end of each fiscal quarter of the Borrower’s fiscal year based upon
the consolidated financial information of the Borrower and its Restricted
Subsidiaries delivered pursuant to Section 5.04(a) or (b) and (2) each change in
the Applicable Rate resulting from a change in the Total Leverage Ratio shall be
effective on the first Business Day after the date of delivery to the
Administrative Agent of such consolidated financial information indicating such
change and ending on the date immediately preceding the effective date of the
next such change; provided that the Total Leverage Ratio shall be deemed to be
in Category 1 at the option of the Administrative Agent or the Required Lenders,
at any time during which the Borrower fails to deliver the consolidated
financial information when required to be delivered pursuant to Section 5.04(a)
or (b), during the period from the expiration of the time for delivery thereof
until such consolidated financial information is delivered.

 

4



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the
computation of the Total Leverage Ratio set forth in a certificate of Crestwood
GP or a Financial Officer of the Borrower delivered to the Administrative Agent
is inaccurate for any reason and the result thereof is that the Lenders received
interest or fees for any period based on an Applicable Rate that is less than
that which would have been applicable had the Total Leverage Ratio been
accurately determined, then, for all purposes of this Agreement, the “Applicable
Rate” for any day occurring within the period covered by such certificate of
Crestwood GP or a Financial Officer of the Borrower shall retroactively be
deemed to be the relevant percentage as based upon the accurately determined
Total Leverage Ratio for such period, and any shortfall in the interest or fees
theretofor paid by the Borrower for the relevant period pursuant to Section 2.12
and Section 2.13 as a result of the miscalculation of the Total Leverage Ratio
shall be deemed to be (and shall be) due and payable under the relevant
provisions of Section 2.12 or Section 2.13, as applicable, at the time the
interest or fees for such period were required to be paid pursuant to said
Section (and shall remain due and payable until paid in full), in accordance
with the terms of this Agreement); provided that, notwithstanding the foregoing,
so long as an Event of Default described in Section 7.01(h) or (i) has not
occurred with respect to the Borrower, such shortfall shall be due and payable
five (5) Business Days following the determination described above.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Acquisition” shall mean any acquisition by the Borrower or any Restricted
Subsidiary of all or a portion of the assets of, or all or a portion of the
Equity Interests (other than directors’ qualifying shares) in a Person or
division or line of business of a Person.

“Asset Disposition” shall mean any sale, transfer or other disposition by the
Borrower or any Restricted Subsidiary to any Person other than the Borrower or a
Restricted Subsidiary to the extent otherwise permitted hereunder of any asset
or group of related assets (other than inventory or other assets sold,
transferred or otherwise disposed of in the ordinary course of business) in one
or a series of related transactions.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if required pursuant to Section 9.04(b)), in substantially the form of
Exhibit A or such other form as shall be approved by the Administrative Agent.

“Availability” shall mean the total Available Unused Commitments that may be
borrowed by the Borrower at any time such that the Borrower remains in
compliance on a Pro Forma Basis after giving effect to such Borrowing with the
covenants in Sections 6.10, 6.11 and 6.12.

“Availability Period” shall mean the period from the Closing Date to but
excluding the earlier of the Revolving Facility Maturity Date and the date of
termination of the Revolving Facility Commitments.

“Available Cash” shall mean, for any period, “Available Cash” as defined in the
Limited Partnership Agreement as in effect on the Closing Date.

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender, at any time of determination, an amount equal to the amount by which
(a) the Revolving Facility Commitment of such Revolving Facility Lender at such
time exceeds (b) the Revolving Facility Credit Exposure of such Revolving
Facility Lender at such time.

 

5



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17(b).

“Borrowing” shall mean a group of Loans of a single Type under a single Facility
made on a single date to the Borrower and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.

“Borrowing Minimum” shall mean (a) in the case of a Revolving Facility Borrowing
comprised entirely of Eurodollar Loans, $500,000, (b) in the case of a Revolving
Facility Borrowing comprised entirely of ABR Loans, $500,000 and (c) in the case
of a Swingline Borrowing, $100,000.

“Borrowing Multiple” shall mean (a) in the case of a Revolving Facility
Borrowing comprised entirely of Eurodollar Loans, $500,000, (b) in the case of a
Revolving Facility Borrowing comprised entirely of ABR Loans, $100,000 and
(c) in the case of a Swingline Borrowing, $100,000.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1.

“Business Day” shall mean any day of the year, other than a Saturday, Sunday or
other day on which banks are required or authorized to close in New York, New
York, and, where used in the context of Eurodollar Loans, is also a day on which
dealings are carried on in the London interbank market.

“Calculation Period” shall mean, as of any date of determination, the period of
four consecutive fiscal quarters ending on such date or, if such date is not the
last day of a fiscal quarter, ending on the last day of the fiscal quarter of
the Borrower most recently ended prior to such date.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP; provided, however,
notwithstanding anything to the contrary contained herein or in any other

 

6



--------------------------------------------------------------------------------

Loan Document, for all purposes hereunder and under any other Loan Document,
GAAP shall be deemed to treat operating leases and Capital Lease Obligations in
a manner consistent with their treatment under GAAP as in effect on the Original
Closing Date.

“Cash Interest Expense” shall mean, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis for any period, Interest Expense
for such period, less, for each of clauses (a), (b), (c) and (e) below, to the
extent included in the calculation of such Interest Expense, the sum of
(a) pay-in-kind Interest Expense or other noncash Interest Expense (including as
a result of the effects of purchase accounting), (b) the amortization of any
financing fees or breakage costs paid by, or on behalf of, the Borrower or any
of its Restricted Subsidiaries, including such fees paid in connection with the
Transactions or any amendments, waivers or other modifications of this
Agreement, (c) the amortization of debt discounts, if any, or fees in respect of
Swap Agreements, (d) cash interest income of the Borrower and its Restricted
Subsidiaries for such period and (e) all non-recurring cash Interest Expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations and financing fees, all as calculated on a consolidated basis
in accordance with GAAP; provided that Cash Interest Expense shall exclude,
without duplication of any exclusion set forth in clause (a), (b), (c), (d) or
(e) above, annual agency fees paid to the Administrative Agent and/or the
Collateral Agent and one-time financing fees or breakage costs paid in
connection with the Transactions or any amendments, waivers or other
modifications of this Agreement.

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including purchasing cards), electronic funds transfer, automated clearinghouse
transfers of funds and other cash management arrangements.

“Cash Management Bank” shall mean any Person that, (a) at the time it enters
into a Cash Management Agreement, is a Lender, an Agent, or a Joint Lead
Arranger or an Affiliate of a Lender, an Agent or a Joint Lead Arranger or
(b) on the Closing Date is a Lender, an Agent, or a Joint Lead Arranger or an
Affiliate of a Lender, an Agent or a Joint Lead Arranger and is a party to a
Cash Management Agreement with a Loan Party.

A “Change in Control” shall be deemed to occur upon the occurrence of any of the
following: means (i) Crestwood Equity Partners ceases to own and control 100% of
the outstanding Equity Interests of Crestwood GP; (ii) any Person or group of
Persons (within the meaning of Section 13(d)(3) of the Securities Exchange Act
of 1934 as in effect on the Closing Date), other than any combination of
Permitted Holders (or a single Permitted Holder), shall acquire, directly or
indirectly, in the aggregate Equity Interests representing 35% or more of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower and any combination of the Permitted Holders
(including a single Permitted Holder) own beneficially (as defined above)
directly or indirectly, a smaller percentage of such ordinary voting power at
such time than the Equity Interests owned by such other Person or group; (iii) a
“Change in Control” or similar event shall occur under the Existing Notes
Indentures or any other Permitted Junior Debt that is Material Indebtedness;
(iv) any Person or group of Persons (within the meaning of Section 13(d)(3) of
the Securities Exchange Act of 1934), other than Permitted Holders, shall
acquire, directly or indirectly, more than 50% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of Crestwood
Equity GP; or (v) Crestwood GP ceases to be the general partner of the Borrower
or Crestwood Equity GP ceases to be the general partner of Crestwood Equity
Partners. Notwithstanding the foregoing definition, in no event shall a Change
in Control occur as a result of the repurchase of general partnership interests
in Crestwood Equity Partners or any of its direct or indirect Parent Companies
by Crestwood Equity Partners or its Subsidiaries for the purposes of effecting a
general partner “buyback”.

 

7



--------------------------------------------------------------------------------

“Change in Law” shall mean (a) the adoption or implementation of any treaty,
law, rule or regulation after the Closing Date, (b) any change in law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Closing Date or (c) compliance by any Lender or Issuing Bank
(or, for purposes of Section 2.15(b), by any lending office of such Lender or
Issuing Bank or by such Lender’s or Issuing Bank’s holding company, if any) with
any written request, guideline or directive (whether or not having the force of
law but if not having the force of law, then being one with which the relevant
party would customarily comply) of any Governmental Authority made or issued
after the Closing Date; provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or United States or
foreign regulatory agencies, in each case, pursuant to Basel III, shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued; provided, further, that any increased costs associated with a Change
in Law based on the foregoing clauses (i) and/or (ii) may only be imposed to the
extent the applicable Lender imposes the same charges or additional amounts on
other similarly situated borrowers under comparable facilities.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Closing Date” shall mean October 16, 2018, and “Closing” shall mean the making
of the initial Loans hereunder on the Closing Date.

“Closing Date Real Property” shall mean all of the Real Property set forth on
Schedule 1.01A.

“Closing Date Refinancing” shall have the meaning assigned to such term in the
recitals.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time (except as otherwise provided herein).

“Co-Documentation Agents” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

“Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Collateral Agreement” shall mean the Second Amended and Restated Guarantee and
Collateral Agreement, as amended, supplemented or otherwise modified from time
to time, substantially in the form of Exhibit E, among the Borrower, each
Subsidiary Loan Party and the Collateral Agent, and any other guarantee and
collateral agreement that may be executed after the Closing Date in favor of,
and in form and substance acceptable to, the Collateral Agent.

“Collateral and Guarantee Requirement” shall mean the requirement that:

(a)    on the Closing Date, the Collateral Agent shall have received from each
Loan Party a counterpart of the Collateral Agreement, duly executed and
delivered on behalf of such Loan Party;

 

8



--------------------------------------------------------------------------------

(b)    on the Closing Date, the Collateral Agent shall be the beneficiary of a
pledge of all the issued and outstanding Equity Interests of each Material
Subsidiary (other than Excluded Subsidiaries) and all other outstanding Equity
Interests directly owned by a Loan Party (except, in each case, to the extent
that a pledge of such Equity Interests is not permitted under Section 9.21), and
the Collateral Agent shall have received all certificates or other instruments
(if any) representing such Equity Interests, together with, if applicable, stock
powers or other instruments of transfer with respect thereto endorsed in blank,
or shall have otherwise received a security interest over such Equity Interests
satisfactory to the Collateral Agent;

(c)    in the case of any Person that becomes a Loan Party after the Closing
Date, the Collateral Agent shall have received a supplement to the Collateral
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Loan Party;

(d)    with respect to any Equity Interests acquired by any Loan Party after the
Closing Date, all such outstanding Equity Interests directly owned by a Loan
Party or any Person that becomes a Subsidiary Loan Party after the Closing Date,
shall have been pledged in accordance with the Collateral Agreement to the
extent permitted under Section 9.21, and the Collateral Agent shall have
received all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank, or shall have otherwise received a security
interest over such Equity Interests satisfactory to the Collateral Agent;

(e)    (i) all Indebtedness of the Borrower and each Subsidiary (other than
Excluded Subsidiaries) that is owing to any Loan Party shall have been pledged
in accordance with the Collateral Agreement, (ii) all Indebtedness of the
Borrower and each Subsidiary (other than Excluded Subsidiaries) having an
aggregate principal amount in excess of $20.0 million that is owing to any Loan
Party shall be evidenced by a promissory note or an instrument and (iii) the
Collateral Agent shall have, in respect of all such Indebtedness of the Borrower
and each such Subsidiary having an aggregate principal amount in excess of
$20.0 million (other than intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
the Borrower and its Subsidiaries (other than Excluded Subsidiaries)), received
originals of all such promissory notes or instruments, together with note powers
or other instruments of transfer with respect thereto endorsed in blank;

(f)    all documents and instruments, required by law or reasonably requested by
the Collateral Agent to be executed, filed, registered or recorded to create the
Liens intended to be created by the Security Documents (in each case, including
any supplements thereto) and perfect such Liens, including UCC financing
statements, to the extent required by, and with the priority required by, the
Security Documents or reasonably requested by the Collateral Agent, shall have
been filed, registered or recorded or delivered to the Collateral Agent for
filing, registration or recording concurrently with, or promptly following, the
execution and delivery of each such Security Document;

(g)    each Loan Party shall have (x) delivered to the Collateral Agent all
policies or certificates of insurance of the type required by Section 5.02 (or
shall have used commercially reasonable efforts to deliver, to the extent
expressly contemplated by Section 5.02) and (y) obtained all consents and
approvals required to be obtained by it in connection with the execution and
delivery of all Security Documents (or supplements thereto) to which it is a
party and the granting by it of the Liens thereunder and the performance of its
obligations thereunder;

 

9



--------------------------------------------------------------------------------

(h)    the Collateral Agent shall receive from the applicable Loan Parties with
respect to each Closing Date Real Property that is covered by a Mortgage
pursuant to the Original Credit Agreement, within 90 days following the Closing
Date (or such later date as agreed by the Administrative Agent in its sole
discretion) an amendment to the Mortgage covering each such Closing Date Real
Property, each in form and substance reasonably satisfactory to the
Administrative Agent, each duly executed and delivered by an authorized officer
of each party thereto and in form suitable for filing and recording in all
filing or recording offices that the Administrative Agent may deem necessary or
desirable;

(i)    the Collateral Agent shall receive from the applicable Loan Parties with
respect to each Closing Date Real Property that must be mortgaged to meet the
Mortgage Requirement, within 90 days following the Closing Date (or such later
date as agreed by the Administrative Agent in its sole discretion):

(i)    a Mortgage duly authorized and executed, in form for recording in the
recording office of each jurisdiction where such Closing Date Real Property to
be encumbered thereby is situated, in favor of the Collateral Agent, for its
benefit and the benefit of the Secured Parties, together with such other
instruments as shall be necessary or appropriate (in the reasonable judgment of
the Collateral Agent) to create a Lien under applicable law, all of which shall
be in form and substance reasonably satisfactory to Collateral Agent, which
Mortgage and other instruments shall be effective to create and/or maintain a
first priority Lien on such Closing Date Real Property, subject to no Liens
other than Prior Liens and Permitted Encumbrances applicable to such Closing
Date Real Property;

(ii)    policies or certificates of insurance of the type required by
Section 5.02 (or the Borrower shall have used commercially reasonable efforts to
deliver such policies or certificates, to the extent expressly contemplated by
Section 5.02);

(iii)    evidence of flood insurance required by Section 5.02(c), in form and
substance reasonably satisfactory to Administrative Agent; and

(iv)    all such other items as shall be reasonably necessary in the opinion of
counsel to the Lenders to create a valid and perfected first priority mortgage
Lien on such Closing Date Real Property, subject only to Permitted Encumbrances
and Prior Liens. Without limiting the generality of the foregoing, if requested
by the Administrative Agent, the Administrative Agent shall have received, on
behalf of itself, the Collateral Agent, the Lenders, and each Issuing Bank,
opinions of local counsel for the Loan Parties in states in which the Mortgaged
Properties are located, with respect to the enforceability and validity of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent;

(j)    the Collateral Agent shall receive from the applicable Loan Parties with
respect to any Real Property acquired after the Closing Date and required to be
subject to a Mortgage pursuant to Section 5.10(b) (collectively, the “Additional
Real Property”) prior to the date required pursuant to Sections 5.10(b) and (c),
the following documents and instruments:

(i)    a Mortgage duly authorized and executed, in form for recording in the
recording office of each jurisdiction where such Additional Real Property to be
encumbered thereby is situated, in favor of the Collateral Agent, for its
benefit and the

 

10



--------------------------------------------------------------------------------

benefit of the Secured Parties, together with such other instruments as shall be
necessary or appropriate (in the reasonable judgment of the Collateral Agent) to
create a Lien under applicable law, all of which shall be in form and substance
reasonably satisfactory to Collateral Agent, which Mortgage and other
instruments shall be effective to create and/or maintain a first priority Lien
on such Additional Real Property, subject to no Liens other than Prior Liens and
Permitted Encumbrances applicable to such Additional Real Property;

(ii)    policies or certificates of insurance of the type required by
Section 5.02 (or the Borrower shall have used commercially reasonable efforts to
deliver such policies or certificates, to the extent expressly contemplated by
Section 5.02);

(iii)    evidence of flood insurance required by Section 5.02(c), in form and
substance reasonably satisfactory to Administrative Agent, it being understood
that, in any event, the items required pursuant to this clause (iii) shall be
required to be delivered prior to or on the day on which Mortgages are delivered
pursuant to clause (i) above with respect to such Mortgaged Property; and

(iv)    all such other items as shall be reasonably necessary in the opinion of
counsel to the Lenders to create a valid and perfected first priority mortgage
Lien on such Additional Real Property, subject only to Permitted Encumbrances
and Prior Liens. Without limiting the generality of the foregoing, if requested
by the Administrative Agent, the Administrative Agent shall have received, on
behalf of itself, the Collateral Agent, the Lenders, and each Issuing Bank,
opinions of local counsel for the Loan Parties in states in which the Mortgaged
Properties are located, with respect to the enforceability and validity of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent;

(k)    with respect to each of the items identified in this definition of
“Collateral and Guarantee Requirement” that are required to be delivered on a
date after the Closing Date, the Administrative Agent, in each case, may (in its
sole discretion) extend such date;

(l)    any Subsidiary of the Borrower that directly holds the Equity Interests
of the Empire JV HoldCo shall be a Restricted Subsidiary and all such
outstanding Equity Interests issued by Empire JV HoldCo shall have been pledged
in accordance with the Collateral Agreement, and the Collateral Agent shall have
received all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank, or shall have otherwise received a security
interest over such Equity Interests satisfactory to the Collateral Agent; and

(m)    the Collateral Agent shall receive from the applicable Loan Parties
control agreements or other control or similar arrangements reasonably
satisfactory to the Collateral Agent with respect to all deposit accounts and
securities accounts at the times and to the extent required under the Collateral
Agreement.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) Liens required to be
granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” (i) shall be subject to exceptions and limitations set forth in the
Security Documents and (ii) shall not contravene the Agreed Security Principles
or Section 9.21, (b) in no event shall the Collateral include any Excluded
Assets and (c) the security interests and Liens required in this definition
shall not apply during the continuation of a Collateral Release Event that has
not been followed by the Collateral Regrant Event.

 

11



--------------------------------------------------------------------------------

“Collateral Regrant Event” shall have the meaning assigned to such term in
Section 5.10(g).

“Collateral Release Event” shall have the meaning assigned to such term in
Section 5.10(g).

“COLT Interconnect” shall mean the pipeline interconnect between the COLT
Terminal and a crude oil storage facility that interconnects with certain
interstate pipelines near Tioga, North Dakota.

“COLT Terminal” means that certain oil loading terminal and storage facility and
related facilities located in Williams County, North Dakota.

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment and Incremental Commitment, (b) with respect to any Lender
that is a Swingline Lender, its Swingline Commitment, and (c) with respect to
any Issuing Bank, its Revolving L/C Commitment.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7. U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” shall have the meaning assigned to such term in Section 9.17.

“ConEd” shall mean Consolidated Edison, Inc.

“ConEd Sub” shall mean Con Edison Gas Pipeline and Storage Northeast, LLC, a
wholly owned direct or indirect Subsidiary of ConEd formed to hold the Equity
Interests of the Empire JV Sub.

“Consolidated Debt” at any date shall mean (without duplication) all
Indebtedness consisting of Capital Lease Obligations (provided Capital Lease
Obligations shall only constitute Consolidated Debt if the aggregate outstanding
principal amount of such Capital Lease Obligations exceeds $10,000,000 in the
aggregate), Indebtedness for borrowed money (other than letters of credit and
performance bonds to the extent undrawn) and Indebtedness in respect of the
deferred purchase price of property or services of the Borrower and its
Restricted Subsidiaries determined on a consolidated basis on such date.

“Consolidated Net Debt” at any date shall mean Consolidated Debt on such date
minus an amount not to exceed $25.0 million of cash and Permitted Investments of
the Borrower and its Restricted Subsidiaries that are Loan Parties on such date,
to the extent the same (w) is not being held as cash collateral (other than as
Collateral for the Facilities), (x) does not constitute escrowed funds for any
purpose, (y) does not represent a minimum balance requirement and (z) is not
subject to other restrictions on withdrawal.

“Consolidated Net Income” shall mean, for any period, the aggregate of the Net
Income of the Borrower and its Subsidiaries for such period determined on a
consolidated basis; provided, however, that

 

12



--------------------------------------------------------------------------------

(a)    any net after-tax extraordinary, unusual or infrequently occurring gains
or losses (less all fees and expenses related thereto) or income or expenses or
charges (including, without limitation, any pension expense, casualty losses,
severance expenses, facility closure expenses, system establishment costs,
mobilization expenses that are not reimbursed and other restructuring expenses,
benefit plan curtailment expenses, bankruptcy reorganization claims, settlement
and related expenses and fees, expenses or charges related to any offering of
Equity Interests of the Borrower or any of its Subsidiaries, any Investment,
acquisition or Indebtedness permitted to be incurred hereunder (in each case,
whether or not successful), including all fees, expenses, charges and payments
related to the Transaction), in each case, shall be excluded; provided that,
with respect to each infrequently occurring item, the Borrower shall have
delivered to the Administrative Agent an officers’ certificate or certificate of
Crestwood GP specifying and quantifying such item and stating that such item is
an infrequently occurring item,

(b)    any net after-tax income or loss from discontinued operations and any net
after-tax gain or loss on disposal of discontinued operations shall be excluded,

(c)    any net after-tax gain or loss (including the effect of all fees and
expenses or charges relating thereto) attributable to business dispositions or
asset dispositions other than in the ordinary course of business (as determined
in good faith by the Board of Directors of the Borrower) shall be excluded,

(d)    any net after-tax income or loss (including the effect of all fees and
expenses or charges relating thereto) attributable to the refinancing,
modification of or early extinguishment of indebtedness (including any net
after-tax income or loss attributable to the repayment of amounts under the
Existing Credit Agreement and obligations under Swap Agreements) shall be
excluded,

(e)    the Net Income for such period of any Person that is not a Restricted
Subsidiary, or that is accounted for by the equity method of accounting, shall
be included only to the extent of the amount of dividends or distributions or
other payments paid in cash (or to the extent converted into cash) to the
Borrower or a Restricted Subsidiary thereof in respect of such period,

(f)    (x) the Net Income for such period of any Subsidiary (that is not a Loan
Party) of the Borrower and (y) any amount of Net Income of any Person that is
not a Restricted Subsidiary that would otherwise be included pursuant to clause
(e) of this definition shall, in each case, be excluded to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
(or such other Person) of its Net Income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its organizational
documents or any agreement, instrument, judgment, decree, order, statute, rule,
or governmental regulation applicable to that Subsidiary (or that other Person)
or its stockholders or members, unless such restriction with respect to the
payment of dividends or in similar distributions has been legally waived or
complied with (provided that, in the case of clause (x), the net loss of any
such Subsidiary shall be included to the extent funds are disbursed by such
Person or any other Subsidiary of such Person in respect of such loss and that
Net Income of such Person shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash) by such Subsidiary to the Borrower or one of its other
Restricted Subsidiaries in respect of such period to the extent not already
included therein),

 

13



--------------------------------------------------------------------------------

(g)    Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(h)    any non-cash charges from the application of the purchase method of
accounting in connection with the Transactions or any future acquisition, to the
extent such charges are deducted in computing such Consolidated Net Income,
shall be excluded,

(i)    accruals and reserves that are established within twelve months after the
Closing Date and that are so required to be established in accordance with GAAP
shall be excluded,

(j)    any non-cash expenses (including, without limitation, write-downs and
impairment of property, plant, equipment, goodwill and intangibles and other
long-lived assets), any non-cash gains or losses on interest rate and foreign
currency derivatives and any foreign currency transaction gains or losses and
any foreign currency exchange translation gains or losses that arise on
consolidation of integrated operations shall be excluded, and

(k)    (i) any long-term incentive plan accruals and any non-cash compensation
expense realized from grants of stock or unit appreciation or similar rights,
stock or unit options, any restricted stock or unit plan or other rights to
officers, directors, and employees of the Borrower or any of its Subsidiaries
shall be excluded and (ii) any long-term incentive plan accruals and non-cash
compensation expenses directly attributable to services rendered on behalf of,
and directly or indirectly paid for by, the Loan Parties, realized from grants
of stock or unit appreciation or similar rights, stock or unit options, any
restricted stock or unit plan or other rights to any employees of a Parent
Company, shall be excluded.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and its consolidated Restricted Subsidiaries, determined in accordance
with GAAP, in each case as set forth on the consolidated balance sheet of the
Borrower as of such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Co-Syndication Agents” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Crestwood Equity GP” shall mean Crestwood Equity GP LLC, a Delaware limited
liability company.

“Crestwood Equity Partners” shall mean Crestwood Equity Partners LP, a Delaware
limited partnership.

“Crestwood GP” shall mean Crestwood Midstream GP LLC, a Delaware limited
liability company.

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

14



--------------------------------------------------------------------------------

“Defaulting Lender” shall mean any Lender that (a) has failed to perform any of
its funding obligations under this Agreement, including with respect to Loans
and participations in Revolving Letters of Credit or Swingline Loans within
three Business Days of the date when due, unless the subject of a good faith
dispute or unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s reasonable
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations under this Agreement or has made a public
statement to such effect with respect to its funding obligations under this
Agreement (and such notice or public statement has not been withdrawn), unless
the subject of a good faith dispute or unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s reasonable determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied, (c) has failed, within three Business Days after
written request by the Administrative Agent (whether acting on its own behalf or
at the reasonable request of the Borrower (it being understood that the
Administrative Agent shall comply with any such reasonable request)), to confirm
in a manner reasonably satisfactory to the Administrative Agent that it will
comply with its funding obligations, unless the subject of a good faith dispute
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), (d) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute or subsequently cured, or (e) has, or has a direct or
indirect parent company that has, become the subject of a proceeding under any
bankruptcy or insolvency laws, or has had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, or become the subject of a
Bail-In Action; provided, that a Lender shall not become a Defaulting Lender
solely as the result of the acquisition or maintenance of an ownership interest
in such Lender or its direct or indirect parent company or the exercise of
control over a Lender or its direct or indirect parent company by a Governmental
Authority or an instrumentality thereof so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.

“Drop-Down Acquisition” shall mean (i) any acquisition by the Borrower or one or
more of its Subsidiaries of property or assets (including Equity Interests of
any Person but excluding capital expenditures or acquisitions of inventory or
supplies in the ordinary course of business) from Crestwood Holdings LLC, a
Delaware limited liability company, or any its subsidiaries or Affiliates (other
than Crestwood Equity Partners or any of its Subsidiaries) or (ii) any Group
Acquisition.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision of an EEA Resolution Authority with
its parent.

 

15



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EBITDA” shall mean, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
for such period plus (a) the sum of (in each case without duplication and to the
extent the respective amounts described in subclauses (i) through (xii) of this
clause (a) reduced such Consolidated Net Income for the respective period for
which EBITDA is being determined (but excluding any non-cash item to the extent
it represents an accrual or reserve for a potential cash charge in any future
period or amortization of a prepaid cash item that was paid in a prior period)):

(i)    provision for Taxes (whether or not paid, estimated or accrued) based on
income, profits, losses or capital of the Borrower and its Restricted
Subsidiaries for such period (adjusted for the tax effect of all adjustments
made to Consolidated Net Income),

(ii)    Interest Expense of the Borrower and its Restricted Subsidiaries that
are Loan Parties for such period (net of interest income of the Borrower and
such Restricted Subsidiaries for such period) and to the extent not reflected in
Interest Expense, costs of surety bonds in connection with financing activities,

(iii)    depreciation, amortization (including, without limitation, amortization
of intangibles and deferred financing fees) and other non-cash expenses
(including, without limitation write-downs and impairment of property, plant,
equipment, goodwill and intangibles and other long-lived assets and the impact
of purchase accounting on the Borrower and its Restricted Subsidiaries for such
period),

(iv)    the amount of any restructuring charges (which, for the avoidance of
doubt, shall include retention, severance, systems establishment cost or excess
pension, other post-employment benefits, curtailment or other excess charges);
provided that with respect to each such restructuring charge, the Borrower shall
have delivered to the Administrative Agent an officers’ certificate or
certificate of Crestwood GP specifying and quantifying such expense or charge
and stating that such expense or charge is a restructuring charge,

(v)    any other non-cash charges,

(vi)    equity earnings or losses in Affiliates unless funds have been disbursed
to such Affiliates by the Borrower or any Restricted Subsidiary,

(vii)    other non-operating expenses,

(viii)    the minority interest expense consisting of subsidiary income
attributable to minority equity interests of third parties in any Restricted
Subsidiary that is not a Subsidiary Loan Party in such period or any prior
period, except to the extent of dividends declared or paid on Equity Interests
held by third parties,

 

16



--------------------------------------------------------------------------------

(ix)    costs of reporting and compliance requirements pursuant to the
Sarbanes-Oxley Act of 2002 and under similar legislation of any other
jurisdiction;

(x)    accretion of asset retirement obligations in accordance with Statement of
Financial Accounting Standards No. 143, Accounting for Asset Retirement
Obligations and under similar requirements for any other jurisdiction;

(xi)    extraordinary losses and unusual or infrequently occurring cash charges,
severance, relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans, and

(xii)    restructuring costs related to (A) acquisitions after the Original
Closing Date permitted under the terms hereof and (B) closure or consolidation
of facilities;

minus (b) to the extent such amounts increased such Consolidated Net Income for
the respective period for which EBITDA is being determined, non-cash items
increasing Consolidated Net Income for such period (but excluding any such items
which represent the reversal in such period of any accrual of, or cash reserve
for, anticipated cash charges in any prior period where such accrual or reserve
is no longer required).

In addition, EBITDA may include, at the Borrower’s option, any New Project
EBITDA Adjustments. Furthermore, in the event the Borrower or any of its
consolidated Restricted Subsidiaries undertakes a Material Project, a Material
Project EBITDA Adjustment may be added to EBITDA at the Borrower’s option.
Finally, EBITDA shall be increased for the applicable period, without
duplication, to reflect the collection in cash of any deficiency payment
received during such period pursuant to the Rangeland Contracts and Other
Contracts (in each case, to the extent increasing deferred revenue of the
Borrower or any Restricted Subsidiary) or the delivery of services in excess of
contracted requirements thereunder, after deducting the amount of any cash
payment previously collected and required to be credited to the applicable
customers under the Rangeland Contracts and Other Contracts, as applicable, as a
result of previous deficiency payments made under the Rangeland Contracts or
Other Contracts, as applicable.

Notwithstanding the foregoing, the contribution to EBITDA of the Borrower and
its Restricted Subsidiaries by the Empire Joint Venture (in respect of actual
cash distributions paid) during any period shall be limited in the aggregate to
40% of the total EBITDA for such period (for the avoidance of doubt, after
giving effect to any such contribution to EBITDA by the Empire Joint Venture).

“Empire Contribution Agreement” shall mean the Contribution Agreement by and
between Empire JV HoldCo and ConEd Sub dated April 20, 2016.

“Empire Initial Closing” shall have the meaning given to “Initial Closing” in
the Empire Contribution Agreement.

“Empire Joint Venture” shall mean the joint venture between the Borrower and
ConEd as contemplated by the Empire JV Transaction Documents, including the
formation of a new joint venture entity, Empire JV Sub, in which Empire JV
HoldCo and ConEd Sub will as of the Existing Amendment Effective Date each
directly or indirectly hold a 50% Equity Interest.

 

17



--------------------------------------------------------------------------------

“Empire JV HoldCo” shall mean Crestwood Pipeline and Storage Northeast LLC, a
wholly owned direct or indirect Subsidiary of the Borrower formed to hold the
Equity Interests of the Empire JV Sub.

“Empire JV Sub” shall mean Stagecoach Gas Services LLC, a Delaware limited
liability company.

“Empire JV Sub LLC Agreement” shall mean the Amended and Restated Limited
Liability Company Agreement of Stagecoach Gas Services LLC, dated April 20,
2016.

“Empire JV Transaction Documents” shall mean, collectively, (a) the Empire
Management Agreement; (b) the Empire Contribution Agreement; and (c) the Empire
JV Sub LLC Agreement.

“Empire JV Transactions” shall mean, collectively, the transactions to occur on
or after the Existing Amendment Effective Date as explicitly contemplated as of
the Existing Amendment Effective Date by the Empire JV Transaction Documents,
including, (a) the consummation of the Empire Joint Venture; (b) the execution
and delivery of Empire JV Transaction Documents; (c) the Empire Initial Closing;
(d) the Empire Second Closing; and (e) the payment of all fees and expenses
owing in connection with the foregoing.

“Empire Management Agreement” shall mean the Management Agreement among Empire
JV Sub, Crestwood Midstream Operations, LLC and Stagecoach Services Company LLC,
dated April 20, 2016.

“Empire Second Closing” shall have the meaning given to “Second Closing” in the
Empire Contribution Agreement.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or sediment, natural resources such as flora and fauna or as
otherwise similarly defined in any Environmental Law.

“Environmental Claim” shall mean any and all actions, suits, demands, demand
letters, claims, liens, notices of non-compliance or violation, notices of
liability or potential liability, investigations, proceedings, consent orders or
consent agreements relating in any way to any actual or alleged violation of
Environmental Law or any Release or threatened Release of, or exposure to,
Hazardous Material.

“Environmental Event” shall have the meaning assigned to such term in
Section 7.01(m).

“Environmental Law” shall mean, collectively, all federal, state, provincial,
local or foreign laws, including common law, ordinances, regulations, rules,
codes, orders, judgments or other requirements or rules of law that relate to
(a) the prevention, abatement or elimination of pollution, or the protection of
the Environment, natural resources or human health, or natural resource damages,
and (b) the use, generation, handling, treatment, storage, disposal, Release,
transportation or regulation of, or exposure to, Hazardous Materials, including
the Comprehensive Environmental Response Compensation and Liability Act, 42
U.S.C. §§ 9601 et seq., the Endangered Species Act, 16 U.S.C. §§ 1531 et seq.,
the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. §§ 6901 et seq., the Clean Air Act, 42 U.S.C. §§ 7401 et
seq., the Clean Water Act, 33 U.S.C. §§ 1251 et seq., the Toxic Substances
Control Act, 15 U.S.C. §§ 2601 et seq., the National Environmental Policy Act,
42 U.S.C. §§ 4321 et seq., and the Emergency Planning and Community Right to
Know Act, 42 U.S.C. §§ 11001 et seq., each as amended, and their foreign, state,
provincial or local counterparts or equivalents.

 

18



--------------------------------------------------------------------------------

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest, any limited liability
company membership interest and any unlimited liability company membership
interests.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, the regulations promulgated thereunder and any
successor thereto.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary of the Borrower, is treated
as a single employer under Section 414(b) or (c) of the Code, or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” shall mean: (a) a Reportable Event; (b) the failure to meet the
minimum funding standard of Sections 412 or 430 of the Code or Sections 302 or
303 of ERISA with respect to any Plan (whether or not waived in accordance with
Section 412(c) of the Code or Section 302(c) of ERISA) or the failure to make by
its due date a required installment under Section 430(j) of the Code with
respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (c) a determination that any Plan is, or is expected to be,
in “at risk” status (as defined in Section 430 of the Code or Section 303 of
ERISA); (d) the incurrence by the Borrower, any Subsidiary of the Borrower or
any ERISA Affiliate of any liability under Title IV of ERISA; (e) the receipt by
the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan, or to appoint a trustee to administer any Plan under Section 4042 of
ERISA, or the occurrence of any event or condition which could be reasonably be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (f) a determination that any
Multiemployer Plan is, or is expected to be, in “critical” or “endangered”
status under Section 432 of the Code or Section 305 of ERISA; (g) the incurrence
by the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower, a Subsidiary of the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent
within the meaning of Title IV of ERISA; or (i) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could reasonably be expected to result in liability
to the Borrower or a Subsidiary of the Borrower.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Eurodollar Term Loan or Eurodollar Revolving
Loan.

“Eurodollar Rate” shall mean for any Interest Period with respect to any
Eurodollar Loan, subject to the implementation of a Replacement Rate in
accordance with Section 2.14(b):

(a)    the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of the Reuters LIBOR 01
screen (or any successor thereto) that displays the London interbank offered
rate as published by the ICE Benchmark Administration Limited (or any other
Person that takes over the administration of such rate) for

 

19



--------------------------------------------------------------------------------

deposits in U.S. Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period (or, in the case of clause (iii) of the definition of Alternate
Base Rate, approximately 11:00 a.m. (London time) on the date referenced in such
clause (iii)); or

(b)    if the rate referenced in the preceding subsection (a) does not appear on
such page or service or such page or service shall cease to be available or not
so published, the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
that displays the London interbank offered rate as administered by the ICE
Benchmark Administration Limited (or any other Person that takes over the
administration of such rate) for deposits in U.S. Dollars (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period (or, in the case of clause
(iii) of the definition of Alternate Base Rate, approximately 11:00 a.m. (London
time) on the date referenced in such clause (iii)); or

(c)    if the rates referenced in the preceding subsections (a) and (b) are not
available or not so published, the rate per annum determined by the
Administrative Agent as the rate of interest (rounded upward to the next 1/100th
of 1%) at which deposits in U.S. Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Borrowing being made, continued or converted and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London branch to
major banks in the offshore U.S. Dollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period (or, in the case of clause (iii) of the definition of Alternate
Base Rate, approximately 11:00 a.m. (London time) on the date referenced in such
clause (iii)).

Notwithstanding anything to the contrary above, (x) if the Eurodollar Rate
(including, without limitation, any Replacement Rate with respect thereto) as
determined above shall be less than zero, the Eurodollar Rate shall be deemed to
be zero and (y) unless otherwise specified in any amendment to this Agreement
entered into in accordance with Section 2.14(b), in the event that a Replacement
Rate with respect to the Eurodollar Rate is implemented then all references
herein to the Eurodollar Rate shall be deemed references to such Replacement
Rate.

“Eurodollar Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurodollar Revolving Loans.

“Eurodollar Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted Eurodollar Rate in
accordance with the provisions of Article II.

“Eurodollar Term Loan” shall mean any Incremental Term Loan bearing interest at
a rate determined by reference to the Adjusted Eurodollar Rate in accordance
with the provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

20



--------------------------------------------------------------------------------

“Excluded Assets” shall mean (a) Equity Interests in any Person that is a joint
venture with a third party that is not a Controlled Affiliate of the Borrower or
any Subsidiary to the extent such Person’s organizational or joint venture
documents prohibit such Equity Interests from being pledged under the Security
Documents, (b) Equity Interests constituting an amount greater than 65% of the
voting Equity Interests of any Foreign Subsidiary or any Domestic Subsidiary
substantially all of which Subsidiary’s assets consist of the Equity Interest(s)
in “controlled foreign corporations” under Section 957 of the Code, (c) Equity
Interests or other assets that are held directly by a Foreign Subsidiary,
(d) any “intent to use” applications for trademark or service mark registrations
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and
until an “Amendment to Allege Use” or a “Statement of Use” under Section 1(c) or
Section 1(d) of the Lanham Act has been filed, solely to the extent that such a
grant of a security interest therein prior to such filing would impair the
validity or enforceability of any registration that issues from such
“intent-to-use” application, (e) motor vehicles and (f) Equity Interests in
Crestwood Pipeline East LLC until such time as the appropriate approvals from
the New York Public Service Commission are obtained permitting (i) the Equity
Interests of Crestwood Pipeline East LLC to be pledged, (ii) Crestwood Pipeline
East LLC to guaranty the Obligations and (iii) the assets and properties of
Crestwood Pipeline East LLC to become Collateral.

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01.

“Excluded Real Property” shall mean (i) any Real Property of the Loan Parties
located in the State of New York and (ii) any leased Real Property of the Loan
Parties.

“Excluded Subsidiary” shall mean (a) any Unrestricted Subsidiary, (b) any
Subsidiary other than a Relevant Subsidiary, (c) any Subsidiary that is a joint
venture with a third party that is not a Controlled Affiliate of the Borrower or
any Subsidiary, to the extent such Subsidiary’s organizational or joint venture
documents prohibit its Equity Interests from being pledged under the Security
Documents and (d) Crestwood Pipeline East LLC until such time as the appropriate
approvals from the New York Public Service Commission are obtained permitting
(i) the Equity Interests of Crestwood Pipeline East LLC to be pledged,
(ii) Crestwood Pipeline East LLC to guaranty the Obligations and (iii) the
assets and properties of Crestwood Pipeline East LLC to become Collateral.

“Excluded Swap Obligation” shall mean with respect to any guarantor, (a) any
Swap Obligation if, and to the extent that all or a portion of the guarantee of
such guarantor of, or the grant by such guarantor of a security interest to
secure, as applicable, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such guarantor as specified in
any agreement between the relevant Loan Parties and hedge counterparty
applicable to such Swap Obligations, and agreed by the Administrative Agent. If
a Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.

“Excluded Taxes” shall mean, with respect to any Agent, any Lender, any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder, (a) income and franchise Taxes, in each
case imposed on (or measured by) net income or net profits by the United States
of America (or any State or other subdivision thereof) or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender or Issuing Bank, in which its
applicable lending office is located or, that are Other Connection Taxes,
(b) any branch profits Tax that is imposed by any jurisdiction described in
clause (a) above, (c) other than in the case of an assignee pursuant to a
request by a Loan Party under Section 2.19(b), (i) any federal withholding Tax
imposed by the United States pursuant to a law that is in effect

 

21



--------------------------------------------------------------------------------

and that would apply to amounts payable hereunder to such Agent, Lender, Issuing
Bank or other recipient at the time such Agent, Lender, Issuing Bank or other
recipient becomes a party to any Loan Document (or designates a new lending
office), except to the extent that such Lender or Issuing Bank or other
recipient (or its assignor, if any) was entitled, at the time of designation of
a new lending office (or assignment), to receive additional amounts with respect
to such withholding Tax pursuant to Section 2.17, (d) any withholding Taxes
attributable to such Lender’s or such other recipient’s failure to comply with
Section 2.17(e) or (h), and (e) any United States withholding Taxes imposed
under FATCA.

“Existing Amendment Effective Date” shall have the meaning set forth in that
certain Amendment dated April 20, 2016 with respect to the Existing Credit
Agreement.

“Existing Credit Agreement” shall have the meaning assigned to such term in the
introductory paragraphs hereto.

“Existing Letter of Credit” shall mean each letter of credit set forth on
Schedule 1.01B.

“Existing Notes” shall mean the 2023 Notes and the Borrower’s 5.75% Senior Notes
due 2025 issued under the applicable Existing Notes Indentures (for the
avoidance of doubt, including any exchange notes in respect thereof).

“Existing Notes Indentures” shall mean (i) that certain Indenture, dated as of
March 23, 2015, among the Borrower, Crestwood Midstream Finance Corp., the
guarantors named therein and U.S. Bank National Association, as trustee, and
(ii) that certain Indenture dated as of March 14, 2017, among the Borrower, as
issuer, Crestwood Midstream Finance Corp., the guarantors party thereto and U.S.
Bank National Association, as trustee, in each case, as the same may be further
amended, restated, supplemented or otherwise modified as permitted hereunder.

“Facilities” shall mean the respective facility and commitments utilized in
making Loans and credit extensions hereunder, it being understood that as of the
date of this Agreement there is one Facility, i.e., the Revolving Loan Facility.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations and official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with any of the foregoing and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any such
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upward, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fees” shall mean the Commitment Fees, the Revolving L/C Participation Fees, the
Issuing Bank Fees and the Administrative Agent Fees.

 

22



--------------------------------------------------------------------------------

“FERC” shall mean the Federal Energy Regulatory Commission, and any successor
agency thereto.

“Finance Co” shall mean any direct, Wholly-Owned Subsidiary of the Borrower
(including Crestwood Midstream Finance Corp.) incorporated to become or
otherwise serving as a co-issuer or co-borrower of Permitted Junior Indebtedness
permitted by this Agreement, which Subsidiary meets the following conditions at
all times: (a) the provisions of Section 5.10 have been complied with in respect
of such Subsidiary, and such Subsidiary is a Restricted Subsidiary and a
Subsidiary Loan Party, (b) such Subsidiary shall be a corporation and (c) such
Subsidiary has not (i) incurred, directly or indirectly any Indebtedness or any
other obligation or liability whatsoever other than the Indebtedness that it was
formed to co-issue or co-borrow and for which it serves as co-issuer or
co-borrower, (ii) engaged in any business, activity or transaction, or owned any
property, assets or Equity Interests other than (A) performing its obligations
and activities incidental to the co-issuance or co-borrowing of the Indebtedness
that it was formed to co-issue or co-borrower and (B) other activities
incidental to the maintenance of its existence, including legal, Tax and
accounting administration, (iii) consolidated with or merged with or into any
Person, or (iv) failed to hold itself out to the public as a legal entity
separate and distinct from all other Persons.

“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such Person.

“Financial Performance Covenants” shall mean the covenants of the Borrower set
forth in Sections 6.10, 6.11 and 6.12.

“Flood Insurance Laws” shall have the meaning assigned to such term in
Section 5.02(c).

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” shall mean any Subsidiary that is either (i) incorporated
or organized under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia (other than an entity
that is disregarded for U.S. federal tax purposes and is a direct Subsidiary of
an entity organized in the United States of America, any State thereof or the
District of Columbia) or (ii) any Subsidiary of a Foreign Subsidiary.

“GAAP” shall have the meaning assigned to such term in Section 1.02.

“Governmental Authority” shall mean any federal, state, provincial, local or
foreign court or governmental agency, authority, instrumentality or regulatory
or legislative body.

“Group Acquisition” shall mean any acquisition of assets or Equity Interests
other than the acquisition of assets or Equity Interests of, any existing Loan
Party, (i) by Crestwood Equity Partners and/or its Subsidiaries (other than the
Borrower and its Subsidiaries) and (ii) which acquired assets and Equity
Interests shall be contributed to the Borrower within 180 days (or such longer
period of time as the Administrative Agent shall agree in its sole discretion)
of the acquisition by Crestwood Equity Partners and/or its Subsidiaries (other
than the Borrower and its Subsidiaries) and any Person whose Equity Interests
are so contributed shall become a Subsidiary Loan Party to the extent required
by Section 5.10.

 

23



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take or pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness,
(iv) entered into for the purpose of assuring in any other manner the holders of
such Indebtedness of the payment thereof or to protect such holders against loss
in respect thereof (in whole or in part) or (v) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness, or (b) any Lien on any assets of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other Person, whether or not
such Indebtedness is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum or petroleum distillates or breakdown
constituents, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature, in each case subject to regulation
pursuant to, or which can give rise to liability under, any Environmental Law.

“Holding Company Condition” shall mean that Crestwood Equity Partners directly
or indirectly owns substantially all of the Equity Interests of the Borrower,
there are no more than nominal differences between the financial statements of
Crestwood Equity Partners and the Borrower and the non-financial disclosures of
Crestwood Equity Partners and the Borrower are substantially similar.

“Improvements” shall have the meaning assigned to such term in the Mortgages.

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.20.

“Incremental Commitments” shall have the meaning assigned to such term in
Section 2.20.

“Incremental Lender” shall have the meaning assigned to such term in
Section 2.20.

“Incremental Maturity Date” shall mean the maturity date of any Additional Term
Loan Tranche pursuant to Section 2.20.

“Incremental Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.20.

“Incremental Revolving Facility Lender” shall have the meaning assigned to such
term in Section 2.20.

 

24



--------------------------------------------------------------------------------

“Incremental Term Facility Commitments” shall have the meaning assigned to such
term in Section 2.20.

“Incremental Term Lender” shall have the meaning assigned to such term in
Section 2.20.

“Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.20.

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments (other than
surety, appeal or performance bonds to the extent that such surety, appeal or
performance bonds do not constitute or result in the incurrence of reimbursement
obligations payable by such Person), (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property or
assets purchased by such Person, (d) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (other than trade
liabilities and intercompany liabilities incurred in the ordinary course of
business), (e) all Guarantees by such Person of Indebtedness of others, (f) all
Capital Lease Obligations of such Person, (g) all obligations of such Person
with respect to interest rate protection agreements (including, without
limitation, interest rate Swap Agreements) or foreign currency exchange
agreements (valued at the termination value thereof computed in accordance with
a method approved by the International Swap Dealers Association and agreed to by
such Person in the applicable Swap Agreement, if any), (h) the principal
component of all obligations, contingent or otherwise, of such Person (i) as an
account party in respect of letters of credit (other than any letters of credit,
bank guarantees or similar instrument in respect of which a back-to-back letter
of credit has been issued under or permitted by this Agreement) and (ii) in
respect of banker’s acceptances. The Indebtedness of any Person shall include
the Indebtedness of any partnership in which such Person is a general partner,
other than to the extent that the instrument or agreement evidencing such
Indebtedness expressly limits the liability of such Person in respect thereof.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Information” shall have the meaning assigned to such term in Section 3.13(a).

“Interest Coverage Ratio” shall mean the ratio, for the period of four fiscal
quarters ended on, or if such date of determination is not the end of a fiscal
quarter, most recently ended four fiscal quarter period prior thereto on which
such determination is to be made of (a) EBITDA to (b) Cash Interest Expense;
provided that to the extent any Asset Disposition or any Asset Acquisition (or
any similar transaction or transactions for which a waiver or a consent of the
Required Lenders pursuant to Section 6.04 or 6.05 has been obtained) or
incurrence or repayment of Indebtedness (excluding normal fluctuations in
revolving Indebtedness incurred for working capital purposes) has occurred
during the relevant Test Period, the Interest Coverage Ratio shall be determined
for the respective Test Period on a Pro Forma Basis for such occurrences.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07, in substantially the form
of Exhibit D.

 

25



--------------------------------------------------------------------------------

“Interest Expense” shall mean, with respect to any Person for any period, the
sum of (a) gross interest expense of such Person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, other than fees and breakage costs incurred in connection
with the repayment of the amounts under the Existing Credit Agreement, (iii) the
portion of any payments or accruals with respect to Capital Lease Obligations
allocable to interest expense, and (iv) redeemable preferred stock dividend
expenses, and (b) capitalized interest of such Person. For purposes of the
foregoing, gross interest expense shall be determined after giving effect to any
net payments made or received and costs incurred by the Borrower and its
Restricted Subsidiaries with respect to Swap Agreements.

“Interest Payment Date” shall mean (a) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day that would have been an Interest
Payment Date had successive Interest Periods of three months’ duration been
applicable to such Borrowing and, in addition, the date of any refinancing or
conversion of such Borrowing with or to a Borrowing of a different Type,
(b) with respect to any ABR Loan, the last Business Day of each calendar quarter
and (c) with respect to any Swingline Loan, the day that such Swingline Loan is
required to be repaid pursuant to Section 2.09(a).

“Interest Period” shall mean, as to any Borrowing consisting of a Eurodollar
Loan, the period commencing on the date of such Borrowing or on the last day of
the immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 1,
2, 3 or 6 months thereafter (or 12 months or shorter, if at the time of the
relevant Borrowing, all Lenders make interest periods of such length available),
as the Borrower may elect, or the date any Eurodollar Borrowing is converted to
an ABR Borrowing in accordance with Section 2.07 or repaid or prepaid in
accordance with Section 2.09, 2.10 or 2.11; provided that, (a) if any Interest
Period for a Eurodollar Loan would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period, and (c) no Interest
Period shall extend beyond the latest of the Revolving Facility Maturity Date or
any Incremental Maturity Date, as applicable. Interest shall accrue from and
including the first day of an Interest Period to but excluding the last day of
such Interest Period.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“Issuing Bank” shall mean Wells Fargo, J.P. Morgan Chase Bank, N.A., Citibank,
N.A., SunTrust Bank, Barclays Bank PLC, Morgan Stanley Senior Funding, Inc., RBC
Capital Markets, Bank of America, N.A. and each other Issuing Bank designated
pursuant to Section 2.05(k), in each case in its capacity as an issuer of
Revolving Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.05(i). An Issuing Bank may, in its discretion, arrange for
one or more Revolving Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Revolving Letters of Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Joint Lead Arrangers” shall mean the entities set forth on the cover hereto
directly above the title “Joint Lead Arrangers”.

 

26



--------------------------------------------------------------------------------

“LCT Election ” shall have the meaning assigned to such term in Section 1.05.

“LCT Test Date” shall have the meaning assigned to such term in Section 1.05.

“Lender” shall mean each financial institution listed on Schedule 2.01 (and any
foreign branch of such Lender), as well as any Person (other than a natural
person) that becomes a “Lender” hereunder pursuant to Section 9.04 (and any
foreign branch of such Person), any Person (other than a natural person) holding
outstanding Revolving Facility Loans, any Person (other than a natural person)
holding outstanding Swingline Loans or any Person (other than a natural person)
holding outstanding Incremental Term Loans. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Lender Presentation” shall mean the Borrower’s lender presentation dated
September 11, 2018, as modified or supplemented prior to the Closing Date.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities (other than Excluded Assets or
securities representing an interest in an Excluded Subsidiary or an interest in
a joint venture that is not a Subsidiary of the Borrower), any purchase option,
call or similar right of a third party with respect to such securities.

“Limited Condition Transaction” shall mean any acquisition, including by way of
merger, amalgamation, consolidation or other business combination or the
acquisition of Capital Stock or otherwise, by one or more of the Borrower and
its Restricted Subsidiaries of any assets, business or Person or any other
similar Investment permitted by this Agreement whose consummation is not
conditioned on the availability of, or on obtaining, third party financing.

“Limited Partnership Agreement” shall mean the Fifth Amended and Restated
Agreement of Limited Partnership of Crestwood Equity Partners, dated as of
April 11, 2014, as may be amended, restated, supplemented or otherwise modified
as permitted hereunder.

“Liquidity” shall mean at any time of determination an amount equal to the sum
of (a) the aggregate Availability at such time plus (b) unrestricted cash and
cash equivalents of the Loan Parties and cash and cash equivalents in accounts
pledged in favor of the Lenders at such time less (c) all amounts outstanding
under the 2023 Notes at such time.

“Loan Document Obligations” shall mean all amounts owing to any of the Agents,
any Issuing Bank or any Lender pursuant to the terms of this Agreement or any
other Loan Document, or pursuant to the terms of any Guarantee thereof,
including, without limitation, with respect to any Loan or Revolving Letter of
Credit, together with the due and punctual performance of all other obligations
of the Borrower and the other Loan Parties under or pursuant to the terms of
this Agreement and the other Loan Documents, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising, and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any bankruptcy or insolvency laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

“Loan Documents” shall mean this Agreement, the Revolving Letters of Credit, the
Security Documents and any promissory note issued under Section 2.09(e).

 

27



--------------------------------------------------------------------------------

“Loan Parties” shall mean the Borrower and each Subsidiary Loan Party.

“Loans” shall mean the Revolving Facility Loans, the Swingline Loans and the
Incremental Term Loans.

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having (a) Loans (other than Swingline Loans) outstanding under such
Facility, (b) in the case of the Revolving Facility, Revolving L/C Exposures
and Swingline Exposures and (c) unused Commitments under such Facility, that,
taken together, represent more than 50% of the sum of all (x) Loans (other than
Swingline Loans) outstanding under such Facility, (y) in the case of the
Revolving Facility, Revolving L/C Exposures and Swingline Exposures, and (z) the
total unused Commitments under such Facility at such time.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (i) a materially adverse effect on the
business, operations, properties, assets or financial condition of the Borrower
and its Restricted Subsidiaries, taken as a whole, or (ii) a material impairment
of the validity or enforceability of, or a material impairment of the material
rights, remedies or benefits available to the Lenders, any Issuing Bank, the
Administrative Agent or the Collateral Agent under, any Loan Document.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Revolving
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
the Borrower or any Relevant Subsidiary in an aggregate principal amount
exceeding $75 million. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Relevant Subsidiary
in respect of any Swap Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Relevant Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Material Project” shall mean, collectively, the construction or expansion of
any capital project of the Borrower or any Restricted Subsidiary, the aggregate
capital cost of which (inclusive of capital costs expended prior to the
acquisition thereof) is reasonably expected by the Borrower to exceed, or
exceeds, $20.0 million.

“Material Project EBITDA Adjustment” shall mean, with respect to each Material
Project:

(i)    prior to the Commercial Operation Date of a Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (equal to the then-current completion percentage of such Material
Project) of an amount to be approved by the Administrative Agent as the
projected EBITDA of the Borrower or its Restricted Subsidiary attributable to
such Material Project for the first 12-month period following the scheduled
Commercial Operation Date of such Material Project (such amount to be determined
based on contracts relating to such Material Project, the creditworthiness of
the other parties to such contracts, and projected revenues from such contracts,
capital costs and expenses, scheduled Commercial Operation Date, and other
factors reasonably deemed appropriate by the Administrative Agent); it being
understood and agreed that the Administrative Agent’s approval of the projected
EBITDA amount shall not be withheld if the projected EBITDA so attributable is
reasonably consistent with the information delivered to the Administrative Agent
prior to the Closing Date), which may, at the Borrower’s option, be added to
actual EBITDA for

 

28



--------------------------------------------------------------------------------

the fiscal quarter in which construction of such Material Project commences and
for each fiscal quarter thereafter until the Commercial Operation Date of such
Material Project (including the fiscal quarter in which such Commercial
Operation Date occurs, but net of any actual EBITDA of the Borrower or its
Restricted Subsidiary attributable to such Material Project following such
Commercial Operation Date); provided that if the actual Commercial Operation
Date does not occur by the scheduled Commercial Operation Date, then the
foregoing amount shall be reduced, for quarters ending after the scheduled
Commercial Operation Date to (but excluding) the first full quarter after its
actual Commercial Operation Date, by the following percentage amounts depending
on the period of delay (based on the period of actual delay or then-estimated
delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer than 90 days,
but not more than 180 days, 25%, (iii) longer than 180 days but not more than
270 days, 50%, and (iv) longer than 270 days, 100%; and

(ii)    beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the Administrative Agent as the
projected EBITDA of the Borrower or its Restricted Subsidiary attributable to
such Material Project (determined and approved in the same manner as set forth
in clause (i) above) for the balance of the four full fiscal quarter period
following such Commercial Operation Date, which may, at Borrower’s option, be
added to actual EBITDA for such fiscal quarters (but net of any actual EBITDA of
the Borrower or its Restricted Subsidiary attributable to such Material Project
following such Commercial Operation Date).

Notwithstanding the foregoing, (A) no Material Project EBITDA Adjustment shall
be allowed with respect to any Material Project unless: (y) not later than 30
days (or such shorter period as is acceptable to the Administrative Agent in its
reasonable discretion) prior to the delivery of any compliance certificate
required by the terms and provisions of Section 5.04(c) to the extent Material
Project EBITDA Adjustments will be made to EBITDA, the Borrower shall have
delivered to the Administrative Agent written pro forma projections of EBITDA of
the Borrower (or its Restricted Subsidiary) attributable to such Material
Project, and (z) prior to the date such compliance certificate is required to be
delivered, the Administrative Agent shall have approved such projections and
shall have received such other information (including updated status reports
summarizing each Material Project currently under construction and covering
original anticipated and current projected cost, capital expenditures (completed
and remaining), the anticipated Commercial Operation Date, total Material
Project EBITDA Adjustments and the portion thereof to be added to EBITDA and
other information regarding projected revenues, customers and contracts
supporting such pro forma projections and the anticipated Commercial Operation
Date) and documentation as the Administrative Agent may reasonably request (such
approval not to be withheld if such information is reasonably consistent with
the information delivered to the Administrative Agent prior to the Closing
Date), all in form and substance reasonably satisfactory to the Administrative
Agent, and (B) the aggregate amount of all Material Project EBITDA Adjustments
during any period shall be limited to 20% of the total actual EBITDA of the
Borrower and its consolidated Restricted Subsidiaries for such period (which
total actual EBITDA shall be determined without including any Material Project
EBITDA Adjustments).

“Material Subsidiary” shall mean (a) any Finance Co, and (b) each other
Restricted Subsidiary now existing or hereafter acquired or formed by the
Borrower which, on a consolidated basis for such Restricted Subsidiary and its
Subsidiaries, as of the last day of such Calculation Period, was the owner of
more than 4.0% of the Consolidated Total Assets of the Borrower and its
Restricted Subsidiaries; provided that at no time shall the total assets of all
Restricted Subsidiaries that are not Material Subsidiaries exceed, for the
applicable Calculation Period, 6.0% of the Consolidated Total Assets of the
Borrower and its Restricted Subsidiaries.

 

29



--------------------------------------------------------------------------------

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Midstream Activities” shall mean with respect to any Person, collectively, the
business of (i) the treatment, processing, gathering, dehydration, compression,
blending, transportation, storage, transmission, marketing, buying or selling or
other disposition, whether for such Person’s own account or for the account of
others, of oil, natural gas, natural gas liquids or other liquid or gaseous
hydrocarbons or products thereof, including that used for fuel or consumed in
the foregoing activities including, without limitation, owning and operating
pipelines, storage facilities, processing plants and facilities and gathering
systems, and other assets related thereto, (ii) the mining, production,
marketing and/or sale of salt and (iii) the transportation, storage,
transmission, marketing, buying or selling or other disposition of produced or
fresh water.

“Midstream Assets” means, collectively, the pipeline systems (including
transmission and gathering pipelines), storage systems (including header
pipeline systems), processing plants (including fractionation and treatment
plants) and terminals owned by the Loan Parties in connection with their
Midstream Activities.

“Moody’s” shall mean Moody’s Investors Service, Inc or any successor thereto.

“Mortgage Requirement” shall mean the requirement that the Loan Parties shall
have granted to the Collateral Agent a perfected Lien on at least eighty-five
percent (85%) of the aggregate book value (including the book value of
improvements owned by any Loan Party and located thereon) of all Real Property
of the Loan Parties (but excluding any Excluded Real Property).

“Mortgaged Properties” shall mean all Real Property required to be subject to a
Mortgage that is delivered pursuant to the terms of this Agreement; provided
that Mortgaged Property shall not include Excluded Real Property.

“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents and other security documents delivered with respect to Closing Date Real
Property prior to the date hereof or pursuant to clauses (h) and (i) of the
definition of Collateral and Guarantee Requirement, or with respect to
Additional Real Property, pursuant to Section 5.10 and clause (j) of the
definition of Collateral and Guarantee Requirement, as amended, supplemented or
otherwise modified from time to time, with respect to Mortgaged Properties, each
in form and substance reasonably satisfactory to the Collateral Agent, including
all such changes as may be required to account for local law matters.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA subject to the provisions of Title IV of ERISA and
in respect of which the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate is an “employer” as defined in Section 3(5) of ERISA.

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

30



--------------------------------------------------------------------------------

“Net Proceeds” shall mean:

(a)    100% of the cash proceeds actually received by the Borrower or any
Restricted Subsidiary (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but only as and when received) from any
loss, damage, destruction or condemnation of, or any sale, transfer or other
disposition (including any sale and leaseback of assets, but excluding proceeds
of business interruption insurance to the extent such proceeds constitute
compensation for lost revenue) to any Person of any asset or assets of the
Borrower or any such Restricted Subsidiary (other than those pursuant to
Section 6.05(a), (b), (c), (e), (h), (i), or (j)) net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, sales commissions, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, required debt payments and required
payments of other obligations relating to the applicable asset (other than
pursuant hereto or pursuant to Permitted Junior Debt) and any cash reserve for
adjustment in respect of the sale price of such asset established in accordance
with GAAP, including without limitation, pension and post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction, other customary
expenses and brokerage, consultant and other customary fees actually incurred in
connection therewith, and (ii) Taxes paid or payable as a result thereof;
provided that, if no Event of Default exists and the Borrower has delivered a
certificate of a Responsible Officer of the Borrower to the Administrative Agent
promptly following receipt of any such proceeds setting forth the Borrower’s
intention to use any portion of such proceeds, to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business or otherwise
invest in the business of the Borrower and its Restricted Subsidiaries, or make
investments pursuant to Section 6.04(j), in each case within 12 months of such
receipt, such portion of such proceeds shall not constitute Net Proceeds, except
to the extent (1) not so used within such 12-month period and (2) not committed
to be used within such 12-month period and not thereafter used within 180 days
of such receipt; provided, further, that (x) no proceeds realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless such proceeds shall exceed $10.0 million and (y) no proceeds shall
constitute Net Proceeds in any fiscal year until the aggregate amount of all
such proceeds in such fiscal year shall exceed $20.0 million, and

(b)    100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any other Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any of its Affiliates shall
be disregarded, except for financial advisory fees customary in type and amount
paid to Affiliates of the Sponsors.

“New Project Commercial Operations Date” shall have the meaning assigned to such
term in the definition of “New Project EBITDA Adjustments”.

“New Project EBITDA Adjustments” shall mean, with respect to the MARC 1 and
North-South projects (including expansions) of the Borrower (or its consolidated
Restricted Subsidiaries) when they achieve commercial operation (the date on
which such commercial operation is achieved, the “New Project Commercial
Operations Date”) after the Original Closing Date, an amount submitted by the
Borrower and approved by the Administrative Agent as the projected EBITDA
attributable to the additional pipeline capacity (initially giving pro forma
effect as if such New Project Commercial Operations Date occurred on the first
day of the fiscal quarter in which it occurred, and thereafter such pro forma
quarterly adjustments rolling off and being replaced by actual performance on a
quarterly basis). New Project EBITDA Adjustments shall be based only on
(i) projected revenues from firm fixed-

 

31



--------------------------------------------------------------------------------

fee contracts (subject to adjustments for customer creditworthiness) and tariffs
relating to such project, less expenses, (ii) the New Project Commercial
Operations Date with respect to each such project, and (iii) other factors
reasonably deemed appropriate by the Administrative Agent.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Non-U.S. Lender” shall have the meaning assigned to such term in
Section 2.17(e).

“Obligations” shall mean all amounts owing to any of the Agents, any Issuing
Bank, any Lender or any other Secured Party pursuant to the terms of this
Agreement or any other Loan Document, or to any Cash Management Bank or
Specified Swap Counterparty pursuant to the terms of any Secured Cash Management
Agreement or Secured Swap Agreement, respectively, or pursuant to the terms of
any Guarantee thereof, including, without limitation, with respect to any Loan,
Revolving Letter of Credit, Secured Cash Management Agreement or Secured Swap
Agreement, together with the due and punctual performance of all other
obligations of the Borrower and the other Loan Parties under or pursuant to the
terms of this Agreement, the other Loan Documents, any Secured Cash Management
Agreement and any Secured Swap Agreement, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising, and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any bankruptcy or insolvency laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

“Original Closing Date” shall mean October 7, 2013.

“Other Contracts” means those current or future minimum volume, take-or-pay
contracts by and between the Borrower or any of its Restricted Subsidiaries and
various customers, in each case, to the extent such contracts are entered into
in the ordinary course of business or are consistent with past business
practices of the Borrower and in a form reasonably satisfactory to the
Administrative Agent.

“Other Connection Taxes” means, with respect to any Agent, Lender or Issuing
Bank, Taxes imposed as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property, intangible or mortgage recording taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, the Loan
Documents, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to
Section 2.19(b)).

“Parent Company” shall mean any Person who, directly or indirectly, owns any of
the issued and outstanding Equity Interests of the Borrower.

“Parent Guarantee” shall mean that certain Amended and Restated Guarantee
Agreement, dated as of the date hereof, by and between Crestwood Equity Partners
and the Collateral Agent, pursuant to which Crestwood Equity Partners shall
guarantee the Obligations, as amended, supplemented or otherwise modified from
time to time.

 

32



--------------------------------------------------------------------------------

“Participant” shall have the meaning assigned to such term in Section 9.04(c).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean a certificate in the form of Annex I to the
Collateral Agreement or any other form approved by the Collateral Agent.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, a Person or division or line of business of a
Person, other than such acquisition of, or of the assets or Equity Interests of,
any Loan Party, if (a) such acquisition was not preceded by, or effected
pursuant to, a hostile offer, (b) such acquired Person, division or line of
business of a Person is, or is engaged in, any business or business activity
conducted by the Borrower and its Subsidiaries on the Closing Date, Midstream
Activities and any business or business activities incidental or related
thereto, or any business or activity that is reasonably similar thereto or a
reasonable extension, development or expansion thereof or ancillary thereto, and
(c) immediately after giving effect thereto: (i) no Event of Default shall have
occurred and be continuing or would result therefrom; (ii) all transactions
related thereto shall be consummated in all material respects in accordance with
applicable laws; and (iii) (A) the Borrower and its Restricted Subsidiaries
shall be in compliance, on a Pro Forma Basis after giving effect to such
acquisition or formation, with the Financial Performance Covenants recomputed as
at the last day of the most recently ended fiscal quarter of the Borrower and
its Restricted Subsidiaries, and, if the total consideration in respect of such
acquisition exceeds $50.0 million, the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower to
such effect, together with all relevant financial information for such
Subsidiary or assets, and (B) any acquired or newly formed Subsidiary of the
Borrower shall not be liable for any Indebtedness (except for Indebtedness
permitted by Section 6.01).

“Permitted Drop-Down Acquisition” shall mean any Drop-Down Acquisition approved
by the board of directors (or other applicable governing body) of Crestwood
Equity Partners after the Closing Date; provided that such Drop-Down
Acquisition, when taken together with any related transactions, are on terms and
conditions reasonably fair in all material respects to the Borrower and its
Restricted Subsidiaries in the good faith judgment of board of directors (or
other applicable governing body) of Crestwood Equity Partners.

“Permitted Encumbrances” shall mean with respect to each Real Property, those
Liens and other encumbrances permitted by paragraphs (a) (with respect to any
Closing Date Real Property), (b), (c), (d), (e), (h), (j), (k), (l), (m), (v),
(w), (x), (z), (aa) or (bb) of Section 6.02.

“Permitted Holder” shall mean each of the Sponsors and the Sponsor Affiliates.

“Permitted Investments” shall mean:

(a)    direct obligations of the United States of America or any agency thereof
or obligations guaranteed by the United States of America or any agency thereof,
in each case with maturities not exceeding two years;

(b)    time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof, or any foreign country recognized by the United States of
America, having capital, surplus and undivided profits in excess of
$250.0 million and whose long-term debt, or whose parent holding company’s
long-term debt, is rated A (or such similar equivalent rating or higher) by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act);

 

33



--------------------------------------------------------------------------------

(c)    repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;

(d)    commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P;

(e)    securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A-2 by Moody’s;

(f)    shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g)    money market funds that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $500.0 million;
and

(h)    time deposit accounts, certificates of deposit and money market deposits
in an aggregate face amount not in excess of 1/2 of 1% of the total assets of
the Borrower and its Restricted Subsidiaries, on a consolidated basis, as of the
end of the Borrower’s most recently completed fiscal year.

“Permitted Junior Debt” shall mean (a) unsecured subordinated Indebtedness
issued or incurred by one or both of the Borrower and Finance Co and
(b) unsecured senior Indebtedness issued by one or both of the Borrower and
Finance Co, (i) the terms of which, in the case of each of clauses (a) and (b),
(1) do not provide for any scheduled repayment, mandatory redemption or sinking
fund obligation (other than customary offers to purchase upon a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default) prior to the date that is 91 days after the latest of (x) the
Revolving Facility Maturity Date and (y) any Incremental Maturity Date, (2) do
not contain covenants that, taken as a whole, are more restrictive than those
set forth in this Agreement and the other Loan Documents, (3) provide for
covenants and events of default customary for Indebtedness of a similar nature
as such Permitted Junior Debt and (4) in the case of unsecured subordinated
Indebtedness, provide for subordination of payments in respect of such
Indebtedness to the Obligations and guarantees thereof under the Loan Documents
customary for high yield securities; provided that a certificate of a
Responsible Officer of the Borrower delivered to the Administrative Agent at
least five Business Days (or such shorter period as the Administrative Agent may
reasonably agree) prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees) and (ii) in the case of each of clauses (a) and (b), in

 

34



--------------------------------------------------------------------------------

respect of which no Subsidiary of a Borrower that is not an obligor under the
Loan Documents is an obligor; provided that immediately prior to and after
giving effect on a Pro Forma Basis to any incurrence of Permitted Junior Debt,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom and the Borrower would be in compliance on a Pro Forma Basis
with the Financial Performance Covenants as of the most recently completed
fiscal quarter for which financial statements are available.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the Borrower and its Restricted
Subsidiaries shall be in compliance, on a Pro Forma Basis after giving effect to
such Permitted Refinancing Indebtedness, with the covenant contained in Sections
6.10 and 6.12 recomputed as at the last day of the most recently ended fiscal
quarter of the Borrower and its Restricted Subsidiaries, (b) the principal
amount (or accreted value, if applicable) of such Permitted Refinancing
Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so Refinanced (plus unpaid accrued interest,
applicable fees, breakage costs and premium thereon), (c) the average life to
maturity of such Permitted Refinancing Indebtedness is greater than or equal to
that of the Indebtedness being Refinanced, (d) if the Indebtedness being
Refinanced is subordinated in right of payment to the Obligations under this
Agreement, such Permitted Refinancing Indebtedness shall be subordinated in
right of payment to such Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced, (e) no Permitted Refinancing Indebtedness shall have different
obligors, or greater guarantees or security, than the Indebtedness being
Refinanced (unless such different obligors are obligors under the Loan Documents
or such greater security is also provided to secure the Obligations,
respectively; provided that such greater security shall be limited to
(i) after-acquired property that is affixed or incorporated into the property
covered by the lien securing such Indebtedness, (ii) solely in the case of a
Refinancing of Indebtedness incurred or assumed pursuant to Section 6.01(h) or
Section 6.01(q), property of such additional new obligor that has also been
added as an obligor under the Loan Documents or (iii) proceeds and products
thereof), and (f) if the Indebtedness being Refinanced is secured by any
collateral (whether equally and ratably with, or junior to, the Secured Parties
or otherwise), such Permitted Refinancing Indebtedness may be secured by such
collateral (including in respect of working capital facilities of Foreign
Subsidiaries otherwise permitted under this Agreement only, any collateral
pursuant to after-acquired property clauses to the extent any such collateral
secured the Indebtedness being Refinanced) on terms no less favorable to the
Secured Parties than those contained in the documentation governing the
Indebtedness being Refinanced.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company (or series
thereof), individual or family trusts, or government or any agency or political
subdivision thereof.

“PILOT Program” shall have the meaning assigned to such term in Section 6.03.

“Plan” shall mean with respect to any Person resident in the United States, any
employee pension benefit plan subject to the provisions of Title IV of ERISA or
Section 412 or 430 of the Code or Section 302 of ERISA and in respect of which
the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate is (or if
such plan were terminated would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.17(b).

 

35



--------------------------------------------------------------------------------

“Pledged Collateral”, with respect to particular Collateral, shall have the
meaning assigned to such term in the Collateral Agreement applicable to such
Collateral.

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Prior Liens” shall mean those Liens and other encumbrances permitted by
paragraphs (a), (c), (d), (e), (f), (g), (i), (j), (l), (n), (o), (p), (q), (r),
(x), (y), (aa), (dd), or (ff) of Section 6.02; provided that licenses permitted
under paragraphs (q) or (ff) of Section 6.02 shall be deemed “Prior Liens”
solely to the extent that such licenses are non-exclusive.

“Pro Forma Basis” shall mean, as to any Person, for any events as described in
clauses (a), (b) and (c) below that occur subsequent to the commencement of a
period for which the financial effect of such events is being calculated, and
giving effect to the events for which such calculation is being made, such
calculation as will give pro forma effect to such events as if such events
occurred on the first day of the four consecutive fiscal quarter period ended on
or before the occurrence of such event (the “Reference Period”):

(a)    in making any determination of EBITDA on a Pro Forma Basis, pro forma
effect shall be given to any Asset Disposition and to any Asset Acquisition (or
any similar transaction or transactions that require a waiver or consent of the
Required Lenders pursuant to Section 6.04 or 6.05), in each case that occurred
during the Reference Period (or, unless the context otherwise requires,
occurring during the Reference Period or thereafter and through and including
the date upon which the respective Asset Acquisition or Asset Disposition is
consummated);

(b)    in making any determination on a Pro Forma Basis, (x) all Indebtedness
(including Indebtedness incurred or assumed and for which the financial effect
is being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes) incurred or permanently repaid during the Reference Period
shall be deemed to have been incurred or repaid at the beginning of such period
and (y) Interest Expense of such Person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in preceding
clause (x), bearing floating interest rates shall be computed on a pro forma
basis as if the rates that would have been in effect during the period for which
pro forma effect is being given had been actually in effect during such periods;
and

(c)    in making any determination on a Pro Forma Basis (i) with respect to
designation of a Restricted Subsidiary as an Unrestricted Subsidiary, effect
shall be given to such designation and all other designations of a Restricted
Subsidiary as an Unrestricted Subsidiary that occurred after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation as though such designations occurred at the beginning of such period
and (ii) with respect to designation of an Unrestricted Subsidiary as a
Restricted Subsidiary, effect shall be given to such designation and all other
designations of an Unrestricted Subsidiary as a Restricted Subsidiary that
occurred after the first day of the relevant Reference Period and on or prior to
the date of the then applicable designation as though such designations occurred
at the beginning of such period.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and, for any fiscal period ending on or prior to the first anniversary
of an Asset Acquisition or Asset Disposition (or any similar transaction or
transactions

 

36



--------------------------------------------------------------------------------

that require a waiver or consent of the Required Lenders pursuant to
Section 6.04 or 6.05), may include (a) adjustments to reflect operating expense
reductions and other operating improvements or synergies reasonably expected to
result from such Asset Acquisition, Asset Disposition or other similar
transaction, (b) projected revenues from firm fixed-fee contracts (subject to
adjustments for customer creditworthiness) and tariffs reasonably expected to
result from such transaction, less expenses, as approved by the Administrative
Agent, and (c) other factors reasonably deemed appropriate by the Administrative
Agent, in each case, to the extent that the Borrower delivers to the
Administrative Agent (i) a certificate of Crestwood GP or a Financial Officer of
the Borrower setting forth such operating expense reductions, other operating
improvements or synergies or projected revenues and tariffs and (ii) information
and calculations supporting in reasonable detail such estimated operating
expense reductions, other operating improvements or synergies, or revenues and
tariffs.

“Projections” shall mean the projections of the Borrower and its Subsidiaries
included in the Lender Presentation and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Borrower or any of its Subsidiaries prior to the Closing
Date.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” shall have the meaning assigned to such term in Section 9.17(b).

“Rangeland Contracts” means those current or future minimum volume, take-or-pay
contracts by and between the Borrower or any of its Restricted Subsidiaries and
various customers, in each case providing for the use of the COLT Terminal
and/or the COLT Interconnect and in a form reasonably satisfactory to the
Administrative Agent.

“Real Property” shall mean, collectively, all right, title and interest of the
Borrower or any other Loan Party in and to any and all parcels of real property
owned or leased by the Borrower or any other Loan Party together with all
Improvements and appurtenant fixtures, easements and other property and rights
incidental to the ownership, lease or operation thereof. Where the Loan
Documents refer to Real Property as being owned by a Loan Party, this shall be
deemed to include all right, title and interest in Real Property owned or held
by such Loan Party (other than leasehold interests), whether by contract or
otherwise, including rights and interests in easements and rights of way.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Refinanced Term Loans” shall have the meaning assigned to such term in
Section 9.08(e).

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

 

37



--------------------------------------------------------------------------------

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any placing, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or depositing in, into or onto the Environment.

“Relevant Subsidiaries” shall mean each Material Subsidiary and each other
Subsidiary Loan Party and shall exclude each Unrestricted Subsidiary.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Replacement Rate” has the meaning specified in Section 2.14(b).

“Replacement Term Loans” shall have the meaning assigned to such term in
Section 9.08(e).

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period has been waived, with respect to a Plan.

“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) Revolving L/C Exposures, (c) Swingline
Exposures and (d) Available Unused Commitments, that taken together, represent
more than 50% of the sum of all (w) Loans (other than Swingline Loans)
outstanding, (x) Revolving L/C Exposures, (y) Swingline Exposures, and (z) the
total Available Unused Commitments at such time.

“Responsible Officer” of any Person shall mean any executive officer, Financial
Officer, director, general partner, managing member or sole member of such
Person and any other officer or similar official thereof responsible for the
administration of the obligations of such Person in respect of this Agreement.

“Restricted Subsidiary” shall mean any Subsidiary that is not an Unrestricted
Subsidiary.

“Revolving Facility” shall mean the Revolving Facility Commitments and the
extensions of credit made hereunder by the Revolving Facility Lenders.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Eurodollar Loans and ABR Loans pursuant to Section 2.01 representing the maximum
aggregate permitted amount of such Revolving Facility

 

38



--------------------------------------------------------------------------------

Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender under
Section 9.04. The initial amount of each Revolving Facility Lender’s Revolving
Facility Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Revolving Facility Lender shall have assumed
its Revolving Facility Commitment, as applicable. The aggregate amount of the
Revolving Facility Commitments on the Closing Date is $1,250.0 million. To the
extent applicable, Revolving Facility Commitments shall include the Incremental
Revolving Facility Commitments of any Incremental Revolving Facility Lender.

“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Facility Loans outstanding at such
time, (b) the Swingline Exposure at such time and (c) the Revolving L/C Exposure
at such time. The Revolving Facility Credit Exposure of any Revolving Facility
Lender at any time shall be the sum of (a) the aggregate principal amount of
such Revolving Facility Lender’s Revolving Facility Loans outstanding at such
time and (b) such Revolving Facility Lender’s Revolving Facility Percentage of
the Swingline Exposure and Revolving L/C Exposure at such time.

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Loans (including any
Incremental Revolving Facility Lender).

“Revolving Facility Loan” shall mean a Loan made to the Borrower by a Revolving
Facility Lender pursuant to Section 2.01 or an Incremental Revolving Facility
Lender pursuant to Section 2.20. Each Revolving Facility Loan shall be a
Eurodollar Loan or an ABR Loan.

“Revolving Facility Maturity Date” shall mean the fifth anniversary of the
Closing Date (or if such date is not a Business Day, the next succeeding
Business Day, unless such Business Day is in the next calendar month, in which
case the next preceding Business Day); provided that unless (a) the Borrower has
voluntarily redeemed, repurchased, refinanced or otherwise retired all of 2023
Notes prior to the Springing Revolving Facility Maturity Date or (b) on the
Springing Revolving Facility Maturity Date, the amount of the 2023 Notes
outstanding is $100,000,000 or less and Liquidity is at least 15% of the
aggregate Revolving Facility Commitments, the Revolving Facility Maturity Date
shall be the Springing Revolving Facility Maturity Date.

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender, the percentage of the total Revolving Facility Commitments
represented by such Lender’s Revolving Facility Commitment. If the Revolving
Facility Commitments have terminated or expired, the Revolving Facility
Percentages shall be determined based upon the Revolving Facility Commitments
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

“Revolving L/C Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Revolving Letters of Credit pursuant to
Section 2.05, as such commitment may be (a) ratably reduced from time to time
upon any reduction in the Revolving Facility Commitments pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Issuing Bank under Section 9.04; provided that unless
agreed by such Issuing Bank in its sole discretion, the aggregate available
amount of all outstanding Revolving Letters of Credit issued by any Issuing Bank
shall not exceed such Issuing Bank’s Revolving L/C Commitment. The aggregate
amount of the Revolving L/C Commitments of the Issuing Bank on the Closing Date
is $350.0 million. On the Closing Date, the Revolving L/C Commitment of each
Issuing Bank is as follows: (i) Wells Fargo, $43.75 million, (ii) J.P. Morgan
Chase Bank, N.A., $43.75 million, (iii) Citibank, N.A., $43.75 million,
(iv) SunTrust Bank, $43.75 million, (v) Barclays Bank PLC, $43.75 million,
(vi) Morgan Stanley Senior Funding, Inc., $43.75 million, (vii) RBC Capital
Markets, $43.75 million and (viii) Bank of America, N.A., $43.75 million.

 

39



--------------------------------------------------------------------------------

“Revolving L/C Disbursement” shall mean a payment or disbursement made by an
Issuing Bank pursuant to a Revolving Letter of Credit, including, for the
avoidance of doubt, a payment or disbursement made by an Issuing Bank pursuant
to a Revolving Letter of Credit upon or following the reinstatement of such
Revolving Letter of Credit.

“Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all Revolving Letters of Credit outstanding at such time and
(b) the aggregate principal amount of all Revolving L/C Disbursements that have
not yet been reimbursed at such time. The Revolving L/C Exposure of any
Revolving Facility Lender at any time shall mean its Revolving Facility
Percentage of the aggregate Revolving L/C Exposure at such time.

“Revolving L/C Participation Fees” shall have the meaning set forth in
Section 2.12(b).

“Revolving L/C Reimbursement Obligation” shall mean the Borrower’s obligation to
repay Revolving L/C Disbursements as provided in Sections 2.05(e) and (f).

“Revolving Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05, including each Existing Letter of Credit.

“rights of way” shall have the meaning assigned to such term in Section 3.17(b).

“Risk Management Policy” shall mean the risk management policy of Crestwood
Equity Partners as applied to the Borrower and its Subsidiaries by Crestwood
Equity Partners.

“S&P” shall mean Standard & Poor’s Ratings Services, Inc., a division of The
McGraw-Hill Companies, Inc or any successor thereto.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Sanctioned Country” shall mean, at any time, a country or territory that is the
target of any comprehensive trade or economic Sanctions. For the avoidance of
doubt, as of the Closing Date, Sanctioned Countries are the Crimea region of
Ukraine, Cuba, Iran, North Korea, and Syria.

“Sanctioned Person” shall mean, at any time, (a) any Person with whom or with
which a U.S. Person is prohibited from engaging in a transaction or dealing
pursuant to regulations imposed, administered or enforced by the Office of
Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person the Borrower knows is owned or controlled
by any such Person or Persons.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

40



--------------------------------------------------------------------------------

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank.

“Secured Parties” shall have the meaning ascribed to such term in the Collateral
Agreement and collectively shall mean all such parties.

“Secured Swap Agreement” shall mean any Swap Agreement permitted under this
Agreement that is entered into by and between any Loan Party and any Specified
Swap Counterparty.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreement and each
of the security agreements and other instruments and documents executed and
delivered pursuant to any of the foregoing, the Collateral and Guarantee
Requirement or Section 5.10.

“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated Net Debt that constitutes senior indebtedness secured by a Lien
on assets or property of the Borrower or its Restricted Subsidiaries as of such
date to (b) EBITDA for the period of four consecutive fiscal quarters of the
Borrower and its Restricted Subsidiaries most recently ended as of such date,
all determined on a consolidated basis in accordance with GAAP; provided that to
the extent any Asset Disposition or any Asset Acquisition (or any similar
transaction or transactions that require a waiver or a consent of the Required
Lenders pursuant to Section 6.04 or Section 6.05) or incurrence or repayment of
Indebtedness (excluding normal fluctuations in revolving Indebtedness incurred
for working capital purposes) has occurred during the relevant Test Period, the
Senior Secured Leverage Ratio shall be determined for the respective Test Period
on a Pro Forma Basis for such occurrences.

“Specified Swap Counterparty” shall mean any Person that, (a) at the time it
enters into a Swap Agreement, is a Lender, an Agent or a Joint Lead Arranger or
an Affiliate of a Lender, an Agent or a Joint Lead Arranger or (b) on the
Closing Date is a Lender, an Agent or a Joint Lead Arranger or an Affiliate of a
Lender, an Agent or a Joint Lead Arranger and is a party to a Swap Agreement
with a Loan Party.

“Sponsor” shall mean FRC Founders Corporation (formerly known as First Reserve
Corporation).

“Sponsor Affiliate” shall mean (i) each Affiliate of the Sponsor that is neither
a portfolio company nor a company controlled by a portfolio company and
(ii) each general partner of the Sponsor or Sponsor Affiliate who is a partner
or employee of FRC Founders Corporation.

“Springing Revolving Facility Maturity Date” shall mean December 31, 2022.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent, any Lender or any Issuing Bank (including any
branch, Affiliate or other fronting office making or holding a Loan or issuing a
Revolving Letter of Credit) is subject for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D). Eurodollar Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to the Administrative Agent, any
Lender or any Issuing Bank under such Regulation D or any comparable regulation.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

 

41



--------------------------------------------------------------------------------

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“Subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association, joint venture, limited
liability company or other business entity of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or more than 50% of the general partnership interests
are, at the time any determination is being made, directly or indirectly, owned,
Controlled or held by such Person. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.

“Subsidiary Loan Party” shall mean each direct or indirect Wholly Owned
Subsidiary of the Borrower that (a) (i) is a Domestic Subsidiary and (ii) is a
Material Subsidiary, and in each case, is not an Excluded Subsidiary or a
Subsidiary whose guarantee of the Obligations is prohibited under Section 9.21
or (b) at the option of the Borrower executes and delivers the Collateral
Agreement and otherwise satisfies the Collateral and Guarantee Requirement.

“Supplemental Collateral Agent” shall have the meaning assigned to such term in
Section 8.13(a).

“Swap” shall mean any agreement, contract, or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of its Subsidiaries or any Parent Company of the Borrower
shall be a Swap Agreement.

“Swap Obligation” shall mean, with respect to any person, any obligation to pay
or perform under any Swap.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit C-2.

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04. The aggregate amount of the Swingline Commitments on the Closing
Date is $25.0 million.

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time. The Swingline Exposure of any
Revolving Facility Lender at any time shall mean its Revolving Facility
Percentage of the aggregate Swingline Exposure at such time.

 

42



--------------------------------------------------------------------------------

“Swingline Lender” shall mean Wells Fargo, in its capacity as a lender of
Swingline Loans, and/or any other Revolving Facility Lender designated as such
by the Borrower after the Closing Date that is reasonably satisfactory to the
Borrower and the Administrative Agent and executes a counterpart to this
Agreement as a Swingline Lender.

“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings, assessments or fees imposed by any Governmental Authority and any
and all additions to tax, interest and penalties related thereto.

“Test Period” shall mean, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date.

“Total Leverage Ratio” shall mean, on any date, the ratio of (a) Consolidated
Net Debt as of such date to (b) EBITDA for the period of four consecutive fiscal
quarters of the Borrower and its Restricted Subsidiaries most recently ended as
of such date, all determined on a consolidated basis in accordance with GAAP;
provided that to the extent any Asset Disposition or any Asset Acquisition (or
any similar transaction or transactions that require a waiver or a consent of
the Required Lenders pursuant to Section 6.04 or Section 6.05) or incurrence or
repayment of Indebtedness (excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes) has occurred during the
relevant Test Period, the Total Leverage Ratio shall be determined for the
respective Test Period on a Pro Forma Basis for such occurrences.

“Transactions” shall mean, collectively, the transactions to occur on, prior to
or immediately after the Closing Date pursuant to the Loan Documents, including
(a) the execution and delivery of the Loan Documents and the initial borrowings
hereunder; (b) the Closing Date Refinancing; and (c) the payment of all fees and
expenses owing in connection with the foregoing.

“Trigger Date” shall mean the first date of delivery of financial statements
after the Closing Date pursuant to Section 5.04(a) or (b).

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted Eurodollar Rate and the Alternate Base Rate.

“UCC” shall mean (a) the Uniform Commercial Code as in effect in the applicable
jurisdiction and (b) certificate of title or other similar statutes relating to
“rolling stock” or barges as in effect in the applicable jurisdiction.

“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower designated
by the Borrower as an Unrestricted Subsidiary pursuant to Section 5.13 hereunder
and any Subsidiary of an Unrestricted Subsidiary. As of the Closing Date, the
following are Unrestricted Subsidiaries: Crestwood Delaware Basin LLC, Crestwood
Niobrara LLC, Powder River Basin Industrial Complex, LLC, Tres Palacios Holdings
LLC, Tres Palacios Gas Storage LLC, Tres Palacios Midstream, LLC, Arlington
Storage Company, LLC, CPB Bowser SWD #1 LLC, CPB Bowser SWD #2 LLC, CPB Member
LLC, CPB Operator LLC, CPB Subsidiary Holdings LLC, CPB Transportation &
Marketing LLC, CPB Water LLC, Crestwood Gas Marketing LLC, Crestwood
Infrastructure Holdings LLC, Crestwood New Mexico Pipeline LLC, Crestwood
Permian Basin Holdings LLC, Crestwood Permian Basin LLC, Northeast,

 

43



--------------------------------------------------------------------------------

Crestwood Pipeline East LLC, Crestwood Storage Inc., Jackalope Gas Gathering
Services, L.L.C., Stagecoach and Stagecoach Operating Services LLC, Stagecoach
Gas Services LLC, Stagecoach Pipeline & Storage Company LLC.

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“U.S. Dollars” or “$” shall mean the lawful currency of the United States of
America.

“U.S.A. PATRIOT Act” shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56 (signed into law on October 26, 2001), as amended, and
any successor statute.

“Wells Fargo” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.

“Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned,
directly or indirectly, by such Person or any other Wholly Owned Subsidiary of
such Person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02    Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Any
reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, limited
partnership or trust, or an allocation of assets to a series of a limited
liability company, limited partnership or trust (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company, limited partnership or trust shall constitute a separate
Person hereunder (and each division of any limited liability company, limited
partnership or trust that is a Subsidiary, Restricted Subsidiary, Unrestricted
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity). Except as otherwise expressly provided herein, any reference
in this Agreement to any Loan Document shall mean such document as amended,
restated, supplemented or otherwise modified from time to time. Except as
otherwise expressly provided herein, all financial statements to be delivered
pursuant to this Agreement shall be prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis (“GAAP”)
and all terms of an accounting or financial nature shall be construed and

 

44



--------------------------------------------------------------------------------

interpreted in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith; provided further
that, notwithstanding the foregoing, upon and following the acquisition of any
business or new Subsidiary by the Borrower in accordance with this Agreement, in
each case that would not constitute a “significant subsidiary” for purposes of
Regulation S-X, financial items and information with respect to such
newly-acquired business or Subsidiary that are required to be included in
determining any financial calculations and other financial ratios contained
herein for any period prior to such acquisition shall not be required to be in
accordance with GAAP so long as the Borrower is able to reasonably estimate pro
forma adjustments in respect of such acquisition for such prior periods, and in
each case such estimates are made in good faith and are factually supportable;
provided further that notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made without
giving effect to any election under Statement of Financial Accounting Standards
159, The Fair Value Option for Financial Assets and Financial Liabilities, or
any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Indebtedness of the Borrower or any Subsidiary at
“fair value”, as defined therein.

Section 1.03    Effectuation of Transfers. Each of the representations and
warranties of the Borrower contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions, unless the
context otherwise requires.

Section 1.04    Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
accuracy or method of derivation of any rates obtained from third parties set
forth in the definition of “Alternate Base Rate” or “Eurodollar Rate” (it being
understood this sentence shall not modify the provisions relating to the
calculation and administration of such rates set forth in this Agreement).

Section 1.05    Limited Condition Transactions. In connection with any action
being taken with a Limited Condition Transaction for purposes of determining:

(a)    whether any Indebtedness that is being incurred in connection with such
Limited Condition Transaction is permitted to be incurred in compliance with
Section 6.01 or Section 2.20;

(b)    whether any Lien being incurred in connection with such Limited Condition
Transaction is permitted to be incurred in accordance with Section 6.02 or
Section 2.20;

(c)    whether any other transaction to be undertaken in connection with such
Limited Condition Transaction complies with the covenants or agreements
contained in the Loan Documents; and

(d)    any calculation of the ratios or baskets, including the Total Leverage
Ratio, Interest Coverage Ratio, Senior Secured Leverage Ratio, and baskets
determined by reference to Consolidated Total Assets, whether a Default or Event
of Default exists and whether any representations and warranties in the Loan
Documents are true and correct, in each case, in connection with the foregoing
(other than in the case of each of clause (a), (b), (c) and (d) above, with
respect to any extension of credit under the Revolving Facility Commitment):

 

45



--------------------------------------------------------------------------------

at the prior written election of Borrower to the Administrative Agent
(Borrower’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCT Election”), the date that the definitive
agreement for such Limited Condition Transaction is entered into (the “LCT Test
Date”) may be used as the applicable date of determination of such requirements,
as the case may be, in each case with such adjustments as are appropriate and
consistent with the provisions set forth in the definition of “Pro Forma Basis”;
provided, however, that notwithstanding anything to the contrary in this
Section 1.05, no such transaction shall be permitted if on the date of
consummation of such transaction, an Event of Default under Section 7.01(b),
7.01(c), 7.01(h) or 7.01(i) shall have occurred and be continuing.

For the avoidance of doubt, if the Borrower makes an LCT Election (a) any
fluctuation or change in the Total Leverage Ratio, Interest Coverage Ratio,
Senior Secured Leverage Ratio and/or Consolidated Total Assets of the Borrower
and its Subsidiaries from the LCT Test Date to the date of consummation of such
Limited Condition Transaction will not be taken into account for purposes of
determining whether any Indebtedness or Lien that is being incurred in
connection with such Limited Condition Transaction is permitted to be incurred,
or whether any other transaction undertaken in connection with such Limited
Condition Transaction by the Borrower or any Subsidiary complies with the Loan
Documents and any provision of this Agreement which requires that no Default,
Event of Default or specified Event of Default, as applicable, has occurred, or
is continuing or would result from any such action or any representation or
warranties be satisfied, as applicable, such condition shall be deemed
satisfied, so long as no Default, Event of Default or specified Event of
Default, as applicable, exists on, or such representations and warranties are
satisfied on, the date the definitive agreements for such Limited Condition
Transaction are entered into and (b) after the LCT Test Date and until such
Limited Condition Transaction is consummated or agreements in respect thereof
are terminated or expire, such Limited Condition Transaction and all
transactions proposed to be undertaken in connection therewith (including
without limitation the incurrence of Indebtedness and Liens) will be given pro
forma effect as if they occurred on such LCT Test Date when determining
compliance of other transactions (including without limitation the incurrence of
Indebtedness and Liens unrelated to such Limited Condition Transaction) that are
consummated after the LCT Test Date and on or prior to the date of consummation
of such Limited Condition Transaction or termination or expiration of such
agreement or prepayment (or similar) notice thereof and any such transactions
(including without limitation any incurrence of Indebtedness and the use of
proceeds thereof or any repayments of Indebtedness) will be deemed to have
occurred on the LCT Test Date and be outstanding thereafter for purposes of
calculating any baskets or ratios under the Loan Documents after the LCT Test
Date and before the date of consummation of such Limited Condition Transaction
(or the date the definitive agreements in respect thereof or applicable
prepayment (or similar) notice are terminated or expire), provided that for the
avoidance of doubt, this clause (b) shall not apply to the calculation of the
Applicable Rate and actual compliance (and not compliance on a Pro Forma Basis)
with the financial covenants in Sections 6.10, 6.11 and 6.12.

ARTICLE II

THE CREDITS

Section 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Revolving Facility Lender agrees severally to make Revolving
Facility Loans, in each case from time to time during the Availability Period,
comprised of Eurodollar Loans and ABR Loans to the Borrower in U.S. Dollars in
an aggregate principal amount that will not result in (i) such Lender’s
Revolving Facility Credit Exposure exceeding such Lender’s Revolving Facility
Commitment and (ii) the Revolving Facility Credit Exposure exceeding the total
Revolving Facility Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Facility Loans. The Revolving Facility shall be available as
ABR Loans or Eurodollar Loans.

 

46



--------------------------------------------------------------------------------

Section 2.02    Loans and Borrowings. (a) Each Loan to the Borrower shall be
made as part of a Borrowing consisting of Loans under the same Facility and of
the same Type and in U.S. Dollars made by the Lenders ratably in accordance with
their respective Commitments under the applicable Facility (or, in the case of
Swingline Loans, ratably in accordance with their respective Swingline
Commitments); provided, however, that Revolving Facility Loans shall be made by
the Revolving Facility Lenders ratably in accordance with their respective
Revolving Facility Percentages on the date such Loans are made hereunder. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(a)    Each Borrowing shall be comprised entirely of ABR Loans or Eurodollar
Loans as the Borrower may request in accordance herewith.

(b)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurodollar Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Revolving Facility Commitments or that is required to
finance the reimbursement of a Revolving L/C Disbursement as contemplated by
Section 2.05(e). At the time that each ABR Borrowing by the Borrower is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Revolving Facility Commitments or that is required to finance the
reimbursement of a Revolving L/C Disbursement as contemplated by
Section 2.05(e). Each Swingline Borrowing by the Borrower shall be in an amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum. Borrowings of more than one Type and under more than one
Facility may be outstanding at the same time; provided that there shall not at
any time be more than a total of (i) ten (10) Interest Periods in respect of
Borrowings outstanding under the Revolving Facility and (ii) five (5) Interest
Periods in respect of Borrowings outstanding under all other Facilities.

(c)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after, in the case
of Revolving Facility Loans, the Revolving Facility Maturity Date and, in the
case of Incremental Term Loans, the applicable Incremental Maturity Date.

Section 2.03    Requests for Borrowings. To request a Revolving Facility
Borrowing and/or a Borrowing of Incremental Term Loans, the Borrower shall
notify the Administrative Agent of such request by telephone (i) in the case of
a Borrowing consisting of Eurodollar Loans, not later than 11:00 a.m., Houston,
Texas time, three (3) Business Days before the date of the proposed Borrowing
(or, in the case of the Borrowing on the Closing Date, not later than 1:00 p.m.,
Houston, Texas time, one (1) Business Day before the date of such Borrowing) or
(ii) in the case of a Borrowing consisting of ABR Loans, not later than 10:00
a.m., Houston, Texas time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly (but in any event on the same day) by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(a)    whether the requested Borrowing is to be Revolving Facility Borrowing or
a Borrowing of Incremental Term Loans;

 

47



--------------------------------------------------------------------------------

(b)    the aggregate amount of the requested Borrowing;

(c)    the date of such Borrowing, which shall be a Business Day;

(d)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(e)    in the case of a Borrowing consisting of a Eurodollar Loan, the initial
Interest Period to be applicable thereto; and

(f)    the location and number of the Borrower’s account to which funds are to
be disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, each Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period in U.S. Dollars, in an
aggregate principal amount at any time outstanding that will not result in
(x) the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment, (y) the outstanding Swingline Loans of such Swingline
Lender exceeding such Swingline Lender’s Swingline Commitments or (z) the
Revolving Facility Credit Exposure exceeding the total Revolving Facility
Commitments; provided that no Swingline Lender shall be required to make a
Swingline Loan to refinance an outstanding Swingline Borrowing. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans. All Swingline Loans
shall be ABR Loans under this Agreement.

(b)    To request a Swingline Borrowing, the Borrower shall notify the Swingline
Lenders of such request by telephone (confirmed by a Swingline Borrowing Request
by telecopy) not later than 3:00 p.m., Houston, Texas time on the day of the
proposed Swingline Borrowing. Each such notice and Swingline Borrowing Request
shall be irrevocable and shall specify (i) the requested date (which shall be a
Business Day), (ii) the amount of the requested Swingline Borrowing, (iii) the
term of such Swingline Loan, and (iv) the location and number of the Borrower’s
account to which funds are to be disbursed. Each Swingline Lender shall make
each Swingline Loan to be made by it hereunder in accordance with
Section 2.02(a) on the proposed date thereof by wire transfer of immediately
available funds by 4:00 p.m., Houston, Texas time, to the account of the
Borrower (or, in the case of a Swingline Borrowing made to finance the
reimbursement of a Revolving L/C Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank).

(c)    A Swingline Lender may by written notice given to the Administrative
Agent (and to the other Swingline Lenders) not later than 12:00 noon, Houston,
Texas time on any Business Day, require the Revolving Facility Lenders to
acquire participations on such Business Day in all or a portion of the
outstanding Swingline Loans made by it. Such notice shall specify the aggregate
amount of such Swingline Loans in which the Revolving Facility Lenders will
participate. Promptly upon receipt of such

 

48



--------------------------------------------------------------------------------

notice, the Administrative Agent will give notice thereof to each such Lender,
specifying in such notice such Lender’s Revolving Facility Percentage of such
Swingline Loan or Loans. Each Revolving Facility Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent for the account of the applicable Swingline Lender, such
Revolving Facility Lender’s Revolving Facility Percentage of such Swingline Loan
or Loans. Each Revolving Facility Lender acknowledges and agrees that its
respective obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Facility Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.06 with respect to Loans made by such Revolving Facility Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Swingline Lender the amounts so received by it from the Revolving Facility
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph (c),
and thereafter payments by the Borrower in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the applicable Swingline Lender.
Any amounts received by a Swingline Lender from the Borrower (or any other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by such
Swingline Lender of the proceeds of a sale of participations therein shall be
remitted promptly to the Administrative Agent; any such amounts received by the
Administrative Agent shall be remitted promptly by the Administrative Agent to
the Revolving Facility Lenders that shall have made their payments pursuant to
this paragraph and to such Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to such Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.

Section 2.05    Revolving Letters of Credit. (a) General. From and after the
Closing Date, all Existing Letters of Credit will be deemed issued and
outstanding under this Agreement and will be governed as if issued under this
Agreement. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Revolving Letters of Credit denominated in U.S.
Dollars for its own account or on behalf of any Parent Company or Restricted
Subsidiary or Empire JV HoldCo, Empire JV Sub or their Subsidiaries in a form
reasonably acceptable to the applicable Issuing Bank, at any time and from time
to time during the Availability Period and prior to the date that is five
(5) Business Days prior to the Revolving Facility Maturity Date. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with, an
Issuing Bank relating to any Revolving Letter of Credit, the terms and
conditions of this Agreement shall control; provided that the Revolving Letters
of Credit issued (i) on behalf of any Parent Company shall not exceed an
aggregate amount of $50.0 million outstanding at any one time and (ii) on behalf
of Empire JV HoldCo, Empire JV Sub and their Subsidiaries shall not exceed an
aggregate amount of $10.0 million outstanding at any one time.

(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Revolving Letter of Credit (or the amendment, renewal
(other than an automatic renewal in accordance with paragraph (c) of this
Section) or extension of an outstanding Revolving Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to the applicable Issuing Bank and the Administrative Agent
reasonably in advance of the requested date of issuance, amendment,

 

49



--------------------------------------------------------------------------------

renewal or extension, a notice requesting the issuance of a Revolving Letter of
Credit, or identifying the Revolving Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Revolving Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Revolving Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to issue,
amend, renew or extend such Revolving Letter of Credit. If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Revolving Letter of Credit. A Revolving Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Revolving Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the Revolving Facility Credit Exposure shall not
exceed the total Revolving Facility Commitments and (ii) the aggregate available
amount of all outstanding Revolving Letters of Credit issued by the Issuing
Banks shall not exceed the aggregate Revolving L/C Commitment. No Letter of
Credit shall be a commercial letter of credit unless agreed by the applicable
Issuing Bank in its sole discretion.

(c)    Expiration Date. Each Revolving Letter of Credit shall expire at or prior
to the close of business on the earlier of (A) unless the applicable Issuing
Bank agrees to a later expiration date, the date one (1) year after the date of
the issuance of such Revolving Letter of Credit (or, in the case of any renewal
or extension thereof, one year after such renewal or extension) and (B) the date
that is five (5) Business Days prior to the Revolving Facility Maturity Date;
provided that any Revolving Letter of Credit with a one-year tenor may provide
for the automatic renewal or extension thereof for additional one-year periods
(which, in no event, shall extend beyond the date referred to in clause (B) of
this paragraph (c)). Notwithstanding the foregoing, the Borrower may request the
issuance of one or more Revolving Letters of Credit that expire at or prior to
the close of business on the date that is five (5) Business Days prior to the
Revolving Facility Maturity Date; provided that the Revolving L/C Exposure in
respect of Revolving Letters of Credit issued pursuant to this sentence shall
not exceed $10.0 million.

(d)    Participations. By the issuance of a Revolving Letter of Credit (or an
amendment to a Revolving Letter of Credit increasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Revolving Facility Lenders, such Issuing Bank hereby grants to each Revolving
Facility Lender, and each Revolving Facility Lender hereby acquires from such
Issuing Bank, a participation in such Revolving Letter of Credit equal to such
Revolving Facility Lender’s Revolving Facility Percentage of the aggregate
amount available to be drawn under such Revolving Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Facility
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent in U.S. Dollars such Revolving Facility Lender’s Revolving Facility
Percentage of each Revolving L/C Disbursement made by such Issuing Bank not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Revolving Facility Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Revolving Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Revolving Letter of Credit or the occurrence and continuance of
a Default or Event of Default or reduction or termination of the Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

(e)    Reimbursement. If the applicable Issuing Bank shall make any Revolving
L/C Disbursement in respect of a Revolving Letter of Credit, the Borrower shall
reimburse such Revolving L/C Disbursement by paying to the Administrative Agent
an amount equal to such Revolving L/C Disbursement in U.S. Dollars, not later
than 12:00 noon, Houston, Texas time, on the Business Day

 

50



--------------------------------------------------------------------------------

immediately following the date the Borrower receives notice under paragraph (g)
of this Section of such Revolving L/C Disbursement; provided that the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that such payment be financed with an ABR Loan, a
Eurodollar Loan or a Swingline Borrowing in an equivalent amount, and, in each
case to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting Loan or Borrowing, as
applicable; provided that in the case of any Eurodollar Loan, such request must
be made three Business Days prior to such refinancing in accordance with
Section 2.03. If the Borrower fails to reimburse any Revolving L/C Disbursement
when due, then the Administrative Agent shall promptly notify the applicable
Issuing Bank and each other Revolving Facility Lender of the applicable
Revolving L/C Disbursement, the payment then due from the Borrower and, in the
case of a Revolving Facility Lender, such Lender’s Revolving Facility Percentage
thereof. Promptly following receipt of such notice, each Revolving Facility
Lender shall pay to the Administrative Agent in U.S. Dollars its Revolving
Facility Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Facility Lenders), and the Administrative Agent shall promptly pay
to the applicable Issuing Bank in U.S. Dollars the amounts so received by it
from the Revolving Facility Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Facility Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Revolving Facility Lender pursuant to this paragraph to reimburse an
Issuing Bank for any Revolving L/C Disbursement (other than the funding of an
ABR Loan, a Eurodollar Loan, or a Swingline Borrowing as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such Revolving L/C Disbursement.

(f)    Obligations Absolute. The obligation of the Borrower to reimburse
Revolving L/C Disbursements as provided in paragraph (e) of this Section shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Revolving Letter of Credit or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Revolving Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) payment by the
applicable Issuing Bank under a Revolving Letter of Credit against presentation
of a draft or other document that does not strictly comply with the terms of
such Revolving Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder;
provided that, in each case, payment by the Issuing Bank shall not have
constituted gross negligence or willful misconduct. Neither the Administrative
Agent, the Lenders nor any Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Revolving Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Revolving Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing shall not be construed to excuse
the applicable Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are determined in a final non-appealable judgment
by a court having jurisdiction to have been caused by (A) such Issuing

 

51



--------------------------------------------------------------------------------

Bank’s failure to exercise reasonable care when determining whether drafts and
other documents presented under a Revolving Letter of Credit comply with the
terms thereof or (B) such Issuing Bank’s refusal to issue a Revolving Letter of
Credit in accordance with the terms of this Agreement. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the applicable Issuing Bank, such Issuing Bank shall be deemed to
have exercised reasonable care in each such determination and each refusal to
issue a Revolving Letter of Credit. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Revolving Letter of Credit, the applicable Issuing Bank may,
in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Revolving Letter of Credit.

(g)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Revolving Letter of Credit. Such Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make a Revolving L/C Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse such Issuing Bank and the Revolving Facility Lenders
with respect to any such Revolving L/C Disbursement.

(h)    Interim Interest. If an Issuing Bank shall make any Revolving L/C
Disbursement, then, unless the Borrower shall reimburse such Revolving L/C
Disbursement in full on the date such Revolving L/C Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such Revolving L/C Disbursement is made to but excluding the date that the
Borrower reimburses such Revolving L/C Disbursement, at the rate per annum equal
to the rate per annum then applicable to ABR Loans; provided that, if such
Revolving L/C Disbursement is not reimbursed by the Borrower when due pursuant
to paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Facility Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Revolving Facility
Lender to the extent of such payment.

(i)    Replacement of an Issuing Bank. An Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12. From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the replaced
Issuing Bank under this Agreement with respect to Revolving Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of such Issuing Bank under this Agreement with respect to Revolving Letters of
Credit issued by it prior to such replacement but shall not be required to issue
additional Revolving Letters of Credit.

 

52



--------------------------------------------------------------------------------

(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 7.01(h)
or 7.01(i), as provided in the following proviso or (ii) in the case of any
other Event of Default, on the third Business Day following the date on which
the Borrower receives notice from the Administrative Agent (or, if the maturity
of the Loans has been accelerated, Revolving Facility Lenders with Revolving L/C
Exposure representing greater than 50% of the total Revolving L/C Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent (or an
account in the name of the Administrative Agent with another institution
designated by the Administrative Agent), in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash in U.S. Dollars equal to
the Revolving L/C Exposure in respect of the Borrower as of such date plus any
accrued and unpaid interest thereon; provided that, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Section 7.01, the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and payable
in U.S. Dollars, without demand or other notice of any kind. The Borrower also
shall deposit cash collateral pursuant to this paragraph as and to the extent
required by Section 2.11(b). Each such deposit pursuant to this paragraph or
pursuant to Section 2.11(b) shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall control, including the
exclusive right of withdrawal, such account. Other than any interest earned on
the investment of such deposits, which investments shall be made at the option
and sole discretion of (A) for so long as an Event of Default shall be
continuing, the Administrative Agent and (B) at any other time, the Borrower, in
each case, in term deposits constituting Permitted Investments and at the risk
and expense of the Borrower, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse each
Issuing Bank for Revolving L/C Disbursements for which such Issuing Bank has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the Revolving L/C Reimbursement Obligations of the Borrower for
the Revolving L/C Exposure at such time or, if the maturity of the Loans to the
Borrower has been accelerated (but subject to the consent of Revolving Facility
Lenders with Revolving L/C Exposure representing greater than 50% of the total
Revolving L/C Exposure), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all Events of Default have been
cured or waived. If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.11(b), such amount together with
interest thereon (to the extent not applied as aforesaid) shall be returned to
the Borrower as and to the extent that, after giving effect to such return, the
Borrower would remain in compliance with Section 2.11(b) and no Event of Default
shall have occurred and be continuing.

(k)    Additional Issuing Banks. From time to time, the Borrower may by notice
to the Administrative Agent designate up to four Lenders that agree (in their
sole discretion) to act in such capacity and are reasonably satisfactory to the
Administrative Agent as Issuing Banks. Each such additional Issuing Bank shall
execute a counterpart of this Agreement upon the approval of the Administrative
Agent (which approval shall not be unreasonably withheld) and shall thereafter
be an Issuing Bank hereunder for all purposes.

(l)    Reporting. Each Issuing Bank shall (i) provide to the Administrative
Agent copies of any notice received from the Borrower pursuant to
Section 2.05(b) no later than the next Business Day after receipt thereof,
(ii) provide the Administrative Agent with a copy of the Revolving Letter of
Credit, or the amendment, renewal or extension of the Revolving Letter of
Credit, as applicable, on the Business Day on which such Issuing Bank issues,
amends, renews or extends any Revolving Letter of Credit, (iii) on each Business
Day on which such Issuing Bank makes any Revolving L/C

 

53



--------------------------------------------------------------------------------

Disbursement, advise the Administrative Agent of the date of such Revolving L/C
Disbursement and the amount of such Revolving L/C Disbursement and (iv) on any
other Business Day, furnish the Administrative Agent with such other information
as the Administrative Agent shall reasonably request. If requested by any
Lender, the Administrative Agent shall provide copies to such Lender of the
documents referred to in clause (ii) of the preceding sentence.

Section 2.06    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it to the Borrower hereunder on the proposed date thereof by wire
transfer of immediately available funds by 1:00 p.m., Houston, Texas time (or,
in the case of Incremental Term Loans, such other time as shall be agreed to by
the Incremental Term Lenders), to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to such account of the
Borrower as is designated by the Borrower in the Borrowing Request; provided
that ABR Loans and Swingline Borrowings made to finance the reimbursement of a
Revolving L/C Disbursement and reimbursements as provided in Section 2.05(e)
shall be remitted by the Administrative Agent to the applicable Issuing Bank.

(b)    Unless the Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
(without duplication) such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
reasonably determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

Section 2.07    Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly (but in any event
on the same day) by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.

 

54



--------------------------------------------------------------------------------

(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election.

If any such Interest Election Request made by the Borrower requests a Eurodollar
Borrowing but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to one of its Eurodollar Borrowings prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period, the Borrower shall be deemed to have
converted such Borrowing to an ABR Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the written request (including a request through
electronic means) of the Required Lenders (unless such Event of Default is an
Event of Default under Section 7.01(h) or (i), in which case no such request
shall be required), so notifies the Borrower, then, so long as an Event of
Default is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

Section 2.08    Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Facility Commitments shall terminate on the Revolving
Facility Maturity Date.

(b)    The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments; provided that (i) each reduction of the
Revolving Facility Commitments shall be in an amount that is an integral
multiple of $500,000 and not less than $3.0 million (or, if less, the remaining
amount of the Revolving Facility Commitments), and (ii) the Borrower shall not
terminate or reduce the Revolving Facility Commitments if, after giving effect
to any concurrent prepayment of the Revolving Facility Loans by the Borrower in
accordance with Section 2.11, the Revolving Facility Credit Exposure would
exceed the total Revolving Facility Commitments.

 

55



--------------------------------------------------------------------------------

(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments under paragraph (b) of
this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Facility Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Facility Commitments shall be
permanent. Each reduction of the Revolving Facility Commitments shall be made
ratably among the Lenders in accordance with their respective Revolving Facility
Commitments.

Section 2.09    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Facility Lender the then unpaid principal amount of each
Revolving Facility Loan on the Revolving Facility Maturity Date and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Revolving Facility Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least seven Business Days after such Swingline Loan is made; provided that on
each date that a Revolving Facility Borrowing (other than a Borrowing that is
required to finance the reimbursement of a Revolving L/C Disbursement as
contemplated by Section 2.05(e)) is made, the Borrower shall repay all Swingline
Loans then outstanding.

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and the Type thereof
and the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable to each
Lender hereunder, and (iii) any amount received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence absent manifest error of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans made in accordance with the terms of this Agreement.

(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note substantially in the form of Exhibit G-1 or Exhibit G-2, as applicable. In
such event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including, to the extent requested by any assignee,
after assignment pursuant to Section 9.04) be represented by one or more
promissory notes in such form payable to the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

56



--------------------------------------------------------------------------------

Section 2.10    Repayment of Loans. (a) To the extent not previously paid, all
Revolving Facility Loans shall be due and payable on the Revolving Facility
Maturity Date, and all Incremental Term Loans shall be due and payable as and
when set forth in the joinder agreement with respect thereto and, to the extent
not previously paid, all Incremental Term Loans shall be due and payable on the
Incremental Maturity Date applicable to such Incremental Term Loans.

(b)    (x) Unless otherwise set forth in the joinder agreement governing any
Incremental Term Loans, all Net Proceeds pursuant to Section 2.11(c) shall be
applied, to the extent Incremental Term Loans are outstanding, ratably among the
Incremental Term Lenders, in each case to prepay Incremental Term Loans in
direct order of maturity to all amortization payments in respect of the
Incremental Term Loans and (y) any optional prepayments of the Revolving
Facility Loans or the Incremental Term Loans pursuant to Section 2.11(a) shall
be applied ratably among the relevant Lenders under the Revolving Facility Loans
or the Incremental Term Loans, as applicable, as directed by the Borrower
(including with respect to order of any application to any amortization
payments).

(c)    Prior to any repayment of any Borrowing, the Borrower shall select the
Borrowing or Borrowings to be repaid and shall notify the Administrative Agent
by telephone (confirmed by telecopy) of such selection not later than 11:00
a.m., Houston, Texas time, (i) in the case of an ABR Borrowing, on the date of
such repayment and (ii) in the case of a Eurodollar Borrowing, three Business
Days before the scheduled date of such repayment. Each repayment of a Borrowing
(x) in the case of the Revolving Facility, shall be applied to the Revolving
Facility Loans included in the repaid Borrowing such that each Revolving
Facility Lender receives its ratable share of such repayment (based upon the
respective Revolving Facility Credit Exposures of the Revolving Facility Lenders
at the time of such repayment) and (y) in all other cases, shall be applied
ratably to the Loans included in the repaid Borrowing. Notwithstanding anything
to the contrary in the immediately preceding sentence, prior to any repayment of
a Swingline Borrowing hereunder, the Borrower shall select the Borrowing or
Borrowings to be repaid and shall notify the Administrative Agent by telephone
(confirmed by telecopy) of such selection not later than 4:00 p.m., Houston,
Texas time, on the scheduled date of such repayment.

Section 2.11    Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay Revolving Facility Loans in whole or in
part, without premium or penalty (but subject to Section 2.16), in an aggregate
principal amount that is an integral multiple of the Borrowing Multiple and not
less than $1.0 million or, if less, the amount outstanding, subject to prior
notice in the form of Exhibit B hereto provided in accordance with
Section 2.10(c). The Borrower shall have the right to prepay Incremental Term
Loans as set forth in the applicable joinder agreement in respect of such
Incremental Term Loans.

(b)    If on any date, the Administrative Agent notifies the Borrower that the
Revolving Facility Credit Exposure exceeds the aggregate Revolving Facility
Commitments of the Lenders on such date, the Borrower shall, as soon as
practicable and in any event within two Business Days following such date,
prepay the outstanding principal amount of any Revolving Facility Loans (and, to
the extent after giving effect to such prepayment, the Revolving Facility Credit
Exposure still exceeds the aggregate Revolving Facility Commitments of the
Lenders, deposit cash collateral in an account with the Administrative Agent (or
an account in the name of the Administrative Agent with another institution
designated by the Administrative Agent) pursuant to Section 2.05(j)) such that
the aggregate amount so prepaid by the Borrower and cash collateral so deposited
in an account with the Administrative Agent (or an account in the name of the
Administrative Agent with another institution designated by the Administrative
Agent pursuant to Section 2.05(j)) shall be sufficient to reduce such sum to an
amount not to exceed the aggregate Revolving Facility Commitments of the Lenders
on such date together with any interest accrued to the date of such prepayment
on the aggregate principal amount of Revolving Facility Loans prepaid. The
Administrative Agent shall give prompt notice of any prepayment required under
this Section 2.11(b) to the Borrower and the Lenders.

 

57



--------------------------------------------------------------------------------

(c)    Unless otherwise set forth in the joinder agreement governing any
Incremental Term Loans, the Borrower shall apply all Net Proceeds received by it
or its Restricted Subsidiaries upon (and in any event within three Business Days
of) receipt thereof to prepay any Incremental Term Loans in accordance with
paragraphs (b) and (c) of Section 2.10.

(d)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Loans required to be made by the Borrower pursuant to
paragraph (c) of this Section 2.11 at least five (5) Business Days (or such
shorter period of time as the Administrative Agent may reasonably agree) prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Lender of the
contents of the Borrower’s prepayment notice and of such Lender’s pro rata share
of the prepayment.

(e)    In the event of any termination of all the Revolving Facility
Commitments, the Borrower shall, on the date of such termination, repay or
prepay all its outstanding Revolving Facility Loans and all its outstanding
Swingline Loans and terminate all its outstanding Revolving Letters of Credit
and/or cash collateralize such Revolving Letters of Credit in accordance with
Section 2.05(j). If as a result of any partial reduction of the Revolving
Facility Commitments, the aggregate Revolving Facility Credit Exposure would
exceed the aggregate Revolving Facility Commitments of all Revolving Facility
Lenders after giving effect thereto, then the Borrower shall, on the date of
such reduction, repay or prepay Revolving Facility Loans or Swingline Loans (or
a combination thereof) and/or cash collateralize Revolving Letters of Credit in
an amount sufficient to eliminate such excess.

(f)    If at any time the aggregate amount of cash and cash equivalents on hand
at the Borrower and its Restricted Subsidiaries exceeds $75,000,000 for a period
of more than five consecutive Business Days, then the Borrower shall, within one
Business Day, prepay its outstanding Revolving Facility Loans and its
outstanding Swingline Loans and reimburse any unpaid Revolving L/C Reimbursement
Obligations in an aggregate amount equal to the lesser of (i) an amount
sufficient to reduce the aggregate amount of cash and cash equivalents on hand
at the Borrower and its Restricted Subsidiaries after such prepayment to an
amount not exceeding $75,000,000 and (ii) an amount sufficient to prepay all of
its outstanding Revolving Facility Loans and its outstanding Swingline Loans and
reimburse any unpaid Revolving L/C Reimbursement Obligations; provided that
(i) the net cash proceeds received by the Borrower and its Restricted
Subsidiaries from the Empire JV Transactions (other than the Empire Second
Closing) shall not count as cash and cash equivalents for purposes of the
calculation set forth above unless such proceeds are not applied to prepay the
Existing Notes or any other Permitted Junior Debt as permitted pursuant to
Section 6.09, but such net cash proceeds shall count as cash and cash
equivalents for purposes of the calculation set forth above to the extent not
applied to prepay the Existing Notes or any other Permitted Junior Debt within
the 365 days specified in Section 6.09 and (ii) the proceeds of any Borrowing
made after the Amendment Effective Date that are held by the Borrower and its
Restricted Subsidiaries pending the use of such proceeds to prepay the Existing
Notes or any other Permitted Junior Debt as permitted pursuant to Section 6.09
shall only count as cash and cash equivalents for purposes of the calculation
set forth above to the extent not applied to prepay the Existing Notes or any
other Permitted Junior Debt within the 30 days of the date of such Borrowing.

Section 2.12    Fees. (a) The Borrower agrees to pay to each Lender, without
duplication of any other amounts paid to such Lender (other than any Defaulting
Lender), through the Administrative Agent, three Business Days after the last
day of March, June, September and December in each year, and on the date on
which the Revolving Facility Commitments of all the Lenders shall be terminated
as provided herein, a commitment fee (a “Commitment Fee”) on the daily amount of
the Available Unused Commitment of such Lender during the preceding quarter up
until the last day of such

 

58



--------------------------------------------------------------------------------

quarter (or other period commencing with the Closing Date (or the last date on
which such fee was paid) and ending with the last day of such quarter or the
Revolving Facility Maturity Date or the date on which the last of the
Commitments of such Lender shall be terminated, as applicable) at the Applicable
Rate.

All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. For the purpose of calculating any Lender’s
Commitment Fee, the outstanding Swingline Loans during the period for which such
Lender’s Commitment Fee is calculated shall be deemed to be zero. The Commitment
Fee due to each Lender shall begin to accrue on the Closing Date and shall cease
to accrue on the date on which the last of the Commitments of such Lender shall
be terminated as provided herein.

(b)    The Borrower from time to time agrees to pay to each Revolving Facility
Lender (other than any Defaulting Lender), through the Administrative Agent,
three Business Days after the last day of March, June, September and December of
each year and on the date on which the Revolving Facility Commitments of all the
Lenders shall be terminated as provided herein, a fee (a “Revolving L/C
Participation Fee”) on such Lender’s Revolving Facility Percentage of the daily
aggregate Revolving L/C Exposure (excluding the portion thereof attributable to
unreimbursed Revolving L/C Disbursements), during the preceding quarter (or
shorter period commencing with the Closing Date (or the last date on which such
fee was paid) and ending with the last day of such quarter or the Revolving
Facility Maturity Date or the date on which the Revolving Facility Commitments
shall be terminated, as applicable) at the rate per annum equal to the
Applicable Rate for Eurodollar Revolving Facility Borrowings effective for each
day in such period.

(c)    The Borrower from time to time agrees to pay to each Issuing Bank, for
its own account, (x) on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Facility
Commitments of all the Lenders shall terminate as provided herein, a fronting
fee in an amount equal to 0.125% per annum of the daily average stated amount of
such Revolving Letter of Credit, in respect of each Revolving Letter of Credit
issued by such Issuing Bank for the period from and including the date of
issuance of such Revolving Letter of Credit to and including the termination of
such Revolving Letter of Credit, plus (y) in connection with the issuance,
amendment or transfer of any such Revolving Letter of Credit or any Revolving
L/C Disbursement thereunder, such Issuing Bank’s customary documentary and
processing charges (collectively, “Issuing Bank Fees”). All Revolving L/C
Participation Fees and Issuing Bank Fees that are payable on a per annum basis
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.

(d)    The Borrower agrees to pay to the Administrative Agent, for the account
of the Administrative Agent, such administrative fee as agreed between the
Borrower and the Administrative Agent in writing (such fees, the “Administrative
Agent Fees”); provided that to the extent the Facilities hereunder are
terminated, repaid or refinanced prior to the Revolving Facility Maturity Date
and any Incremental Maturity Date, the Administrative Agent shall give the
Borrower an appropriate credit for Administrative Agent Fees paid for time
periods beyond such termination, repayment or refinancing date.

(e)    All Fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.13    Interest. (a) The Borrower shall pay interest on the unpaid
principal amount of each ABR Loan (including each Swingline Loan) at the
Alternate Base Rate plus the Applicable Rate.

 

59



--------------------------------------------------------------------------------

(b)    The Borrower shall pay interest on the unpaid principal amount of each
Eurodollar Loan at the Adjusted Eurodollar Rate for the Interest Period in
effect for such Eurodollar Loan plus the Applicable Rate.

(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any Fees or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, the
Borrower shall pay interest on such overdue amount, after as well as before
judgment, at a rate per annum equal to (x) in the case of overdue principal of
any Loan, 2.00% plus the rate otherwise applicable to such Loan as provided in
the preceding paragraphs of this Section or (y) in the case of any other amount,
2.00% plus the rate applicable to ABR Loans with respect to the Revolving
Facility in paragraph (a) of this Section; provided that this paragraph (c)
shall not apply to any Default or Event of Default that has been waived by the
Lenders pursuant to Section 9.08.

(d)    Accrued interest on each Loan shall be payable by the Borrower in arrears
on each Interest Payment Date for such Loan, and in the case of (i) Revolving
Facility Loans, upon termination of the Revolving Facility Commitments and
(ii) Incremental Term Loans, on the applicable Incremental Maturity Date;
provided that (x) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (y) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (z) in the event of any conversion of any Eurodollar
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.

(e)    All computations of interest shall be made by the Administrative Agent
taking into account the actual number of days occurring in the period for which
such interest is payable pursuant to this Section, and (i) if based on the
Alternate Base Rate (if based on the Prime Rate), a year of 365 days or 366
days, as the case may be; or (ii) otherwise, on the basis of a year of 360 days.

Section 2.14    Alternate Rate of Interest.

(a)    Unless and until a Replacement Rate is implemented in accordance with
Section 2.14(b), if prior to the commencement of any Interest Period for a
Eurodollar Borrowing:

(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurodollar Rate for such Interest Period; or

(ii)    the Administrative Agent is advised by the Required Lenders or the
Majority Lenders under the Revolving Facility or any Facility of Incremental
Term Loans that the Eurodollar Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and such Borrowing shall be converted to an ABR Borrowing on the last day of the
Interest Period applicable thereto, and (y) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing or shall
be made as a Borrowing

 

60



--------------------------------------------------------------------------------

bearing interest at such rate as the Required Lenders or the Majority Lenders
under the Revolving Facility or any Facility of Incremental Term Loans shall
agree adequately reflects the costs to the Revolving Facility Lenders of making
the Loans comprising such Borrowing.

(b)    Notwithstanding anything to the contrary in Section 2.14(a) above, if the
Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (i) the circumstances described in
Section 2.14(a)(i) have arisen and that such circumstances are unlikely to be
temporary, (ii) any applicable interest rate specified herein is no longer a
widely recognized benchmark rate for newly originated loans in the U.S.
syndicated loan market in the applicable currency or (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the U.S. syndicated loan
market in the applicable currency, then the Administrative Agent and the
Borrower shall, to the extent practicable (as determined by the Administrative
Agent to be generally in accordance with similar situations in other
transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until an event described in
Section 2.14(a)(i) occurs with respect to the Replacement Rate. In connection
with the establishment and application of the Replacement Rate, this Agreement
and the other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Borrower, as may be necessary or appropriate, in
the opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 2.14(b). Notwithstanding anything to the contrary in
this Agreement or the other Loan Documents (including, without limitation,
Section 9.08), such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the delivery of
such amendment to the Lenders, written notices from such Lenders that in the
aggregate constitute Required Lenders, with each such notice stating that such
Lender objects to such amendment (which such notice shall note with specificity
the particular provisions of the amendment to which such Lender objects). To the
extent the Replacement Rate is approved by the Administrative Agent and the
Borrower in connection with this clause (b), the Replacement Rate shall be
applied in a manner consistent with market practice; provided that, in each
case, to the extent such market practice is not administratively feasible for
the Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders, but shall be implemented by the
Administrative Agent in a manner generally in accordance with similar situations
in other transactions in which it is serving as administrative agent).

Section 2.15    Increased Costs. (a) If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, FDIC insurance or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted Eurodollar Rate) or
Issuing Bank; or

(ii)    impose on any Lender or Issuing Bank or the London interbank market any
tax, costs, expenses or other condition affecting this Agreement or Loans made
by such Lender or any Revolving Letter of Credit or participation therein
(including a condition similar to the events described in clause (i) above in
the form of a tax, cost or expense) (except in each case (A) for Indemnified
Taxes indemnified pursuant to Section 2.17 and Excluded Taxes and (B) for
changes in the rate of Tax on the overall rate of net income of such Lender);

 

61



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan) to the Borrower or to increase
the cost to such Lender or Issuing Bank of participating in, issuing or
maintaining any Revolving Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or Issuing Bank hereunder (whether of
principal, interest or otherwise) (except in each case (A) for Indemnified Taxes
indemnified pursuant to Section 2.17 and Excluded Taxes and (B) for changes in
the rate of Tax on the overall rate of net income of such Lender), then the
Borrower will pay to such Lender or Issuing Bank, as applicable, such additional
amount or amounts as will compensate such Lender or Issuing Bank, as applicable,
for such additional costs incurred or reduction suffered in connection therewith
(but only to the extent the applicable Lender is imposing such charges or
additional amounts on other similarly situated borrowers under credit facilities
comparable to the Facilities).

(b)    If any Lender or Issuing Bank determines that any Change in Law regarding
liquidity or capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or any of the Loans made by, or participations in Revolving
Letters of Credit held by, such Lender, or the Revolving Letters of Credit
issued by such Issuing Bank or as a consequence of the Commitments to make any
of the foregoing, to a level below that which such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
shall pay to such Lender or such Issuing Bank, as applicable, such additional
amount or amounts as will compensate such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company for any such reduction suffered
in connection therewith (but only to the extent the applicable Lender is
imposing such charges or additional amounts on other similarly situated
borrowers under credit facilities comparable to the Facilities).

(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or Issuing Bank, as applicable, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d)    Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

62



--------------------------------------------------------------------------------

Section 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Eurodollar
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue a Eurodollar Loan, for
the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in U.S. Dollars of a comparable amount
and period from other banks in the Eurodollar market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

Section 2.17    Taxes. (a) Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction for any Taxes, except as required by applicable
law; provided that if a Loan Party, the Administrative Agent or any other Person
acting on behalf of the Administrative Agent in regards to payments hereunder
shall be required to deduct Indemnified Taxes from such payments, then (i) the
sum payable by the Loan Party shall be increased as necessary so that after
making all required deductions (including deductions for Indemnified Taxes
applicable to additional sums payable under this Section 2.17) the
Administrative Agent, Lender, or Issuing Bank, as applicable, receives an amount
equal to the sum it would have received had no such deductions for Indemnified
Taxes been made, (ii) such Loan Party, if required to deduct any Taxes, shall
make such deductions and (iii) such Loan Party, if required to deduct any Taxes,
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.

(b)    In addition, each Loan Party shall pay any Other Taxes payable on account
of any obligation of such Loan Party and upon the execution, delivery or
enforcement of, or otherwise with respect to, the Loan Documents, to the
relevant Governmental Authority in accordance with applicable law.

(c)    Each Loan Party shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 30 days after written demand therefor, for the full
amount of any Indemnified Taxes (other than Indemnified Taxes resulting from
gross negligence or willful misconduct of the Administrative Agent, such Lender
or such Issuing Bank) without duplication of any amounts indemnified under
Section 2.17(a) paid by the Administrative Agent or such Lender or Issuing Bank,
as applicable, on or with respect to any payment by or on account of any
obligation of such Loan Party under, or otherwise with respect to, any Loan
Document (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that a certificate as to the amount of such payment or liability and
setting forth in reasonable detail the basis and calculation for such payment or
liability delivered to such Loan Party by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error of the Lender, the Issuing Bank
or the Administrative Agent, as applicable.

 

63



--------------------------------------------------------------------------------

(d)    As soon as practicable after any payment of Indemnified Taxes by a Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)    Each Lender or Issuing Bank that is not a “United States Person” as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall, to the
extent it may lawfully do so, deliver to the Borrower and the Administrative
Agent two copies of U.S. Internal Revenue Service Form W-8BEN or W-8BEN-E (or an
applicable successor form) (claiming the benefits of an applicable income tax
treaty), W-8EXP, W-8IMY (together with any required attachments) or Form W-8ECI,
or, in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit H-1, H-2, H-3 or H-4 and the applicable Form W-8, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Lender (with any other required forms attached) claiming complete
exemption from or a reduced rate of U.S. federal withholding tax on all payments
by the Borrower under this Agreement and the other Loan Documents. Each Lender
or Issuing Bank that is not a Non-U.S. Lender shall, to the extent it may
lawfully do so, deliver to the Borrower and the Administrative Agent two copies
of U.S. Internal Revenue Service Form W-9, properly completed and duly executed
by such Lender or Issuing Bank, claiming complete exemption (or otherwise
establishing an exemption) from U.S. backup withholding on all payments under
this Agreement and the other Loan Documents. Such forms shall be delivered by
each Lender or Issuing Bank, to the extent it may lawfully do so, on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, each Lender or Issuing Bank, to the extent it may
lawfully do so, shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Lender or Issuing Bank. Each
Lender or Issuing Bank shall promptly notify the Borrower and the Administrative
Agent at any time it determines that it is no longer in a position to provide
any previously delivered certificate to the Borrower or the Administrative Agent
(or any other form of certification adopted by the U.S. taxing authorities for
such purpose). Without limiting the foregoing, any Lender or Issuing Bank that
is entitled to an exemption from or reduction of withholding Tax otherwise
indemnified against by a Loan Party pursuant to this Section 2.17 with respect
to payments under any Loan Document shall deliver to the Borrower or the
relevant Governmental Authority (with a copy to the Administrative Agent), to
the extent such Lender or Issuing Bank is legally entitled to do so, at the time
or times prescribed by applicable law such properly completed and executed
documentation prescribed by applicable law as may reasonably be requested by the
Borrower or the Administrative Agent to permit such payments to be made without
such withholding Tax or at a reduced rate; provided that in such Lender’s or
Issuing Bank’s judgment such completion, execution or submission would not
materially prejudice such Lender or Issuing Bank.

(f)    If the Administrative Agent, Lender or Issuing Bank determines, in good
faith and in its sole discretion, that it has received a refund of Indemnified
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section 2.17, it
shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.17 with respect to the Indemnified Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent, Lender
or Issuing Bank (including any Taxes imposed with respect to such refund) as is
determined by the Administrative Agent, Lender or Issuing Bank in good faith and
in its sole discretion,

 

64



--------------------------------------------------------------------------------

and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such Loan Party, upon the
request of the Administrative Agent, Lender or Issuing Bank, agrees to repay as
soon as reasonably practicable the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, Lender or Issuing Bank in the event such
Administrative Agent, Lender or Issuing Bank is required to repay such refund to
such Governmental Authority. This paragraph shall not be construed to require
the Administrative Agent, Lender or Issuing Bank to make available its Tax
returns (or any other information relating to its Taxes which it deems
confidential) to the Loan Parties or any other Person. Notwithstanding anything
to the contrary in this paragraph (f), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(f) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.

(g)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(g).

(h)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (h), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Section 2.18    Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
Unless otherwise specified, the Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
Revolving L/C Disbursements, or of amounts payable under Section 2.15, 2.16 or
2.17, or otherwise) prior to 2:00 p.m., New York City time, on the date when
due, in immediately available funds, without condition or deduction for any
defense, recoupment, set-off or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business

 

65



--------------------------------------------------------------------------------

Day for purposes of calculating interest thereon. All such payments shall be
made to the Administrative Agent to the applicable account designated to the
Borrower by the Administrative Agent, except payments to be made directly to the
applicable Issuing Bank or the applicable Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder of (i) principal or interest in
respect of any Loan or (ii) Revolving L/C Reimbursement Obligations shall in
each case be made in U.S. Dollars. All payments of other amounts due hereunder
or under any other Loan Document shall be made in U.S. Dollars. Any payment
required to be made by the Administrative Agent hereunder shall be deemed to
have been made by the time required if the Administrative Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
unreimbursed Revolving L/C Disbursements, interest and fees then due from the
Borrower hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due from the Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed Revolving L/C Disbursements then due from the Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed Revolving L/C Disbursements then due to such parties.

(c)    If any Lender shall, by exercising any right of set-off or counterclaim,
through the application of any proceeds of Collateral or otherwise, obtain
payment in respect of any principal of or interest on any of its Revolving
Facility Loans or Incremental Term Loans or participations in Revolving L/C
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Facility Loans or
Incremental Term Loans and participations in Revolving L/C Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in Revolving Facility Loans or
Incremental Term Loans and participations in Revolving L/C Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Facility Loans or Incremental Term Loans and participations in
Revolving L/C Disbursements and Swingline Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Revolving L/C Disbursements to any assignee or participant, other than to the
Borrower or any Loan Party (as to which the provisions of this paragraph (c)
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

66



--------------------------------------------------------------------------------

(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment by the Borrower is due to the
Administrative Agent for the account of the Lenders or the applicable Issuing
Bank hereunder that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the applicable Issuing Bank, as applicable, the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders or the applicable Issuing Bank, as applicable, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.19    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if any Loan Party is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)    If any Lender requests compensation under Section 2.15, or if any Loan
Party is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or is a
Defaulting Lender, then such Loan Party may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) to the extent such consent would be required with
regard to an assignment to such Person pursuant to Section 9.04, such Loan Party
shall have received the prior written consent of the Administrative Agent and,
solely in the case of an assignment of Revolving Facility Commitments and/or
Revolving Facility Loans, each Issuing Bank and each Swingline Lender, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in Revolving L/C Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or such Loan Party (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments.
Nothing in this Section 2.19 shall be deemed to prejudice any rights that any
Loan Party may have against any Lender that is a Defaulting Lender.

 

67



--------------------------------------------------------------------------------

(c)    If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination which pursuant
to the terms of Section 9.08 requires the consent of all of the Lenders or all
of the Lenders affected and with respect to which the Required Lenders shall
have granted their consent, then provided no Event of Default then exists, the
Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to replace such Non-Consenting Lender by requiring such Non-Consenting
Lender to assign its Loans and Commitments hereunder to one or more assignees,
to the extent such consent would be required with regard to an assignment to
such Person pursuant to Section 9.04, reasonably acceptable to the
Administrative Agent and, solely in the case of an assignment of Revolving
Facility Commitments and/or Revolving Facility Loans, each Issuing Bank and each
Swingline Lender, provided that: (i) all Obligations of the Borrower owing to
such Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, and (ii) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon. In connection with any such assignment the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 9.04. Each Lender agrees that if the
Borrower exercises its option hereunder to cause an assignment by such Lender as
a Non-Consenting Lender, such Lender shall, promptly after receipt of written
notice of such election, execute and deliver all documentation necessary to
effectuate such assignment in accordance with Section 9.04. In the event that a
Lender does not comply with the requirements of the immediately preceding
sentence after receipt of such notice, each Lender hereby authorizes and directs
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 9.04 on
behalf of a Non-Consenting Lender and any such documentation so executed by
Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 9.04.

Section 2.20    Increase in Revolving Facility Commitments; Incremental Term
Loan Commitments. (i) Incremental Commitments. At any time following the Closing
Date, the Borrower may from time to time by written notice to the Administrative
Agent elect to request an increase to the existing Revolving Facility
Commitments (any such increase, the “Incremental Revolving Facility
Commitments”) and/or may request that commitments be made in respect of term
loans (the “Incremental Term Facility Commitments” and together with the
Incremental Revolving Facility Commitments, if any, the “Incremental
Commitments”), in an aggregate principal amount, collectively, not to exceed
$350.0 million, or, in each case, a lesser amount in integral multiples of $5.0
million (or such lesser amount as the Administrative Agent shall agree). Such
notice shall specify the date (an “Increased Amount Date”) on which the Borrower
proposes that the Incremental Commitments, and in the case of Incremental Term
Facility Commitments, the date the Incremental Term Loans, shall be made
available, which shall be a date not less than 5 Business Days (or such lesser
number of days as may be agreed to by the Administrative Agent in its sole
discretion) after the date on which such notice is delivered to the
Administrative Agent. The Borrower shall notify the Administrative Agent in
writing of the identity of each Revolving Facility Lender or other financial
institution (which in any event shall not be the Borrower or an Affiliate of the
Borrower) reasonably acceptable to the Administrative Agent, and in the case of
any Person committing to any Incremental Revolving Facility Commitment, to the
extent such consent would be required with regard to an assignment to such
Person pursuant to Section 9.04, reasonably acceptable to the Issuing Banks and
the Swingline Lenders (each, an “Incremental Revolving Facility Lender,” an
“Incremental Term Lender”, or generally, an “Incremental Lender”, as applicable)
to whom the Incremental Commitments have been (in accordance with the prior
sentence) allocated and the amounts of such allocations; provided that any
Lender approached to provide all or a

 

68



--------------------------------------------------------------------------------

portion of the Incremental Commitments may elect or decline, in its sole
discretion, to provide an Incremental Commitment. Such Incremental Commitments
shall become effective as of such Increased Amount Date, and in the case of
Incremental Term Facility Commitments, such new Loans in respect thereof
(“Incremental Term Loans”) shall be made on such Increased Amount Date; provided
that (i) no Event of Default shall exist on such Increased Amount Date before or
after giving effect to such Incremental Commitments and Incremental Term Loans;
(ii) [reserved]; (iii) the Borrower and its Restricted Subsidiaries shall be in
compliance, on a Pro Forma Basis after giving effect to such Incremental
Commitments (assuming any Incremental Revolving Facility Commitments then being
provided are fully drawn) and Incremental Term Loans, with the Financial
Performance Covenants recomputed as at the last day of the most recently ended
fiscal quarter of the Borrower and its Restricted Subsidiaries; (iv) such
increase in the Incremental Commitments shall be evidenced by one or more
joinder agreements executed and delivered to Administrative Agent by each
Incremental Lender, as applicable, and each shall be recorded in the register,
each of which shall be reasonably satisfactory to the Administrative Agent and
subject to the requirements set forth in Section 2.17(e); (v) the Borrower shall
make any payments required pursuant to Section 2.16 in connection with the
provisions of the Incremental Commitments; and (vi) the Borrower and its
Affiliates shall not be permitted to commit to or participate in any Incremental
Commitments or make any Incremental Term Loans. Each of the parties hereto
hereby agrees that, upon the effectiveness of any joinder agreements in
connection with any Incremental Commitments as described in the preceding
sentence, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Incremental
Commitments and the Incremental Term Loans evidenced thereby, and the
Administrative Agent and the Borrower may revise this Agreement to evidence such
amendments without the consent of any Lender.

(a)    On any Increased Amount Date on which Incremental Revolving Facility
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (i) each of the existing Revolving Facility Lenders shall assign to
each of the Incremental Revolving Facility Lenders, and each of the Incremental
Revolving Facility Lenders shall purchase from each of the existing Revolving
Facility Lenders, at the principal amount thereof, such interests in the
outstanding Revolving Facility Loans and participations in Revolving Letters of
Credit and Swingline Loans outstanding on such Increased Amount Date that will
result in, after giving effect to all such assignments and purchases, such
Revolving Facility Loans and participations in Revolving Letters of Credit and
Swingline Loans being held by existing Revolving Facility Lenders and
Incremental Revolving Facility Lenders ratably in accordance with their
Revolving Facility Commitments after giving effect to the addition of such
Incremental Revolving Facility Commitments to the Revolving Facility
Commitments, (ii) each Incremental Revolving Facility Commitment shall be deemed
for all purposes a Revolving Facility Commitment and each Loan made thereunder
shall be deemed, for all purposes, a Revolving Facility Loan and have the same
terms as any existing Revolving Facility Loan and (iii) each Incremental
Revolving Facility Lender shall become a Lender with respect to the Revolving
Facility Commitments and all matters relating thereto.

(b)    Subject to the satisfaction of the foregoing terms and conditions, any
loans made in respect of any Incremental Term Facility Commitment shall be made
as a new tranche of term loans (an “Additional Term Loan Tranche”) or as part of
an existing Additional Term Loan Tranche previously incurred pursuant to this
Section 2.20; provided that (x) any Additional Term Loan Tranche shall not
mature prior to the Revolving Facility Maturity Date and the Additional Term
Loan Tranche shall include such scheduled amortization provisions as determined
by the Borrower and the Incremental Term Lenders committing to such Additional
Term Loan Tranche, (y) the interest rates applicable to such Additional Term
Loan Tranche shall be determined by the Borrower and the Incremental Term
Lenders and (z) the Additional Term Loan Tranche shall be on terms and pursuant
to documentation to be

 

69



--------------------------------------------------------------------------------

determined by the Borrower and the Incremental Term Lenders, provided that to
the extent such terms and documentation are not consistent with the Revolving
Facility, except to the extent provided by sub-clauses (x) and (y) above and
except to the extent necessary to reflect inherent differences between term loan
facilities and revolving credit facilities, they shall be reasonably
satisfactory to the Administrative Agent.

(c)    All Incremental Term Loans made on any Increased Amount Date will be made
in accordance with the procedures set forth in Section 2.03.

(d)    The Administrative Agent shall notify the Lenders promptly upon receipt
of the Borrower’s notice of an Increased Amount Date and, in respect thereof,
the Incremental Commitments and the Incremental Lenders.

(e)    As a condition precedent to the Borrower’s incurrence of additional
Indebtedness pursuant to this Section 2.20, (i) the Borrower shall, and shall
cause each Loan Party to, enter into, and deliver to the Administrative Agent
and the Collateral Agent, reaffirmations of the guarantees and the security
interests and Liens granted by the Loan Parties under the Collateral Documents
in a form reasonably satisfactory to the Administrative Agent and the Collateral
Agent and (ii) with respect to any Mortgaged Property, the Borrower shall, and
shall cause each Loan Party to, enter into, and deliver to the Administrative
Agent and the Collateral Agent, upon the reasonable request of the
Administrative Agent and/or the Collateral Agent (x) mortgage modifications or
new Mortgages with respect to any Mortgaged Property in each case in proper form
for recording in the relevant jurisdiction and in a form reasonably satisfactory
to the Administrative Agent and the Collateral Agent and (y) all other items
reasonably requested by the Collateral Agent that are reasonably necessary to
maintain the continuing perfection or priority of the Lien of the Mortgages as
security for such Obligations.

Section 2.21    Illegality. If any Lender reasonably determines that any Change
in Law has made it unlawful, or that any Governmental Authority has asserted
after the Closing Date that it is unlawful, for any Lender or its applicable
lending office to make or maintain any Eurodollar Loans, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, any obligations
of such Lender to make or continue Eurodollar Loans or to convert ABR Borrowings
to Eurodollar Borrowings, as the case may be, shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), convert all such Eurodollar Borrowings of such Lender to
ABR Borrowings on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Borrowings to such day, or
immediately, if such Lender may not lawfully continue to maintain such Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

Section 2.22    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)    fees shall cease to accrue on the unfunded portion of the Commitments of
such Defaulting Lender pursuant to Section 2.12(a);

(b)    the aggregate principal amount of Loans, Revolving L/C Exposures,
Swingline Exposures and Available Unused Commitment of such Defaulting Lender
shall not be included in determining whether all Lenders, Required Lenders,
Majority Lenders or affected Lenders have taken or

 

70



--------------------------------------------------------------------------------

may take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 9.08); provided that (i) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender, (ii) the Commitment of such
Defaulting Lender may not be increased or extended without the consent of such
Defaulting Lender and (iii) any amendment that reduces the principal amount of,
rate of interest on, or the final maturity of, any Loan made by such Defaulting
Lender, shall require the consent of such Defaulting Lender;

(c)    if any Swingline Exposure or Revolving L/C Exposure exists at the time a
Lender becomes a Defaulting Lender then:

(i)    all or any part of such Swingline Exposure or Revolving L/C Exposure
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Revolving Facility Percentages but only to the extent such
reallocation does not cause the aggregate Revolving Facility Credit Exposure of
any non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolving
Facility Commitment; provided that, subject to Section 9.24, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation;

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within five Business Days following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize such Defaulting Lender’s Revolving L/C Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such Revolving L/C Exposure is outstanding;

(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Revolving L/C Exposure pursuant to Section 2.22(c)(ii)(y), the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12 with respect to such Defaulting Lender’s Revolving L/C Exposure
during the period such Defaulting Lender’s Revolving L/C Exposure is cash
collateralized;

(iv)    if the Swingline Exposure or Revolving L/C Exposure of the
non-Defaulting Lenders is reallocated pursuant to Section 2.22(c)(i), then the
fees payable to the Lenders pursuant to Section 2.12 shall be adjusted in
accordance with such non-Defaulting Lenders’ Revolving Facility Percentage; and

(v)    if any Defaulting Lender’s Revolving L/C Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.22(c)(i) or (ii), then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving L/C Commitment that was utilized by such Revolving L/C
Exposure) and all Revolving L/C Participation Fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s Revolving L/C Exposure shall be payable
to the applicable Issuing Bank until such Revolving L/C exposure is cash
collateralized and / or reallocated;

 

71



--------------------------------------------------------------------------------

(d)    so long as any Lender is a Defaulting Lender, no Swingline Lender shall
be required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend or increase any Revolving Letter of Credit, unless it is satisfied
that the related exposure will be 100% covered by the Revolving Facility
Commitments of the non-Defaulting Lenders or cash collateral will be provided by
the Borrower in accordance with Section 2.22(c), and participating interests in
any such newly issued or increased Revolving Letter of Credit or newly made
Swingline Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.22(c)(i) (and Defaulting Lenders shall not participate
therein); and

(e)    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender shall be applied
at such time or times as may be determined by the Administrative Agent as
follows: (i) first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder, (ii) second, to the payment on a
pro rata basis of any amounts owing by such Defaulting Lender to any Issuing
Bank or Swingline Lender, (iii) third, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, (iv) fourth, if so determined by the Administrative Agent or
requested by an Issuing Bank or Swingline Lender, held in such account as cash
collateral for future funding obligations of the Defaulting Lender in respect of
any existing or future participating interest in any Swingline Loan or Revolving
Letter of Credit, (v) fifth, to the payment of any amounts owing to the Lenders
or an Issuing Bank or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or such Issuing Bank or Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, (vi) sixth, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement and
(vii) seventh, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction, provided, with respect to this clause (vii), that if
such payment is (x) a prepayment of the principal amount of any Loans in respect
of which a Defaulting Lender has funded its participation obligations and
(y) made at a time when the conditions set forth in Section 2.11 are satisfied,
such payment shall be applied solely to prepay the Loans of, and reimbursement
obligations owed to, all non-Defaulting Lenders pro rata prior to being applied
to the prepayment of any Loans, or reimbursement obligations owed to, any
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to Section 2.05(j) shall
be deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

(f)    In the event that the Administrative Agent, the Borrower, each Issuing
Bank and each Swingline Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and Revolving L/C Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving Facility
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Facility Percentage.

 

72



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to each of the Lenders with respect to
itself and each of its Relevant Subsidiaries, and the Subsidiaries to the extent
applicable, that:

Section 3.01    Organization; Powers. The Borrower and each of its Relevant
Subsidiaries (a) is duly organized, validly existing and (if applicable) in good
standing under the laws of the jurisdiction of its organization except for such
failure to be in good standing which could not reasonably be expected to have a
Material Adverse Effect (b) has all requisite power and authority to own its
property and assets and to carry on its business as now conducted, (c) is
qualified to do business in each jurisdiction where such qualification is
required, except where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect and (d) has the power and authority
to execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and, in the case of the Borrower, to borrow and otherwise obtain
credit hereunder.

Section 3.02    Authorization. The execution, delivery and performance by the
Borrower and each of its Relevant Subsidiaries of each of the Loan Documents to
which it is a party, and the borrowings hereunder and the Transactions (a) have
been duly authorized by all necessary corporate, stockholder, limited liability
company or partnership action required to be obtained by the Borrower and such
Relevant Subsidiaries and (b) will not (i) violate (A) any provision of law,
statute, rule or regulation, or of the certificate or articles of incorporation
or other constitutive documents or by-laws of the Borrower or any such Relevant
Subsidiary, (B) any applicable order of any court or any rule, regulation or
order of any Governmental Authority or (C) any provision of any indenture,
lease, agreement or other instrument to which the Borrower or any such Relevant
Subsidiary is a party or by which any of them or any of their respective
property is or may be bound, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, give
rise to a right of or result in any cancellation or acceleration of any right or
obligation (including any payment) or to a loss of a material benefit under any
such indenture, lease, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this
clause (b), could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (c) will not result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by the Borrower or any such Relevant Subsidiary, other
than the Liens permitted by Section 6.02.

Section 3.03    Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (a) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other laws affecting creditors’ rights generally, (b) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law) and (c) implied covenants of good faith and fair dealing.

Section 3.04    Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions except for (a) the
filing of UCC financing statements, (b) filings with the United States Patent
and Trademark Office and the United States Copyright Office or, with respect to
intellectual property which is the subject of registration or application for
registration outside the United States, such applicable patent, trademark or
copyright office or other intellectual property authority, (c) recordation of
the Mortgages, (d) such consents, authorizations, filings or other actions that
have either (i) been made or obtained and are in full force and effect or (ii)
are listed on Schedule 3.04, and (iii) such actions, consents, approvals,
registrations or filings, the failure to be obtained or made which could not
reasonably be expected to have a Material Adverse Effect.

 

73



--------------------------------------------------------------------------------

Section 3.05    Financial Statements. There has heretofore been furnished to the
Lenders (which may include by means of filings with the SEC) the following, and
the following representations and warranties are made with respect thereto:

(a)    The audited consolidated balance sheets of Crestwood Equity Partners as
of December 31, 2015, December 31, 2016 and December 31, 2017 and the related
audited consolidated statements of operations and retained earnings,
comprehensive income and cash flows of Crestwood Equity Partners for the years
ended December 31, 2015, December 31, 2016 and December 31, 2017, were prepared
in accordance with GAAP applied not only during such periods but also as
compared to the periods covered by the financial statements of Crestwood Equity
Partners referred to in paragraph (b) of this Section 3.05 (except as may be
indicated in the notes thereto) and fairly present the consolidated financial
position of Crestwood Equity Partners as of the dates thereof and its
consolidated results of operations and cash flows for the period then ended.

(b)    The unaudited interim consolidated balance sheet as of March 31, 2018 and
June 30, 2018 and the related statements of income, stockholders’ equity and
cash flows of Crestwood Equity Partners for each completed fiscal quarter since
the date of the most recent audited financial statements and ending 45 days
prior to the Closing Date were prepared in accordance with GAAP consistently
applied not only during such periods but also as compared to the periods covered
by the financial statements of Crestwood Equity Partners referred to in
paragraph (a) of this Section 3.05 (except as may be indicated in the notes
thereto) and fairly present the consolidated financial position of Crestwood
Equity Partners as of the dates thereof and its consolidated results of
operations and cash flows for the periods then ended (subject to normal year-end
adjustments).

Section 3.06    No Material Adverse Effect. Since December 31, 2017, there has
been no event or occurrence which has resulted in or would reasonably be
expected to result in, individually or in the aggregate, any Material Adverse
Effect.

Section 3.07    Properties. (a) The Borrower and each of its Relevant
Subsidiaries has good and defensible title to all assets and other property
purported to be owned by it, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes. The Borrower and its
Relevant Subsidiaries have good title to or valid leasehold interests (subject
to Permitted Encumbrances and Prior Liens) in all Real Property set forth on
Schedule 1.01A, except as could not reasonably be expected to have a Material
Adverse Effect. The Borrower is in compliance with the requirements of
Section 5.02 with respect to any building that forms a part of Mortgaged
Property that is located in an area designated a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency).

(b)    The Borrower and its Relevant Subsidiaries own or possess, or have the
right to use or could obtain ownership or possession of or a right to use, on
terms not materially adverse to it, all patents, trademarks, service marks,
trade names and copyrights necessary for the present conduct of their business,
without any known conflict with the rights of others, and free from any
burdensome restrictions, except where such conflicts and restrictions could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 3.08    Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.08(a), there are no actions, suits, investigations or proceedings at
law or in equity or by or on behalf of any Governmental Authority or in
arbitration now pending against, or, to the knowledge of the Borrower,
threatened in writing against or affecting, the Borrower or any of its Relevant
Subsidiaries or any business, property or rights of any such Person (i) as of
the Closing Date, that involve any Loan Document or the Transactions or (ii)
which individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect or which could reasonably be expected, individually or
in the aggregate, to materially adversely affect the Transactions.

 

74



--------------------------------------------------------------------------------

(b)    The Borrower, its Subsidiaries and, to the knowledge of the Borrower, all
directors and officers of the Borrower and its Subsidiaries are in compliance in
all material respects with Anti-Corruption Laws and applicable Sanctions. None
of the Borrower or any of its Subsidiaries or, to the knowledge of the Borrower,
any director or officer of the Borrower or any of its Subsidiaries, is the
target of any Sanctions. To the knowledge of the Borrower, the proceeds of the
Loans and Revolving Letters of Credit will not be used for the purpose of
violating Anti-Corruption Laws or applicable Sanctions.

(c)    (i) None of the Borrower, any Relevant Subsidiary or their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any
currently applicable law, rule or regulation or any judgment, writ, injunction
or decree of any Governmental Authority, where such violation or default could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (ii) each of the Borrower and each Relevant Subsidiary holds all
permits, licenses, registrations, certificates, approvals, consents, clearances
and other authorizations from any Governmental Authority required under any
currently applicable law, rule or regulation for the operation of its business
as presently conducted, except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and (iii) neither the
Borrower nor any Relevant Subsidiary is, or after giving effect to any Borrowing
will be, subject to regulation under any Applicable Law which limits its ability
to incur the Obligations or consummate the Transactions.

Section 3.09    Federal Reserve Regulations. (a) Neither the Borrower nor any of
its Relevant Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

(b)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

Section 3.10    Investment Company Act. Neither the Borrower nor any of its
Relevant Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

Section 3.11    Use of Proceeds. The Borrower has used the proceeds of the
Revolving Facility Loans and Swingline Loans, and may request the issuance of
Revolving Letters of Credit, for general corporate purposes (including, without
limitation, the Closing Date Refinancing, Permitted Business Acquisitions, other
Investments and any other transactions not prohibited by this Agreement).

Section 3.12    Tax Returns. Except as set forth on Schedule 3.12, each of the
Borrower and its consolidated Subsidiaries (i) has timely filed or caused to be
timely filed all federal, state, local and non-U.S. Tax returns required to have
been filed by it and each such Tax return is complete and accurate in all
respects and (ii) has timely paid or caused to be timely paid all Taxes due and
payable by it and all other Taxes or assessments, except in each case referred
to in clauses (i) or (ii) above, (1) if the failure to comply would not cause a
Material Adverse Effect or (2) if the Taxes or assessments are being contested
in good faith by appropriate proceedings in accordance with Section 5.03 and for
which the Borrower or any of its Subsidiaries (as the case may be) has set aside
on its books adequate reserves in accordance with GAAP.

 

75



--------------------------------------------------------------------------------

Section 3.13    No Material Misstatements. (a) All written information (other
than the Projections, estimates and information of a general economic or
industry nature) (the “Information”) concerning the Borrower and its
Subsidiaries, the Transaction and any other transactions contemplated hereby
prepared by or on behalf of the Borrower in connection with the Transaction or
the other transactions contemplated hereby, when taken as a whole, was true and
correct in all material respects, as of the date such Information was furnished
to the Administrative Agent, and did not contain any untrue statement of a
material fact as of any such date or omit to state any material fact necessary
in order to make the statements contained therein not materially misleading in
light of the circumstances under which such statements were made.

(b)    The Projections prepared by or on behalf of the Borrower or any of its
representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as of the date thereof, as
of the date such Projections were furnished to the Lenders.

Section 3.14    Employee Benefit Plans. (a) Each Plan has been administered in
compliance with the applicable provisions of ERISA and the Code (and the
regulations and published interpretations thereunder) except for such
noncompliance that could not reasonably be expected to have a Material Adverse
Effect. As of the Closing Date, the excess of the present value of all benefit
liabilities under each Plan of the Borrower, and each Subsidiary of the Borrower
and the ERISA Affiliates (based on those assumptions used to fund such Plan), as
of the last annual valuation date applicable thereto for which a valuation is
available, over the value of the assets of such Plan could not reasonably be
expected to have a Material Adverse Effect, and the excess of the present value
of all benefit liabilities of all underfunded Plans (based on those assumptions
used to fund each such Plan) as of the last annual valuation dates applicable
thereto for which valuations are available, over the value of the assets of all
such underfunded Plans could not reasonably be expected to have a Material
Adverse Effect. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other ERISA Events which have occurred or for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

(b)    Any foreign pension schemes sponsored or maintained by the Borrower and
each of its Subsidiaries, if any, are maintained in accordance with the
requirements of applicable foreign law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.

Section 3.15    Environmental Matters. Except as set forth on Schedule 3.15 or
for matters that could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect (i) no written notice, request for
information, order, complaint, Environmental Claim or penalty has been received
or incurred by the Borrower or any of its Subsidiaries, and there are no
judicial, administrative or other actions, suits or proceedings pending or, to
the knowledge of any of the Loan Parties, threatened against the Borrower or any
of its Subsidiaries which allege a violation of or liability under any
Environmental Laws, in each case, relating to the Borrower or any of its
Subsidiaries, (ii) neither the Borrower nor any of its Subsidiaries is
conducting, funding or responsible for any investigation, remediation, remedial
action or cleanup of any Release or threatened Release of Hazardous Materials,
(iii) there has been no Release or threatened Release of Hazardous Materials at
any property currently or, to the knowledge of any of the Loan Parties, formerly
owned, operated or leased by the Borrower or any of its Subsidiaries that would
reasonably be expected to give rise to any liability of the Borrower or any of
its Subsidiaries under any Environmental Laws or Environmental Claim against the
Borrower or any of its Subsidiaries, and (iv) neither the Borrower nor any of
its Subsidiaries has entered into any agreement or contract to assume, guarantee
or indemnify a third party for any Environmental Claims. Representations and
warranties of the Borrower or any of its Subsidiaries with respect to
environmental matters are limited to those in this Section 3.15.

 

76



--------------------------------------------------------------------------------

Section 3.16    Mortgages. The Mortgages (or as applicable, amendments thereto,
when taken together with any prior applicable underlying Mortgage) executed and
delivered prior to, on or after the Closing Date pursuant to clauses (h), (i)
and (j) of the Collateral and Guarantee Requirement and Section 5.10 or
otherwise shall be effective to create in favor of the Collateral Agent (for the
benefit of the Secured Parties) a legal, valid and enforceable security interest
on all of the Loan Parties’ right, title and interest in and to the Mortgaged
Property thereunder and the proceeds thereof, and when such Mortgages are filed
or recorded in the proper real estate filing or recording offices, the
Collateral Agent (for the benefit of the Secured Parties) shall have a fully
perfected first priority Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Mortgaged Property and, to the extent
applicable, subject to Section 9-315 of the UCC, the proceeds thereof, in each
case prior and superior in right to any other Person, other than with respect to
Prior Liens and Permitted Encumbrances.

Section 3.17    Real Property. (a) Schedule 1.01A lists completely and correctly
as of the Closing Date all Closing Date Real Property of the Borrower and the
Loan Parties that would be required to be subject to a Mortgage in order to meet
the Mortgage Requirement as of the Closing Date and the address or location
thereof (or, in the alternative, the description of the underlying instruments
by providing the name of the grantor, the name of the grantee, the instrument
date and, to the extent available, the recording information), including the
county and state in which such property is located.

(b)    Subject to Prior Liens and Permitted Encumbrances, the Midstream Assets
are covered by fee deeds, rights of way, easements, leases, servitudes, permits,
licenses, or other instruments (collectively, “rights of way”) in favor of the
applicable Loan Parties, except to the extent the failure to be so covered would
not reasonably be expected to have a Material Adverse Effect. Such rights of
way, if and to the extent required in accordance with applicable law to be
recorded or filed, have been recorded or filed in the real property records of
the county where the Real Property covered thereby is located or with the office
of the applicable Governmental Authority, except where the failure of the
Midstream Assets to be so covered, or any such documentation to be so recorded
or filed, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

(c)    [Reserved]

(d)    The material properties used or to be used in the Loan Parties’ Midstream
Activities are in good repair, working order, and condition, normal wear and
tear excepted, except to the extent the failure would not reasonably be expected
to have a Material Adverse Effect.

(e)    No eminent domain proceeding or taking has been commenced or, to the
knowledge of the Borrower or its Relevant Subsidiaries, is contemplated with
respect to all or any portion of the Midstream Assets except for that which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

Section 3.18    Solvency. On the Closing Date, immediately after giving effect
to the Transactions, (i) the fair value of the assets (for the avoidance of
doubt, calculated to include goodwill and other intangibles) of the Borrower and
its Restricted Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of the Borrower and its Restricted Subsidiaries on a consolidated basis; (ii)
the present fair saleable value of the property of the Borrower and its
Restricted Subsidiaries on a consolidated basis will be greater than the amount
that will be required to pay the probable liability of the Borrower and its
Restricted Subsidiaries

 

77



--------------------------------------------------------------------------------

on a consolidated basis, on their debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Borrower and its Restricted Subsidiaries
on a consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Borrower and its Restricted Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Closing Date.

Section 3.19    Labor Matters. There are no strikes pending or threatened
against the Borrower or any of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. The
hours worked and payments made to employees of the Borrower and its Subsidiaries
have not been in violation in any material respect of the Fair Labor Standards
Act or any other applicable law dealing with such matters. All material payments
due from the Borrower or any of its Subsidiaries or for which any claim may be
made against the Borrower or any of its Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of the Borrower or such Subsidiary to the
extent required by GAAP. Consummation of the Transactions will not give rise to
a right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which the Borrower or any of its
Subsidiaries (or any predecessor) is a party or by which the Borrower or any of
its Subsidiaries (or any predecessor) is bound, other than collective bargaining
agreements that, individually or in the aggregate, are not material to the
Borrower and its Subsidiaries, taken as a whole.

Section 3.20    Insurance. Schedule 3.20 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of the Borrower
and its Relevant Subsidiaries as of the Closing Date. As of such date, such
insurance is in full force and effect. The Borrower believes that the insurance
maintained by or on behalf of it and its Relevant Subsidiaries is adequate.

Section 3.21    [Reserved].

Section 3.22    Status as Senior Debt; Perfection of Security Interests. The
Obligations shall rank pari passu with any other senior Indebtedness or
securities of the Borrower and shall constitute senior indebtedness of the
Borrower and the Relevant Subsidiaries under and as defined in any documentation
documenting any junior indebtedness of the Borrower or the Relevant
Subsidiaries. Each Collateral Agreement delivered pursuant to Section 4.02 and
5.10 will, upon execution and delivery thereof, be effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof subject to (a) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other laws affecting
creditors’ rights generally, (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
In the case of the Pledged Collateral described in the Collateral Agreement,
when stock certificates representing such Pledged Collateral are delivered to
the Collateral Agent, and in the case of the other Collateral described in the
Collateral Agreement that may be perfected by such filings, when financing
statements and other filings specified therein in appropriate form are filed in
the offices specified therein, the Lien created by the Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and the proceeds
thereof to the extent perfection can be obtained by filing financing statements,
making such other filings specified therein or by possession, as security for
the Obligations of such Loan Party, in each case prior and superior in right to
any other Person, subject, in the case of Collateral other than Pledged
Collateral, to Prior Liens, and in the case of Pledged Collateral, to Liens
arising (and that have priority) by operation of law.

 

78



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS TO CREDIT EVENTS

The obligations of (a) the Lenders to make Loans or (b) any Issuing Bank to
issue, amend, extend or renew any Revolving Letter of Credit hereunder (each of
(a) and (b), a “Credit Event”) are subject to the satisfaction of the following
conditions:

Section 4.01    All Credit Events. On the date of each Credit Event (other than
with respect to the establishment of Incremental Term Loans, which will be
governed by Section 2.20):

(a)    The Administrative Agent shall have received, in the case of a Borrowing,
a Borrowing Request as required by Section 2.03 (or a Borrowing Request shall
have been deemed given in accordance with the last paragraph of Section 2.03)
or, in the case of the issuance of a Revolving Letter of Credit, the applicable
Issuing Bank and the Administrative Agent shall have received a notice
requesting the issuance of such Revolving Letter of Credit as required by
Section 2.05(b) (in the case of any Revolving Letter of Credit).

(b)    The representations and warranties set forth in Article III hereof and in
the other Loan Documents and the Parent Guarantee shall be true and correct in
all material respects on and as of the date of such Credit Event (other than an
amendment, extension or renewal of a Revolving Letter of Credit without any
increase in the stated amount of such Revolving Letter of Credit), as
applicable, with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date) and except to the
extent such representations and warranties are expressly qualified by
materiality (in which case such representations and warranties shall be true and
correct in all respects as of the applicable date).

(c)    At the time of and immediately after such Credit Event (other than an
amendment, extension or renewal of a Revolving Letter of Credit without any
increase in the stated amount of such Revolving Letter of Credit), as
applicable, no Event of Default or Default shall have occurred and be
continuing.

Each Credit Event (other than an amendment, extension or renewal of a Revolving
Letter of Credit without any increase in the stated amount of such Revolving
Letter of Credit) shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.

Section 4.02    First Credit Event. On the Closing Date:

(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (a) a counterpart of this Agreement signed on behalf of such
party or (b) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission, or electronic transmission of a PDF copy, of
a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

(b)    The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each Issuing Bank on the Closing Date,
favorable written opinions of (i) Simpson Thacher & Bartlett LLP, special
counsel for the Loan Parties and Crestwood Equity Partners and (ii) Vinson &
Elkins LLP, each in form and substance reasonably satisfactory to the
Administrative Agent (A) dated the Closing Date and (B) addressed to each
Issuing Bank, the Administrative Agent, the Collateral Agent and the Lenders, in
each case as of the Closing Date, and each Loan Party and Crestwood Equity
Partners hereby instruct their counsel to deliver such opinions.

 

79



--------------------------------------------------------------------------------

(c)    The Administrative Agent shall have received in the case of each Loan
Party and Crestwood Equity Partners each of the following:

(i)    a copy of the certificate or articles of incorporation, partnership
agreement or limited liability agreement, including all amendments thereto, or
other relevant constitutional documents under applicable law of each Loan Party
and Crestwood Equity Partners, (A) in the case of the formation documents of a
registered entity, certified as of a recent date by the Secretary of State (or
other similar official) and a certificate as to the good standing (to the extent
such concept or a similar concept exists under the laws of such jurisdiction) of
each such Loan Party and Crestwood Equity Partners as of a recent date from such
Secretary of State (or other similar official) or (B) in the case of other
constitutional documents, certified by the Secretary, Assistant Secretary, other
senior officer, or the general partner, managing member or sole member, of each
such Loan Party and Crestwood Equity Partners; and

(ii)    a certificate of the Secretary, Assistant Secretary, Director, President
or other senior officer or the general partner, managing member or sole member,
of each Loan Party and Crestwood Equity Partners, in each case dated the Closing
Date and certifying:

(A)    that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, memorandum and articles of association, limited liability
company agreement or other equivalent governing documents) of such Loan Party
and Crestwood Equity Partners as in effect on the Closing Date,

(B)    that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan
Party and Crestwood Equity Partners (or its managing general partner or managing
member) authorizing the execution, delivery and performance of the Loan
Documents to which such Person is a party and the Parent Guarantee, as
applicable and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Closing Date,

(C)    as to the incumbency and specimen signature of each officer or director
executing any Loan Document, the Parent Guarantee or any other document
delivered in connection herewith on behalf of such Loan Party and Crestwood
Equity Partners, as applicable, and

(D)    as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party and Crestwood Equity Partners or, to the
knowledge of such Person, threatening the existence of such Loan Party and
Crestwood Equity Partners.

(d)    Subject to any items on Schedule 5.14, the Collateral and Guarantee
Requirement with respect to items to be completed as of the Closing Date shall
have been satisfied and the Administrative Agent shall have received a completed
Perfection Certificate dated the Closing Date and signed by a Responsible
Officer of the Borrower, together with all attachments contemplated thereby,
including the results of a search of the UCC (or equivalent under other similar
law) filings made with respect to the Loan Parties in the jurisdictions
contemplated by the Perfection Certificate and copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to the Administrative Agent that the Liens indicated by
such financing statements (or similar documents) are permitted by Section 6.02
or have been released.

 

80



--------------------------------------------------------------------------------

(e)    The Lenders shall have received a solvency certificate substantially in
the form of Exhibit F and signed by a Financial Officer of the Borrower
confirming the solvency of the Borrower and its Restricted Subsidiaries on a
consolidated basis after giving effect to the Transactions.

(f)    The Agents shall have received all fees payable thereto or to any Lender
or to the Joint Lead Arrangers on or prior to the Closing Date and, to the
extent invoiced, all other amounts due and payable pursuant to the Loan
Documents on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Loan Parties hereunder, under any Loan Document or
under the Parent Guarantee.

(g)    (x) The representations and warranties set forth in the Loan Documents
and in the Parent Guarantee shall be true and correct in all material respects
on and as of the Closing Date, with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date) and
except to the extent such representations and warranties are expressly qualified
by materiality (in which case such representations and warranties shall be true
and correct in all respects as of the applicable date) and (y) no Default or
Event of Default shall have occurred and be continuing on and as of the Closing
Date.

(h)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower as to the matters set forth in clause (g) of
this Section 4.02.

(i)    The Administrative Agent shall have received all documentation and other
information required by regulatory authorities with respect to the Borrower
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the U.S. PATRIOT Act, that has been
reasonably requested by the Administrative Agent at least 10 days in advance of
the Closing Date.

(j)    The Administrative Agent shall have received flood hazard determinations
and evidence of flood insurance with respect to the Closing Date Real Property,
consistent with the first sentence of Section 5.02(c).

(k)    The Administrative Agent shall have received the financial statements
referenced in Section 3.05 (it being understood the filing of any such financial
statements with the SEC or in any public proxy statement shall satisfy the
respective delivery requirements in this condition).

(l)    The Administrative Agent (or its counsel) shall have received from
Crestwood Equity Partners either (a) a counterpart of the Parent Guarantee
signed on behalf of Crestwood Equity Partners or (b) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission, or electronic transmission of a PDF copy, of a signed signature
page of the Parent Guarantee) that Crestwood Equity Partners has signed a
counterpart of the Parent Guarantee.

(m)    The Administrative Agent shall have received customary evidence that all
fees, accrued interest and principal outstanding under the Existing Credit
Agreement as of the Closing Date shall have been paid in full to the lenders
under the Existing Credit Agreement.

 

81



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Revolving Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will, and will cause each of its
Relevant Subsidiaries (and, to the extent expressly set forth below, other
applicable Subsidiaries) to:

Section 5.01    Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 6.05, and
except for the liquidation or dissolution of any such Subsidiary if the assets
of such Subsidiary to the extent they exceed estimated liabilities are acquired
by the Borrower or a Wholly Owned Subsidiary of the Borrower in such liquidation
or dissolution; provided that, except as permitted pursuant to Section 6.05,
Subsidiary Loan Parties may not be liquidated into Subsidiaries that are not
Loan Parties.

(b)    Do or cause to be done all things necessary to (i) in the Borrower’s
reasonable business judgment obtain, preserve, renew, extend and keep in full
force and effect the permits, franchises, authorizations, patents, trademarks,
service marks, trade names, copyrights, licenses and rights with respect thereto
necessary to the normal conduct of its business, (ii) comply in all material
respects with all material applicable laws, rules, regulations (including any
zoning, building, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Mortgaged Properties) and
judgments, writs, injunctions, decrees, permits, licenses and orders of any
Governmental Authority, whether now in effect or hereafter enacted and (iii) at
all times maintain and preserve all property necessary to the normal conduct of
its business and keep such property in good repair, working order and condition
and from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith, if any, may be properly
conducted at all times (in each case except as expressly permitted by this
Agreement); in each case in this paragraph (b) except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

Section 5.02    Insurance. (a) Keep its insurable properties insured at all
times by financially sound and reputable insurers in such amounts as shall be
customary for similar businesses and maintain such other reasonable insurance
(including, to the extent consistent with past practices, self-insurance), of
such types, to such extent and against such risks, as is customary with
companies in the same or similar businesses and maintain such other insurance as
may be required by law or any other Loan Document.

(b)    (i) Subject to the post-closing time period set forth in Section 5.14,
cause all such property insurance policies with respect to the Mortgaged
Properties and personal property located in the United States to be endorsed or
otherwise amended to include a “standard” or “New York” lender’s loss payable
endorsement, in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent, which shall include a requirement to take
commercially reasonable efforts to obtain that such endorsement shall provide
that, from and after the Closing Date, if the insurance carrier shall have
received written notice from the Administrative Agent or the Collateral Agent of
the occurrence of an Event of Default, the insurance carrier shall pay all
proceeds otherwise payable to the Borrower or other Loan Party under such
policies directly to the Collateral Agent; (ii) subject to the post-closing time
period

 

82



--------------------------------------------------------------------------------

set forth in Section 5.14, take commercially reasonable efforts to cause all
such policies to be written on a replacement cost valuation basis, and such
other provisions as the Administrative Agent or the Collateral Agent may
reasonably (in light of a Default or a material development in respect of the
insured property) require from time to time to protect their interests;
(iii) subject to the post-closing time period set forth in Section 5.14, deliver
original or certified copies of all property and casualty policies or a
certificate of an insurance broker to the Collateral Agent; (iv) subject to the
post-closing time period set forth in Section 5.14, take commercially reasonable
efforts to cause each property and casualty policy to provide that it shall not
be canceled or not renewed upon less than 30 days’ prior written notice thereof
by the insurer to the Administrative Agent and the Collateral Agent; and
(v) deliver to the Administrative Agent and the Collateral Agent, prior to the
cancellation or nonrenewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent and the Collateral Agent), or insurance
certificate with respect thereto, together with evidence satisfactory to the
Administrative Agent and the Collateral Agent of payment of the premium
therefor.

(c)    To the extent any Mortgaged Property is subject to the provisions of the
Flood Insurance Laws (as defined below), (i) (w) on or prior to the Closing
Date, (x) prior to the delivery of the mortgage (or, if applicable, the
supplement to a mortgage) in favor of the Collateral Agent in connection
therewith and (y) at any other time if necessary for compliance with applicable
Flood Insurance Laws, provide the Collateral Agent with a standard flood hazard
determination form for such Mortgaged Property, which flood hazard determination
form shall be addressed to the Collateral Agent, and otherwise comply with the
Flood Insurance Laws and (ii) if any building that forms a part of Mortgaged
Property is located in an area designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such reasonable total amount as the
Administrative Agent or the Collateral Agent may from time to time reasonably
require, and otherwise to ensure compliance with the Flood Insurance Laws. In
addition, to the extent the Borrower and the Loan Parties fail to obtain or
maintain satisfactory flood insurance required pursuant to the preceding
sentence with respect to any Mortgaged Property, the Collateral Agent shall be
permitted, in its sole discretion, to obtain forced placed insurance at the
Borrower’s expense to ensure compliance with any applicable Flood Insurance
Laws. Notwithstanding anything to the contrary, to the extent any Mortgaged
Property is subject to the provisions of the Flood Insurance Laws, the
Administrative Agent shall provide the Lenders prior to the execution of a
Mortgage relative to such Mortgaged Property with a standard life of loan flood
hazard determination form for such Mortgaged Property, and, if such Mortgaged
Property is in a special flood hazard area, an acknowledged Borrower notice and
a policy of flood insurance in compliance with Flood Insurance Laws. To the
extent any Mortgaged Property is subject to the provisions of the Flood
Insurance Laws, upon the earlier of (i) twenty (20) Business Days from the date
the information required by the immediately preceding sentence is provided to
the Lenders and (ii) notice from each Lender that such Lender has completed all
necessary diligence, the Administrative Agent may permit execution and delivery
of the applicable Mortgage in favor of the Administrative Agent; provided, that
in no event shall the Administrative Agent permit execution and delivery of the
applicable Mortgage in favor of the Administrative Agent prior to such earlier
date and, for the avoidance of doubt (provided that the Borrower has otherwise
complied with the requirements of this Section 5.02(c)), any failure of such
Mortgage to be executed and delivered as a result of this sentence shall not
result in any Default or Event of Default, and any time periods for executing
and delivering such Mortgage shall toll during such period. For the purposes
hereof, “Flood Insurance Laws” shall mean, collectively (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 and the Biggert-Waters
Flood Insurance Reform Act of 2012, as now or hereafter in effect or

 

83



--------------------------------------------------------------------------------

any successor statute thereto, in each case, together with all statutory and
regulatory provisions consolidating, amending, replacing, supplementing,
implementing or interpreting any of the foregoing, as amended or modified from
time to time.

(d)    With respect to each Mortgaged Property and any personal property located
in the United States, carry and maintain commercial general liability insurance
including coverage on an occurrence basis against claims made for personal
injury (including bodily injury, death and property damage) and umbrella
liability insurance or excess liability insurance against any and all claims, in
each case in amounts and against such risks as are customarily maintained by
companies engaged in the same or similar industry operating in the same or
similar locations naming the Collateral Agent as an additional insured, on forms
reasonably satisfactory to the Collateral Agent.

(e)    Notify the Administrative Agent and the Collateral Agent promptly
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.02 is taken out
by the Borrower or its Relevant Subsidiaries; and promptly deliver to the
Administrative Agent and the Collateral Agent a duplicate original copy of such
policy or policies, or an insurance certificate with respect thereto.

(f)    In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i)    none of the Agents, the Lenders, the Issuing Banks or their respective
agents or employees shall be liable for any loss or damage insured by the
insurance policies required to be maintained under this Section 5.02, it being
understood that (x) the Borrower and its Relevant Subsidiaries shall look solely
to their insurance companies or any parties other than the aforesaid parties for
the recovery of such loss or damage and (y) such insurance companies shall have
no rights of subrogation against the Agents, the Lenders, any Issuing Bank or
their agents or employees. If, however, the insurance policies do not provide
waiver of subrogation rights against such parties, as required above, then the
Borrower hereby agrees, to the extent permitted by law, to waive, and to cause
each of its Relevant Subsidiaries to waive, its right of recovery, if any,
against the Agents, the Lenders, any Issuing Bank and their agents and
employees; and

(ii)    the designation of any form, type or amount of insurance coverage by the
Administrative Agent, the Collateral Agent or the Lenders under this
Section 5.02 shall in no event be deemed a representation, warranty or advice by
the Administrative Agent, the Collateral Agent or the Lenders that such
insurance is adequate for the purposes of the business of the Borrower or any of
its Relevant Subsidiaries or the protection of their properties.

Section 5.03    Taxes; Payment of Obligations. Pay and discharge promptly when
due all material Taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or in respect of its property, before the
same shall become delinquent or in default, as well as all lawful claims for
labor, materials and supplies or otherwise that, if unpaid, might give rise to a
Lien upon such properties or any part thereof; provided, however, that such
payment and discharge shall not be required with respect to any such Tax,
assessment, charge, levy or claim to the extent that the validity or amount
thereof shall be contested in good faith by appropriate proceedings, and the
Borrower or the affected Subsidiary of the Borrower, as applicable, shall have
set aside on its books reserves in accordance with GAAP with respect thereto.
Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its material obligations of whatever nature,
except where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings

 

84



--------------------------------------------------------------------------------

and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Borrower or the affected Subsidiary of the Borrower or if the
failure to pay, discharge or otherwise satisfy such obligation could not
reasonably be expected to have a Material Adverse Effect.

Section 5.04    Financial Statements, Reports, Etc. Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):

(a)    within 120 days after the end of each fiscal year, a consolidated balance
sheet and related statements of operations, cash flows and owners’ equity
showing the financial position of the Borrower and its Subsidiaries and, if
different, the Borrower and the Restricted Subsidiaries, in each case as of the
close of such fiscal year and the consolidated results of their operations
during such year and setting forth in comparative form the corresponding figures
for the prior fiscal year (or in lieu of such audited financial statements of
the Borrower and the Restricted Subsidiaries, a detailed reconciliation,
reflecting such financial information for the Borrower and the Restricted
Subsidiaries, on the one hand, and the Borrower and the Subsidiaries, on the
other hand, reflecting adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements),
all (except with respect to such reconciliation) audited by independent
accountants of recognized national standing reasonably acceptable to the
Administrative Agent and accompanied by an opinion of such accountants (which
opinion shall be without a “going concern” or like qualification (other than an
exception or explanatory paragraph with respect to the maturity of the
Facilities for an opinion delivered in the fiscal year in which such
Indebtedness matures) and without any qualification or exception as to the scope
of such audit) to the effect that such consolidated financial statements fairly
present, in all material respects, the financial position and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP;

(b)    within 60 days after the end of each of the first three fiscal quarters
of each fiscal year, a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of the Borrower and its
Subsidiaries and, if different, the Borrower and the Restricted Subsidiaries, in
each case as of the close of such fiscal quarter and the consolidated results of
their operations during such fiscal quarter and the then-elapsed portion of the
fiscal year and setting forth in comparative form the corresponding figures for
the corresponding periods of the prior fiscal year (or in lieu of such unaudited
financial statements of the Borrower and the Restricted Subsidiaries, a detailed
reconciliation, reflecting such financial information for the Borrower and the
Restricted Subsidiaries, on the one hand, and the Borrower and the Subsidiaries,
on the other hand, reflecting adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements),
all certified by Crestwood GP or a Financial Officer of the Borrower, on behalf
of the Borrower, as fairly presenting, in all material respects, the financial
position and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes);

(c)    concurrently with any delivery of financial statements under (a) or (b)
above, a certificate of Crestwood GP or a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) setting forth a computation of the Financial Performance Covenants
in detail reasonably satisfactory to the Administrative Agent and
(iii) certifying that the Mortgage Requirement is satisfied at the end of the
applicable fiscal period;

 

85



--------------------------------------------------------------------------------

(d)    (i) upon the consummation of (A) any Permitted Business Acquisition,
(B) the acquisition of any Relevant Subsidiary, (C) any Person becoming a
Relevant Subsidiary or (D) the contribution to the Borrower of Equity Interests
in any Person acquired pursuant to a Group Acquisition, in each case if the
aggregate consideration for such transaction (or, in the case of clause (D),
such Group Acquisition) exceeds $25.0 million, or upon the reasonable request of
the Administrative Agent (but not, in the case of such request, more often than
annually), an updated Perfection Certificate (or, to the extent such request
relates to specified information contained in the Perfection Certificate, such
information) reflecting all changes since the date of the information most
recently received pursuant to Section 4.02(e), this Section 5.04(d) or
Section 5.10(e) and (ii) concurrently with the delivery of financial statements
under Section 5.04(a), a certificate executed by a Responsible Officer of the
Borrower certifying compliance with Section 5.02(c) and providing evidence of
such compliance, including without limitation copies of any flood hazard
determination forms required to be delivered pursuant to Section 5.02(c);

(e)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any of
its Relevant Subsidiaries, or compliance with the terms of any Loan Document, or
such consolidating financial statements, as in each case the Administrative
Agent may reasonably request (for itself or on behalf of any Lender); and

(f)    no later than one hundred and twenty (120) days following the first day
of each fiscal year of the Borrower, a budget for such fiscal year in form
customarily prepared by the Borrower;

provided that, if the Holding Company Condition is satisfied as of the date of
the relevant financial statements (or in the case of a budget on the first day
of the applicable fiscal year), the obligations in clauses (a), (b) and (f) of
this Section 5.04 may be satisfied with respect to financial information of the
Borrower and the Restricted Subsidiaries by furnishing the applicable financial
statements of Crestwood Equity Partners; provided that to the extent such
information relates to Crestwood Equity Partners, the Borrower shall promptly
provide to the Administrative Agent, upon request from the Administrative Agent,
consolidating or other information that explains in reasonable detail the
differences between the information relating to Crestwood Equity Partners, on
the one hand, and the information relating to the Borrower and the Restricted
Subsidiaries on a standalone basis, on the other hand;

provided further that to the extent any such documents required to be delivered
pursuant to Section 5.04 are included in materials filed with the SEC, such
documents shall be deemed to have been delivered to the Administrative Agent
under this Agreement on the date such documents are made publicly available by
the SEC.

Section 5.05    Litigation and Other Notices. Furnish to the Administrative
Agent written notice of the following promptly after any Responsible Officer of
the Borrower or any Relevant Subsidiary obtains actual knowledge thereof:

(a)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b)    the filing or commencement of any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against the Borrower or any of its Relevant Subsidiaries as to which an adverse
determination could reasonably be expected to have a Material Adverse Effect;

(c)    any other development specific to the Borrower or any of its Relevant
Subsidiaries that is not a matter of general public knowledge and that has had,
or could reasonably be expected to have, a Material Adverse Effect; and

 

86



--------------------------------------------------------------------------------

(d)    the occurrence of any ERISA Event that, together with all other ERISA
Events that have occurred, could reasonably be expected to have a Material
Adverse Effect.

Section 5.06    Compliance with Laws. Comply with all laws, rules, regulations
and orders of any Governmental Authority (including without limitation,
Anti-Corruption Laws and Anti-Terrorism Laws) applicable to it or its property
(owned or leased), except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; provided that this Section 5.06 shall not apply to Environmental Laws,
which are the subject of Section 5.09, or to laws related to Taxes, which are
the subject of Section 5.03.

Section 5.07    Maintaining Records; Access to Properties and Inspections;
Maintaining Midstream Assets. (a) Maintain all financial records in accordance
with GAAP and permit any Persons designated by the Administrative Agent or, upon
the occurrence and during the continuance of an Event of Default, any Lender to
visit and inspect the financial records and the properties of the Borrower or
any of its Relevant Subsidiaries at reasonable times, upon reasonable prior
notice to the Borrower, and as often as reasonably requested and to make
extracts from and copies of such financial records, and permit any Persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender upon reasonable prior notice to
the Borrower to discuss the affairs, finances and condition of the Borrower or
any of its Relevant Subsidiaries with the officers thereof, or the general
partner, managing member or sole member thereof, and independent accountants
therefor (subject to reasonable requirements of confidentiality, including
requirements imposed by law or by contract); provided that, during any calendar
year absent the occurrence and continuation of an Event of Default, only one
(1) visit by the Administrative Agent shall be at the Borrower’s expense;
provided, further, that when an Event of Default exists, the Administrative
Agent or any Lender may do any of the foregoing at the expense of the Borrower.

(b)    Maintain or cause the maintenance of the interests and rights with
respect to the rights-of-way for the Midstream Assets except to the extent
individually or in the aggregate the failure would not reasonably be expected to
have a Material Adverse Effect.

Section 5.08    Use of Proceeds. Use the proceeds of the Loans and the issuance
of Revolving Letters of Credit solely for the purposes described in
Section 3.11. The Borrower and its Subsidiaries shall not use, and shall require
that its or their Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Credit Event (a) in
violation of any Anti-Corruption Laws or Anti-Terrorism Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(c) in any manner that results in the violation of any Sanctions applicable to
any party hereto.

Section 5.09    Compliance with Environmental Laws. Comply, cause all of the
Borrower’s Restricted Subsidiaries to comply and make commercially reasonable
efforts to cause all lessees and other Persons occupying its properties to
comply, with all Environmental Laws applicable to its business, operations and
properties; obtain and maintain in full force and effect all material
authorizations, registrations, licenses and permits required pursuant to
Environmental Law for its business, operations and properties; and perform any
investigation, remedial action or cleanup required pursuant to the Release of
any Hazardous Materials as required pursuant to Environmental Laws, except, in
each case with respect to this Section 5.09, to the extent the failure to do so
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

87



--------------------------------------------------------------------------------

Section 5.10    Further Assurances. (a) Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, Mortgages and other documents and recordings of Liens in stock
registries or land title registries, as applicable), that may be required under
any applicable law, or that the Administrative Agent may reasonably request, to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the applicable Loan Parties, and provide to the Administrative
Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

(b)    (i) Within sixty (60) days (or such later date as is necessary to permit
compliance with Section 5.02(c) or as is agreed by the Administrative Agent in
its sole discretion) after the end of any fiscal quarter in which the Loan
Parties have acquired Real Property (other than Excluded Real Property) with a
book value of at least $25.0 million in any one transaction or series of related
transactions and (ii) within sixty (60) days (or such later date as is agreed by
the Administrative Agent in its sole discretion) following June 30 and
December 31 of each fiscal year of the Borrower, grant and cause each of the
Loan Parties to grant to the Collateral Agent security interests and Mortgages
in any Real Property of the Borrower or any other Loan Party that is required to
be subject to a Mortgage, in the cases of clauses (i) and (ii) above, solely in
order to satisfy the Mortgage Requirement as of such date (and that is not
already Mortgaged Property) and otherwise satisfy the requirements of clause
(j) of the definition of Collateral and Guarantee Requirement with respect to
such Real Property as of such date.

(c)    Provide to the Administrative Agent, if reasonably requested, title
information (including without limitation, deeds, easements, rights of way
agreements, permits and similar agreements) in form and substance reasonably
satisfactory to the Administrative Agent evidencing the applicable Loan Party’s
interests in Real Properties required to be subject to a Mortgage in order to
satisfy the Mortgage Requirement.

(d)    If any additional direct or indirect Subsidiary of the Borrower becomes a
Subsidiary Loan Party (including as a result of ceasing to be an Excluded
Subsidiary) after the Closing Date, within five Business Days after the date
such Subsidiary becomes a Subsidiary Loan Party (including as a result of
becoming a Material Subsidiary), notify the Administrative Agent thereof and,
within sixty (60) Business Days after the date such Subsidiary becomes a
Subsidiary Loan Party (including as a result of ceasing to be an Excluded
Subsidiary), cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary Loan Party and with respect to any Equity Interest in
or Indebtedness of such Subsidiary owned by or on behalf of any Loan Party.

(e)    In the case of any Loan Party, (i) furnish to the Collateral Agent prompt
written notice of any change (A) in such Loan Party’s corporate or organization
name, (B) in such Loan Party’s identity or organizational structure or (C) in
such Loan Party’s organizational identification number; provided that no Loan
Party shall effect or permit any such change unless all filings have been made,
or will have been made within any statutory period, under the UCC or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral for the benefit of the Secured Parties and (ii) promptly
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.

(f)    The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 need not be satisfied with respect to any assets or Equity
Interests acquired after the Closing Date in accordance with this Agreement if,
and to the extent that, and for so long as doing so would violate the Agreed
Security Principles or Section 9.21.

 

88



--------------------------------------------------------------------------------

(g)    Notwithstanding anything in this Agreement to the contrary (including the
Collateral and Guarantee Requirement), (i) the Equity Interest of any Loan Party
(other than the Borrower) shall not be required to be pledged under any Security
Document to the extent such pledge would be prohibited by applicable law,
(ii) no Mortgages shall be required hereunder to the extent such Mortgages are
not readily obtainable under relevant applicable law and (iii) the parties
hereto acknowledge and agree that in the event the Borrower receives, after the
Closing Date, ratings for its senior unsecured long-term debt securities
(without third-party credit enhancement) that are investment grade from both S&P
(at least BBB-) and Moody’s (at least Baa3) (the “Collateral Release Event”),
the Liens and Mortgages (including equity pledges) otherwise required by the
Collateral and Guarantee Requirement and granted pursuant to the Security
Documents will be released; provided, that (x) if either such rating
subsequently falls below BB+ or Ba1, respectively, then the Loan Parties will
re-grant the security interests in the Collateral pursuant to comparable
Security Documents (the “Collateral Regrant Event”) and no further ratings-based
collateral releases will be permissible, and (y) notwithstanding the foregoing
clause (x), no re-granting of the security interest in and the Liens on the
Collateral will be required if the Borrower receives ratings of BBB (stable or
better outlook) or higher from S&P and Baa2 (stable or better outlook) from
Moody’s.

Section 5.11    Fiscal Year. Cause its fiscal year to end on December 31.

Section 5.12    Risk Management Policy. Comply, and cause all of the Borrower’s
Subsidiaries to comply, with (i) the wholesale inventory distribution and
trading procedures, (ii) the dollar and volume limits and (iii) all other
material provisions of the Risk Management Policy.

Section 5.13    Unrestricted Subsidiaries. (a) The Borrower may at any time
designate, by a certificate executed by a Responsible Officer of the Borrower,
any Restricted Subsidiary as an Unrestricted Subsidiary; provided that
(1) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (2) the Borrower is in
compliance, on a Pro Forma Basis, with the Financial Performance Covenants
immediately after giving effect to such designation as of the last day of the
most recent fiscal quarter of the Borrower for which financial statements have
been delivered pursuant to Section 5.04, (3) such Unrestricted Subsidiary does
not own, directly or indirectly, any Equity Interests of the Borrower or any
Restricted Subsidiary and (4) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of the Existing
Notes, any Permitted Junior Debt or any Permitted Refinancing Indebtedness with
respect to any of the foregoing. The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrower or the
relevant Restricted Subsidiary (as applicable) therein at the date of
designation in an amount equal to the net book value of all such Person’s
outstanding Investment therein.

(b)    The Borrower may at any time designate any Unrestricted Subsidiary to be
a Restricted Subsidiary; provided that such designation will be deemed to be an
incurrence of Indebtedness by a Restricted Subsidiary of any outstanding
Indebtedness of such Unrestricted Subsidiary and an incurrence of Liens by a
Restricted Subsidiary on the property of such Unrestricted Subsidiary, and such
designation will only be permitted if (i) such Indebtedness is permitted under
Section 6.01 and such Liens are permitted under Section 6.02, (ii) no Default or
Event of Default would be in existence immediately following such designation,
(iii) the Borrower is in compliance, on a Pro Forma Basis, with the Financial
Performance Covenants immediately after giving effect to such designation as of
the last day of the most recent fiscal quarter of the Borrower for which
financial statements have been delivered pursuant to Section 5.04 and (iv) such
Subsidiary becomes a Subsidiary Loan Party to the extent required by
Section 5.10 and the Collateral and Guarantee Requirement is satisfied with
respect to such Subsidiary and with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of any Loan Party.

 

89



--------------------------------------------------------------------------------

Section 5.14    Post-Closing Undertakings. Within the time periods specified on
Schedule 5.14 (as such time periods may be extended by the Administrative Agent
in its sole discretion), take the actions, deliver the documents and comply with
the provisions set forth in Schedule 5.14.

ARTICLE VI

NEGATIVE COVENANTS

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Revolving Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will not, and will not cause or
permit any of its Relevant Subsidiaries to:

Section 6.01    Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a)    (i) the Existing Notes, (ii) [reserved] and (iii) other Indebtedness
existing on the Closing Date and set forth on Schedule 6.01 (excluding
Indebtedness under clause (b) of this Section 6.01) and any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness (other than
intercompany Indebtedness Refinanced with Indebtedness owed to a Person not
affiliated with the Borrower or any Subsidiary of the Borrower);

(b)    Indebtedness created hereunder and under the other Loan Documents;

(c)    Indebtedness of the Borrower and its Relevant Subsidiaries pursuant to
Swap Agreements permitted by Section 6.13;

(d)    Indebtedness owed to (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Relevant
Subsidiary of the Borrower, pursuant to reimbursement or indemnification
obligations to such Person in the ordinary course of business;

(e)    Indebtedness of the Borrower or any Relevant Subsidiary owing to the
Borrower or any Subsidiary of the Borrower to the extent permitted by
Section 6.04, provided that Indebtedness of any Loan Party to any Subsidiary
that is not a Loan Party (the “Subordinated Intercompany Debt”) shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;

(f)    Indebtedness in respect of performance bonds, warranty bonds, bid bonds,
appeal bonds, surety bonds, labor bonds and completion or performance guarantees
and similar obligations, in each case provided in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business and Indebtedness arising out of
advances on exports, advances on imports, advances on trade receivables,
customer prepayments and similar transactions in the ordinary course of
business;

 

90



--------------------------------------------------------------------------------

(g)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business, provided that (x) such Indebtedness (other than
credit or purchase cards) is extinguished within five Business Days of its
incurrence and (y) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;

(h)    (i) Indebtedness of a Relevant Subsidiary acquired after the Closing Date
or a Person merged into, amalgamated or consolidated with the Borrower or any
Relevant Subsidiary after the Closing Date and Indebtedness assumed in
connection with the acquisition of assets, which Indebtedness in each case,
exists at the time of such acquisition, merger, amalgamation or consolidation
and is not created in contemplation of such event and where such acquisition,
merger, amalgamation or consolidation is permitted by this Agreement, provided
that the aggregate principal amount of such Indebtedness at the time of, and
after giving effect to, such acquisition, merger, amalgamation or consolidation,
such assumption or such incurrence, as applicable (together with Indebtedness
outstanding pursuant to this paragraph (h), paragraph (i) of this Section 6.01
and the Remaining Present Value of outstanding leases permitted under
Section 6.03), would not exceed the greater of $125.0 million and 2.0 % of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such acquisition, merger, amalgamation or consolidation, such
assumption or such incurrence, as applicable, for which financial statements
have been delivered pursuant to Section 5.04 and (ii) any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness;

(i)    Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Relevant Subsidiary prior to or
within 270 days after the acquisition, lease or improvement of the respective
asset permitted under this Agreement in order to finance such acquisition, lease
or improvement, and any Permitted Refinancing Indebtedness in respect thereof,
in an aggregate principal amount that at the time of, and after giving effect
to, the incurrence thereof (together with Indebtedness outstanding pursuant to
paragraph (h) of this Section 6.01, this paragraph (i) and the Remaining Present
Value of leases permitted under Section 6.03) would not exceed the greater of
$125.0 million and 2.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 5.04;

(j)    Capital Lease Obligations incurred by the Borrower or any Relevant
Subsidiary in respect of any Sale and Lease-Back Transaction that is permitted
under Section 6.03;

(k)    other Indebtedness, in an aggregate principal amount at any time
outstanding pursuant to this Section 6.01(k) not in excess of the greater of
$100.0 million and 1.5 % of Consolidated Total Assets;

(l)    Guarantees (i) by any Loan Party or any other Relevant Subsidiary of any
Indebtedness of the Borrower or any other Loan Party expressly permitted to be
incurred under this Agreement; provided, that a Relevant Subsidiary that is not
a Loan Party shall not be permitted to Guarantee Indebtedness of a Loan Party
pursuant to this sub-clause (i) unless such Relevant Subsidiary becomes (and
remains) a guarantor hereunder while such Guarantee is outstanding, (ii) by the
Borrower or any Relevant Subsidiary of Indebtedness of any Subsidiary that is
not a Loan Party to the extent permitted by Section 6.04, (iii) by any Relevant
Subsidiary that is not a Loan Party of Indebtedness of another Subsidiary that
is not a Loan Party and (iv) by the Borrower of Indebtedness of Foreign
Subsidiaries incurred for working capital purposes in the ordinary course of
business on ordinary business terms so long as such Indebtedness is permitted to
be incurred under Section 6.01(k) or (p); provided that

 

91



--------------------------------------------------------------------------------

Guarantees by any Loan Party under this Section 6.01(l) of any other
Indebtedness of a Person that is subordinated to other Indebtedness of such
Person shall be expressly subordinated to the Obligations on terms consistent
with those used, or to be used, for Subordinated Intercompany Debt;

(m)    Indebtedness arising from agreements of the Borrower or any Relevant
Subsidiary of the Borrower providing for indemnification, adjustment of purchase
price, earn outs or similar obligations, in each case, incurred or assumed in
connection with the disposition of any business, assets or a Subsidiary, other
than Guarantees of Indebtedness incurred by any Person acquiring all or any
portion of such business, assets or a Subsidiary for the purpose of financing
such acquisition;

(n)    Indebtedness supported by a Revolving Letter of Credit, in a principal
amount not in excess of the stated amount of such Revolving Letter of Credit;

(o)    Indebtedness consisting of Permitted Junior Debt;

(p)    Indebtedness of Relevant Subsidiaries that are Foreign Subsidiaries
(including letters of credit or bank guarantees (other than Revolving Letters of
Credit issued pursuant to Section 2.05) for working capital purposes incurred in
the ordinary course of business on ordinary business terms in an aggregate
amount not to exceed the greater of $25.0 million and 0.5% of Consolidated Total
Assets outstanding at any time);

(q)    (i) Indebtedness incurred and/or assumed in connection with
Section 6.04(j) or 6.04(q); provided that the aggregate amount of such
Indebtedness outstanding pursuant to this Section 6.01(q) shall not exceed the
greater of $150.0 million and 2.5% of Consolidated Total Assets and (ii) any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness; and

(r)    all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (q) above.

For purposes of determining compliance with this Section 6.01, (i) in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of more
than one of the categories of Indebtedness permitted in this Section 6.01, the
Borrower or a Relevant Subsidiary, as the case may be, in its sole discretion,
may classify, at the time of incurrence, such item of Indebtedness (or any
portion thereof) in any such category and will only be required to include such
Indebtedness (or any portion thereof) in one of the categories of Indebtedness
permitted in this Section 6.01; and (ii) at the time of incurrence, the Borrower
or a Relevant Subsidiary, as the case may be, in its sole discretion, may divide
and classify an item of Indebtedness (or any portion thereof) in more than one
of the categories of Indebtedness permitted in this Section 6.01.

Section 6.02    Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any Person, including
of any Relevant Subsidiaries) at the time owned by it or on any income or
revenues or rights in respect of any thereof, except (without duplication):

(a)    Liens on property or assets of the Borrower and its Relevant Subsidiaries
existing on the Closing Date and set forth on Schedule 6.02(a); provided that
such Liens shall secure only those obligations that they secure on the Closing
Date (and extensions, renewals and refinancings of such obligations (if such
Liens secure Indebtedness, to the extent permitted by Section 6.01(a))) and
shall not subsequently apply to any other property or assets of the Borrower or
any of its Relevant Subsidiaries;

 

92



--------------------------------------------------------------------------------

(b)    any Lien created for the benefit of Secured Parties under the Loan
Documents;

(c)    any Lien on any property or asset of the Borrower or any Relevant
Subsidiary securing Indebtedness or Permitted Refinancing Indebtedness permitted
by Section 6.01(h), provided that (i) such Lien does not apply to any other
property or assets of the Borrower or any Relevant Subsidiary not securing such
Indebtedness at the date of the acquisition of such property or asset (other
than after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such date and which Indebtedness and other
obligations are permitted hereunder that require a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), (ii) such Lien is not created in contemplation of or in
connection with such acquisition and (iii) in the case of a Lien securing
Permitted Refinancing Indebtedness, such Lien is permitted in accordance with
clause (e) of the definition of the term “Permitted Refinancing Indebtedness”;

(d)    Liens for Taxes, assessments or other governmental charges or levies not
yet delinquent or that are being contested in compliance with Section 5.03;

(e)    Liens imposed by law (including, without limitation, Liens in favor of
customers for equipment under order or in respect of advances paid in connection
therewith) such as landlord’s, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, construction or other like Liens arising in the
ordinary course of business and securing obligations that are not overdue by
more than 45 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the Borrower or any Relevant
Subsidiary shall have set aside on its books reserves in accordance with GAAP;

(f)    (i) pledges and deposits made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security or retirement
laws or regulations under U.S. or foreign law and deposits securing liability to
insurance carriers under insurance or self-insurance arrangements in respect of
such obligations and (ii) pledges and deposits securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any of its Relevant Subsidiaries;

(g)    deposits to secure the performance of bids, tenders, trade contracts
(other than for Indebtedness), leases, statutory obligations, surety and appeal
bonds, costs of litigation where required by law, performance and return of
money bonds, warranty bonds, bids, leases, government contracts, trade
contracts, completion or performance guarantees and other obligations of a like
nature incurred in the ordinary course of business, including those incurred to
secure health, safety and environmental obligations in the ordinary course of
business;

(h)    zoning restrictions, by-laws and other ordinances of Governmental
Authorities, easements, trackage rights, leases, licenses, permits, special
assessments, development agreements, deferred services agreements, restrictive
covenants, owners’ association encumbrances, rights-of-way, restrictions on use
of Real Property and other similar encumbrances affecting Borrower’s Real
Property that do not materially interfere with the ordinary use of such
property;

(i)    purchase money security interests in equipment or other property or
improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by the Borrower or any of its Relevant Subsidiaries (including the
interests of vendors and lessors under conditional sale

 

93



--------------------------------------------------------------------------------

and title retention agreements); provided that (i) such security interests
secure Indebtedness permitted by Section 6.01(i) (including any Permitted
Refinancing Indebtedness in respect thereof), (ii) such security interests are
incurred, and the Indebtedness secured thereby is created, within 270 days after
such acquisition (or construction), (iii) the Indebtedness secured thereby does
not exceed 100% of the cost of such equipment or other property or improvements
at the time of such acquisition (or construction), including transaction costs
incurred by the Borrower or any Relevant Subsidiary in connection with such
acquisition (or construction) and (iv) such security interests do not apply to
any other property or assets of the Borrower or any Relevant Subsidiary (other
than to accessions to such equipment or other property or improvements and the
proceeds of such equipment or other property); provided further that individual
financings of equipment provided by a single lender may be cross-collateralized
to other financings of equipment provided solely by such lender;

(j)    Liens arising out of capitalized lease transactions and the PILOT
Programs permitted under Section 6.03, so long as such Liens attach only to the
property sold (or, if applicable, leased) and being leased (or, if applicable,
subleased) in such transaction and any accessions thereto or proceeds thereof
and related property;

(k)    Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l)    Liens disclosed by any title insurance policies or commitments with
respect to the Mortgaged Properties and any replacement, extension or renewal of
any such Lien; provided that such replacement, extension or renewal Lien shall
not cover any property other than the property that was subject to such Lien
prior to such replacement, extension or renewal; provided further that the
Indebtedness and other obligations secured by such replacement, extension or
renewal Lien are permitted by this Agreement;

(m)    any interest or title of, or Liens created by, a lessor under any leases
or subleases entered into by the Borrower or any Relevant Subsidiary, as tenant,
in the ordinary course of business or any interest or title of, or Lien created
by the owner of the lands underlying any right of way entered into by the
Borrower or any Relevant Subsidiary, in the ordinary course of business;

(n)    Liens that are contractual rights of set-off and similar Liens
(i) relating to the establishment of depository relations with banks or
securities intermediaries not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Borrower
or any of its Relevant Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Borrower
and its Relevant Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any of its Relevant
Subsidiaries in the ordinary course of business;

(o)    Liens arising solely by virtue of any statutory or common law provision
relating to security intermediaries’ or banker’s liens, rights of set-off or
similar rights;

(p)    Liens securing obligations in respect of trade-related letters of credit
permitted under Section 6.01(f) and covering the goods (or the documents of
title in respect of such goods) financed by such letters of credit and the
proceeds and products thereof;

(q)    licenses of intellectual property granted in the ordinary course of
business;

 

94



--------------------------------------------------------------------------------

(r)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
inventory (including, if applicable, natural gas), goods, machinery or other
equipment;

(s)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Relevant Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(t)    Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into by the Borrower or any Relevant
Subsidiary in the ordinary course of business;

(u)    Liens securing insurance premium financing arrangements in an aggregate
principal amount not to exceed 1.0 % of Consolidated Total Assets, provided that
such Lien is limited to the applicable insurance contracts;

(v)    Liens arising under regulation or otherwise given to a public utility or
any Governmental Authority when required by such utility or Governmental
Authority in connection with the operations of the Borrower or any Relevant
Subsidiary;

(w)    Liens in connection with subdivision agreements site plan control
agreements, development agreements, facilities sharing agreements, cost sharing
agreements and other similar agreements in connection with the use of Real
Property;

(x)    Liens in favor of any tenant, occupant or licensee under any lease,
occupancy agreement or license with the Borrower or any Relevant Subsidiary;

(y)    Liens restricting or prohibiting access to or from lands abutting
controlled access highways or covenants affecting the use to which lands may be
put;

(z)    Liens incurred or pledges or deposits made in favor of a Governmental
Authority to secure the performance of the Borrower or any Relevant Subsidiary
under any Environmental Law or other applicable law to which any assets of such
Person are subject;

(aa)    Liens consisting of minor irregularities in title, boundaries, or other
minor survey defects, easements, leases, restrictions, servitudes, licenses,
permits, reservations, exceptions, zoning restrictions, rights-of-way,
conditions, covenants, mineral or royalty rights or reservations or oil, gas and
mineral leases and rights of others in any property of the Borrower or the
Relevant Subsidiaries, including rights of eminent domain (including those for
streets, roads, bridges, pipes, pipelines, natural gas gathering systems,
processing facilities, railroads, electric transmission and distribution lines,
telegraph and telephone lines, the removal of oil, gas, salt or other minerals
or other similar purposes, flood control, air rights, water rights, rights of
others with respect to navigable waters, sewage and drainage rights) that exist
as of the Closing Date or at the time the affected property is acquired, or are
granted by the Borrower or any Relevant Subsidiary in the ordinary course of
business and other similar charges or encumbrances which do not secure the
payment of Indebtedness and otherwise do not materially interfere with the
occupation, use and enjoyment by the Borrower or any Relevant Subsidiary of any
Mortgaged Property in the normal course of business or materially impair the
value thereof; and

 

95



--------------------------------------------------------------------------------

(bb)    contractual Liens that arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas and/or
hydrocarbons or salt products, unitization and pooling declarations and
agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and/or salt manufacturing
business and are for claims which are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; provided, that any such Lien
referred to in this clause (bb) does not materially impair (i) the use of the
property covered by such Lien for the purposes for which such Property is held
by the Borrower or any Relevant Subsidiary, or (ii) the value of such Property
subject thereto;

(cc)    Liens on the assets of a Foreign Subsidiary that do not constitute
Collateral and which secure Indebtedness of such Foreign Subsidiary that is not
otherwise secured by a Lien on the Collateral under the Loan Documents and which
Indebtedness is permitted to be incurred under Section 6.01(k);

(dd)    Liens upon specific items of inventory or other goods (other than rigs)
and proceeds of the Borrower or any of its Subsidiaries securing such Person’s
obligations in respect of banker’s acceptances issued or created for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or other goods (other than rigs);

(ee)    Liens on the assets of a Foreign Subsidiary which secure Indebtedness of
such Foreign Subsidiary that is permitted to be incurred under Section 6.01(p);

(ff)    licenses granted in the ordinary course of business and leases of
property of the Loan Parties that are not material to the business and
operations of the Loan Parties;

(gg)    Liens securing obligations in an aggregate amount not to exceed the
greater of (x) $50.0 million and (y) 0.75% of Consolidated Total Assets;
provided that to the extent such Liens permitted under this clause (gg) secure
Indebtedness incurred in connection with a Permitted Business Acquisition
pursuant to Section 6.01(q), such Liens shall only be permitted to encumber the
assets acquired pursuant to such Permitted Business Acquisition and shall not be
permitted to encumber any other assets of the Borrower, any Material Subsidiary
or any Subsidiary Loan Party.

For purposes of determining compliance with this Section 6.02, (i) in the event
that a Lien (or any portion thereof) meets the criteria of more than one of the
categories of Liens permitted in this Section 6.02, then the Borrower or its
Relevant Subsidiary, as applicable, may in its sole discretion at the time such
Lien arises classify such Lien or portion thereof in any such category and will
only be required to include such Lien in one of the categories permitted above,
and (ii) at the time such Lien arises, the Borrower or its Relevant Subsidiary,
as applicable, may in its sole discretion divide and classify such Lien in more
than one category of Liens permitted in this Section 6.02.

Notwithstanding the foregoing, (i) no Liens shall be permitted to exist,
directly or indirectly, on Pledged Collateral, other than Liens in favor of the
Collateral Agent and Liens arising by operation of law, (ii) no Liens shall be
permitted to exist, directly or indirectly, on Pledged Collateral that are prior
and superior in right to Liens in favor of the Collateral Agent other than Liens
that have priority by operation of law, (iii) no Liens shall be permitted to
exist, directly or indirectly, on Collateral (other than Pledged Collateral)
that are prior and superior in right to any Liens in favor of the Collateral
Agent other than Prior Liens (and in the case of Real Property, Permitted
Encumbrances) and (iv) no Liens shall be permitted to exist, directly or
indirectly, on Mortgaged Property, other than Liens in favor of the Collateral
Agent, Prior Liens and Permitted Encumbrances.

 

96



--------------------------------------------------------------------------------

Section 6.03    Sale and Lease-back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”),
provided that a Sale and Lease-Back Transaction shall be permitted so long as at
the time the lease in connection therewith is entered into, and after giving
effect to the entering into of such Lease, the Remaining Present Value of such
lease (together with Indebtedness outstanding pursuant to paragraphs (h) and
(i) of Section 6.01 and the Remaining Present Value of outstanding leases
previously entered into under this Section 6.03) would not exceed the greater of
$125.0 million or 2.0% of Consolidated Total Assets. Notwithstanding anything to
the contrary in this Section 6.03, Borrower and its Subsidiaries may enter into
any sale, lease or other transfer of assets in connection with the Borrower’s or
any Subsidiary’s participation in any “Payment in Lieu of Tax Program” or any
other similar program as Borrower may, in its discretion, decide to participate
in (each such program, a “PILOT Program”). As of the Closing Date, all such
PILOT Programs in which the Borrower or any of its Subsidiary’s participate in
are listed on Schedule 6.03.

Section 6.04    Investments, Loans and Advances. Purchase (including pursuant to
any merger or amalgamation with a Person that is not a Relevant Subsidiary
immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of, make any loans or advances (other than
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management operations of the Borrower and the Loan
Parties, which cash management operations shall not extend to any other Person)
to or Guarantees of the obligations of, or make any investment (each, an
“Investment”), in any other Person, except:

(a)    Investments (including, but not limited to, Investments in Equity
Interests, intercompany loans, and Guarantees of Indebtedness otherwise
expressly permitted hereunder) after the Closing Date by (i) Loan Parties in
Subsidiaries that are not Loan Parties in an aggregate amount (valued at the
time of the making thereof and without giving effect to any write-downs or
write-offs thereof) not to exceed an amount equal to the sum of, without
duplication, the greater of $50.0 million and 2.0% of Consolidated Total Assets
plus any return of capital actually received by the respective investors in
respect of investments previously made by them pursuant to this
clause 6.04(a)(i) plus, an amount equal to the fair market value of any assets
or property that is contributed or transferred from any Subsidiary that is not a
Loan Party to any Loan Party from and after the Closing Date, (ii) Loan Parties
in other Loan Parties, (iii) by Subsidiaries that are not Loan Parties in other
Subsidiaries that are not Loan Parties and (iv) by Subsidiaries that are not
Loan Parties in Loan Parties;

(b)    Permitted Investments and Investments that were Permitted Investments
when made;

(c)    Investments arising out of the receipt by the Borrower or any of its
Relevant Subsidiaries of noncash consideration for the sale of assets permitted
under Section 6.05;

(d)    (i) loans and advances to employees of the Borrower, any of its Relevant
Subsidiaries or, to the extent such employees are providing services rendered on
behalf of the Loan Parties, any Parent Company in the ordinary course of
business not to exceed the greater of $10.0 million and 0.25% of Consolidated
Total Assets in the aggregate at any time outstanding (calculated without regard
to write-downs or write-offs thereof) and (ii) advances of payroll payments and
expenses to employees of the Borrower, any of its Relevant Subsidiaries or, to
the extent such employees are providing services on behalf of the Loan Parties,
any Parent Company in the ordinary course of business;

 

97



--------------------------------------------------------------------------------

(e)    accounts receivable arising and trade credit granted in the ordinary
course of business and any securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss and any prepayments and
other credits to suppliers made in the ordinary course of business;

(f)    Swap Agreements permitted pursuant to Section 6.13;

(g)    (i) Investments existing on the Closing Date and/or Investments
contemplated as of the Closing Date and in each case, set forth on Schedule
6.04, and (ii) Investments of cash or cash equivalents in the Empire Joint
Venture, including through Empire JV HoldCo, and, in each case under clauses
(i) and (ii), additional Investments in respect of such existing or contemplated
Investments; provided that any such Investments of cash or cash equivalents in
the Empire Joint Venture, including through Empire JV HoldCo, shall be permitted
only if immediately before and after giving effect to such Investment, no Event
of Default has occurred and is continuing and Availability on a Pro Forma Basis
after giving effect to such Investment shall be at least $125,000,000;

(h)    Investments resulting from pledges and deposits referred to in
Section 6.02(f) and (g);

(i)    so long as immediately before and after giving effect to such Investment
no Default or Event of Default has occurred and is continuing, other Investments
by the Borrower or any of its Relevant Subsidiaries in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed the greater of $250.0 million
and 4.0 % of Consolidated Total Assets (plus any returns of capital actually
received by the respective investor in respect of investments theretofore made
by it pursuant to this paragraph (i));

(j)    Investments constituting Permitted Business Acquisitions, so long as any
Person acquired in connection with such Permitted Business Acquisitions and each
of such Person’s Subsidiaries becomes a Subsidiary Loan Party to the extent
required by Section 5.10;

(k)    additional Investments to the extent (i) made with proceeds of Equity
Interests of the Borrower (or paid for with Equity Interests of a direct or
indirect parent of the Borrower), (ii) in an amount not exceeding the amount of
cash contributed as common equity to the Borrower by any direct or indirect
parent entity thereof or (iii) in an amount not exceeding the fair market value
of the Equity Interests issued by Crestwood Equity Partners to finance, or as
consideration for, any Group Acquisition, which amount shall be available
pursuant to this clause (iii) commencing at the time all property acquired by
Crestwood Equity Partners in such Group Acquisition is contributed to the
Borrower;

(l)    Investments (including, but not limited to, Investments in Equity
Interests, intercompany loans, and Guarantees of Indebtedness otherwise
expressly permitted hereunder) after the Closing Date by Relevant Subsidiaries
that are not Loan Parties in any Loan Party or other Subsidiaries;

(m)    the Transactions;

(n)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business;

 

98



--------------------------------------------------------------------------------

(o)    Investments of a Relevant Subsidiary of the Borrower acquired after the
Closing Date or of a corporation merged or amalgamated or consolidated into the
Borrower or merged or amalgamated into or consolidated with a Relevant
Subsidiary of the Borrower in accordance with Section 6.05 after the Closing
Date to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger, amalgamation or consolidation;

(p)    Guarantees by the Borrower or any of its Relevant Subsidiaries of
operating leases (other than Capital Lease Obligations) or of other obligations
that do not constitute Indebtedness, in each case entered into by any Subsidiary
in the ordinary course of business;

(q)    so long as immediately before and after giving effect to such Investment
no Default or Event of Default has occurred and is continuing, Investments in
the Borrower or any Restricted Subsidiaries; provided that the Borrower is in
compliance with the Financial Performance Covenants on a Pro Forma Basis after
giving effect to any such Investment; and

(r)    the Empire JV Transaction.

Section 6.05    Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, amalgamate with or consolidate with any other Person, or permit any other
Person to merge into, amalgamate with or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or any part of its assets (whether now owned or hereafter
acquired), or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
Person, except that this Section shall not prohibit:

(a)    (i) the purchase and sale of inventory, supplies, materials and equipment
and the purchase and sale of rights or licenses or leases of intellectual
property, in each case in the ordinary course of business by the Borrower or any
of its Relevant Subsidiaries, (ii) the sale of any other asset in the ordinary
course of business by the Borrower or any of its Relevant Subsidiaries,
(iii) the sale of surplus, obsolete or worn out equipment or other property in
the ordinary course of business by the Borrower or any of its Relevant
Subsidiaries, including motor vehicles or (iv) the sale of Permitted Investments
in the ordinary course of business;

(b)    if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing, (i) the merger or
consolidation of any Relevant Subsidiary of the Borrower into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) the merger
or consolidation of any Relevant Subsidiary of the Borrower into or with any
Loan Party in a transaction in which the surviving or resulting entity is a Loan
Party and, in the case of each of clauses (i) and (ii), no Person other than the
Borrower or a Loan Party receives any consideration, (iii) the merger,
amalgamation or consolidation of any Subsidiary of the Borrower that is not a
Loan Party into or with any other Subsidiary of the Borrower that is not a Loan
Party, (iv) the liquidation, winding up, or dissolution or change in form of
entity of any Relevant Subsidiary of the Borrower if the Borrower determines in
good faith that such liquidation, winding up, dissolution or change in form is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders, (v) the change in form of entity of the Borrower if the Borrower
determines in good faith that such change in form is in the best interests of
the Borrower and is not materially disadvantageous to the Lenders or (vi) the
Borrower may merge or consolidate with Crestwood Equity Partners to the extent
that Crestwood Equity Partners (A) survives such merger or consolidation,
(B) expressly assumes the obligations of the Borrower under the Loan Documents
pursuant to documentation reasonably satisfactory to the Administrative Agent
and (C) satisfies the Holding Company Condition immediately prior to such merger
or consolidation;

 

99



--------------------------------------------------------------------------------

(c)    sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary of the Borrower (upon voluntary liquidation or otherwise); provided
that any sales, transfers, leases or other dispositions by a Loan Party to a
Subsidiary of the Borrower that is not a Loan Party shall be made in compliance
with Section 6.07; provided further that the aggregate gross proceeds of any
sales, transfers, leases or other dispositions by a Loan Party to a Subsidiary
that is not a Loan Party in reliance upon this paragraph (c) and the aggregate
gross proceeds of any or all assets sold, transferred or leased in reliance upon
paragraph (g) below shall not exceed, in any fiscal year of the Borrower, 7.5%
of Consolidated Total Assets as of the end of the immediately preceding fiscal
year;

(d)    Sale and Lease-Back Transactions permitted by Section 6.03;

(e)    Investments permitted by Section 6.04, Liens permitted by Section 6.02
and dividends, distributions, redemptions, purchases, retirements or other
acquisitions for value permitted by Section 6.06;

(f)    the sale of defaulted receivables in the ordinary course of business and
not as part of an accounts receivables financing transaction;

(g)    sales, transfers, leases or other dispositions of assets not otherwise
permitted by this Section 6.05; provided that the aggregate gross proceeds
(including noncash proceeds) of any or all assets sold, transferred, leased or
otherwise disposed of in reliance upon this paragraph (g) and in reliance upon
the second proviso to paragraph (c) above shall not exceed, in any fiscal year
of the Borrower, 7.5% of Consolidated Total Assets as of the end of the
immediately preceding fiscal year; provided further that the Net Proceeds
thereof are applied in accordance with Section 2.11(c), as applicable; and
provided further that after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing;

(h)    any merger or consolidation in connection with a Permitted Business
Acquisition, provided that following any such merger or consolidation
(i) involving the Borrower, the Borrower is the surviving corporation and
(ii) involving a Relevant Subsidiary, the surviving or resulting entity shall be
a Loan Party;

(i)    licensing and cross-licensing arrangements involving any technology or
other intellectual property of the Borrower or any Relevant Subsidiary in the
ordinary course of business;

(j)    abandonment, cancellation or disposition of any intellectual property of
the Borrower in the ordinary course of business;

(k)    any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(l)    sales, transfers, leases or other dispositions of assets or Investments
in joint ventures to the extent required by, or made pursuant to customary
buy/sell arrangements between, the joint venture parties set forth in joint
venture arrangements and similar binding arrangements;

(m)    [reserved]; and

(n)    the Empire JV Transactions.

 

100



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than sales, transfers, leases or other dispositions (1) to
Loan Parties pursuant to paragraph (c) hereof, (2) or pursuant to paragraphs
(e), (l) or (n) hereof) unless such disposition is for fair market value,
(ii) no sale, transfer or other disposition of assets shall be permitted by
paragraph (a), (d) or (j) of this Section 6.05 unless such disposition is for at
least 75% cash consideration and (iii) no sale, transfer or other disposition of
assets in excess of $20.0 million shall be permitted by paragraph (g) of this
Section 6.05 unless such disposition is for at least 75% cash consideration;
provided that for purposes of clauses (ii) and (iii), the amount of any secured
Indebtedness or other Indebtedness of a Subsidiary of the Borrower that is not a
Loan Party (as shown on the Borrower’s or such Subsidiary’s most recent balance
sheet or in the notes thereto) that is assumed by the transferee of any such
assets shall be deemed to be cash.

Section 6.06    Dividends and Distributions. Pay, directly or indirectly, any
dividend or make any other distribution (by reduction of capital or otherwise),
whether in cash, property, securities or a combination thereof, with respect to
any of its Equity Interests (other than dividends and distributions on Equity
Interests payable solely by the issuance of additional shares of Equity
Interests of the Person paying such dividends or distributions) or directly or
indirectly redeem, purchase, retire or otherwise acquire for value any shares of
any class of its Equity Interests (other than redemptions, purchases,
retirements and acquisitions of Equity Interests made solely through the
issuance of additional shares of Equity Interests of the Person redeeming,
purchasing, retiring or acquiring such Equity Interests) or set aside any amount
for any such purpose; provided, however, that:

(a)    any Relevant Subsidiary of the Borrower may pay dividends to, repurchase
its Equity Interests from, or make other distributions to, the Borrower or any
Relevant Subsidiary (or, in the case of Relevant Subsidiaries that are not
Wholly Owned Subsidiaries of the Borrower, to the Borrower or any Subsidiary
that is a direct or indirect parent of such Subsidiary and to each other owner
of Equity Interests of such Subsidiary on a pro rata basis (or more favorable
basis from the perspective of the Borrower or such Subsidiary) based on their
relative ownership interests);

(b)    the Borrower and each of its Relevant Subsidiaries may repurchase, redeem
or otherwise acquire or retire to finance any such repurchase, redemption or
other acquisition or retirement for value any Equity Interests of the Borrower
or any of its Relevant Subsidiaries held by any current or former officer,
director, consultant, or employee of the Borrower or any Subsidiary of the
Borrower or, to the extent such Equity Interests were issued as compensation for
services rendered on behalf of the Loan Parties, any employee of any Parent
Company, pursuant to any equity subscription agreement, stock option agreement,
shareholders’, members’ or partnership agreement or similar agreement, plan or
arrangement or any Plan and the Borrower and Relevant Subsidiaries may declare
and pay dividends to the Borrower or any other Relevant Subsidiary of the
Borrower the proceeds of which are used for such purposes, provided that the
aggregate amount of such purchases or redemptions in cash under this
paragraph (b) shall not exceed in any fiscal year $10.0 million (plus the amount
of net proceeds (x) received by the Borrower during such calendar year from
sales of Equity Interests of the Borrower to directors, consultants, officers or
employees of the Borrower or any of its Affiliates in connection with permitted
employee compensation and incentive arrangements and (y) of any key-man life
insurance policies received during such calendar year) which, if not used in any
year, may be carried forward to any subsequent calendar year; for the avoidance
of doubt the Borrower may make dividends or distributions to its direct or
indirect parent to facilitate such direct or indirect parent making any
purchases, redemptions or acquisitions permitted by clause (b) (assuming for
purposes hereof such parent entity is the “Borrower” in this clause (b)).

 

101



--------------------------------------------------------------------------------

(c)    noncash repurchases, redemptions or exchanges of Equity Interests deemed
to occur upon exercise of stock options or exchange of exchangeable shares if
such Equity Interests represent a portion of the exercise price of such options
shall be permitted;

(d)    provided no Default or Event of Default then exists or would result
therefrom, the Borrower may pay dividends or make other distributions, or
directly or indirectly redeem, purchase, retire or otherwise acquire for value,
its Equity Interests, without duplication, (x) from the proceeds of any issuance
of Equity Interests permitted to be made under this Agreement and (y) in an
amount not exceeding the amount of cash equity contributed to the Borrower as
common equity by any direct or indirect Parent Company thereof;

(e)    [reserved];

(f)    provided no Default or Event of Default then exists or would result
therefrom, the Borrower may make a distribution on or with respect to the Equity
Interests of the Borrower during any fiscal quarter in an amount not to exceed
Available Cash attributable to the Borrower and its Subsidiaries;

(g)    dividends, distributions, repurchases, retirements or other acquisitions
for value shall be permitted within 60 days after the date of declaration of the
dividend, distribution, repurchase, retirement or other acquisition for value,
as the case may be, if, at the date of declaration or notice, the dividend,
distribution, repurchase, retirement or other acquisition for value would have
complied with the provisions of this Agreement;

(h)    provided no Event of Default then exists or would result therefrom,
dividends, distributions, repurchases, retirements or other acquisitions for
value shall be permitted to the extent the proceeds are used by Crestwood Equity
Partners to pay operating expenses and other corporate overhead costs and
expenses (including administrative, legal, accounting and similar expenses
provided by third parties), to the extent reasonable and customary, incurred in
the ordinary course of business and related to (i) the business of the Borrower
and its Subsidiaries, (ii) the nature of Crestwood Equity Partners as a holding
company, or (iii) the businesses owned by Crestwood Equity Partners prior to the
Closing Date; and

(i)    provided no Default or Event of Default then exists or would result
therefrom, the Borrower may make dividends, distributions, repurchases,
retirements or other acquisition for value for the purpose of funding any Group
Acquisition.

Section 6.07    Transactions with Affiliates. (a) Sell or transfer any property
or assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates, unless such
transaction is upon terms no less favorable to the Borrower or such Relevant
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a Person that is not an Affiliate; provided that this clause
(a) shall not apply to the indemnification of directors (or persons holding
similar positions for non-corporate entities) of the Borrower and its Relevant
Subsidiaries (or any direct or indirect parent entity thereof) in accordance
with customary practice.

(b)    The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i)    any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options,

 

102



--------------------------------------------------------------------------------

stock ownership plans, including restricted stock plans, stock grants, directed
share programs and other equity based plans customarily maintained by similar
companies and the granting and performance of registration rights approved by
Crestwood GP or the board of directors (or other applicable governing body) of
the Borrower or any Relevant Subsidiary, as applicable,

(ii)    transactions among the Borrower and the other Loan Parties and
transactions among the Relevant Subsidiaries that are not Loan Parties otherwise
permitted by this Agreement,

(iii)    any indemnification agreement or any similar arrangement entered into
with directors, officers, consultants and employees of the Borrower or any of
its Affiliates in the ordinary course of business and the payment of fees and
indemnities to directors, officers, consultants and employees of the Borrower
and its Relevant Subsidiaries in the ordinary course of business and, to the
extent such fees and indemnities are directly attributable to services rendered
on behalf of the Loan Parties, any director, officer, consultant or employee of
any Parent Company,

(iv)    transactions pursuant to permitted agreements in existence on the
Closing Date and set forth on Schedule 6.07 or any amendment thereto to the
extent such amendment is not adverse to the Lenders in any material respect,

(v)    any employment agreement or employee benefit plan entered into by the
Borrower or any of its Affiliates in the ordinary course of business or
consistent with past practice and payments pursuant thereto,

(vi)    transactions otherwise permitted under Section 6.06 and Investments
permitted by Section 6.04; provided that this clause (vi) shall not apply to any
Investment, whether direct or indirect, in either (x) Persons that were not
Subsidiaries immediately prior to such Investment or (y) Persons that are not
Subsidiaries immediately after such Investment,

(vii)    any purchase by the Sponsors or any Sponsor Affiliate of Equity
Interests of the Borrower,

(viii)    payments by the Borrower or any of its Relevant Subsidiaries to the
Sponsors or any Sponsor Affiliate made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including in connection with acquisitions or divestitures, which
payments are approved by Crestwood GP or the board of directors (or other
applicable governing body) of the Borrower or any Relevant Subsidiary, as
applicable, in good faith,

(ix)    [reserved],

(x)    transactions with any Affiliate for the purchase or sale of goods,
products, parts and services entered into in the ordinary course of business in
a manner consistent with past practice,

(xi)    any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing that is (A) in the good faith determination of
the Borrower qualified to render such letter and (B)

 

103



--------------------------------------------------------------------------------

reasonably satisfactory to the Administrative Agent, which letter states that
such transaction is on terms that are no less favorable to the Borrower or
Relevant Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a Person that is not an Affiliate,

(xii)    [reserved],

(xiii)    so long as not otherwise prohibited under this Agreement, guarantees
of performance by the Borrower or any Relevant Subsidiary of any other
Subsidiary or the Borrower that is not a Loan Party in the ordinary course of
business, except for guarantees of Indebtedness in respect of borrowed money,

(xiv)    if such transaction is with a Person in its capacity as a holder (A) of
Indebtedness of the Borrower or any Relevant Subsidiary of the Borrower where
such Person is treated no more favorably than the other holders of Indebtedness
of the Borrower or any such Relevant Subsidiary or (B) of Equity Interests of
the Borrower or any Relevant Subsidiary of the Borrower where such Person is
treated no more favorably than the other holders of Equity Interests of the
Borrower or such Relevant Subsidiary,

(xv)    the transactions contemplated hereby (including the Transactions) and
the payment of fees and expenses related thereto,

(xvi)    payments by the Borrower or any of its Relevant Subsidiaries to any
Affiliate in respect of compensation, expense reimbursement, or benefits to or
for the benefit of current or former employees, independent contractors or
directors of the Borrower or any of its Subsidiaries or, to the extent such
compensation, expense reimbursement, or benefits are directly attributable to
services rendered on behalf of the Loan Parties, any director, officer,
contractor or employee of any Parent Company,

(xvii)    the making of any Permitted Drop-Down Acquisition, and

(xviii)    the issuance of any Revolving Letter of Credit hereunder to the
Borrower on behalf of any applicable Affiliate of the Borrower.

Section 6.08    Business of the Borrower and the Subsidiaries. Notwithstanding
any other provisions hereof, engage at any time in any business or business
activity other than any business or business activity conducted by it on the
Closing Date, Midstream Activities and any business or business activities
incidental or related thereto, or any business or activity that is reasonably
similar thereto or a reasonable extension, development or expansion thereof or
ancillary thereto, including, without limitation, the consummation of the
Transactions.

Section 6.09    Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-laws and Certain Other Agreements; etc.(a)
Amend or modify or grant any waiver or release under or terminate in any manner
the articles or certificate of incorporation or by-laws or partnership agreement
or limited liability company operating agreement of the Borrower or any Relevant
Subsidiary or the Existing Notes Indentures, in each case, if such amendment,
modification, waiver, release or termination could reasonably be expected to
result in a Material Adverse Effect or affect the assignability of any such
contract or agreement in a manner that would have an adverse effect on the
rights of the Secured Parties in the Collateral (including in such agreement as
Collateral);

 

104



--------------------------------------------------------------------------------

(b)    (i) Make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on the Existing Notes or other Permitted Junior Debt or any payment
or other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of the Existing Notes or
any other Permitted Junior Debt, except for (to the extent permitted by the
subordination provisions thereof) (A) payments of regularly scheduled interest
and principal, (B) payments made solely with the proceeds from the issuance of
common Equity Interests or from equity contributions, (C) so long as no Default
or Event of Default has occurred and is continuing or would result therefrom,
other prepayments, provided that, (1) no such prepayments shall be made with the
proceeds of Loans (except up to $100 million of aggregate principal amount of
such Indebtedness may be prepaid, redeemed, retired, acquired, cancelled or
terminated (along with accrued interest thereon) with the proceeds of the Loans
if (x) no Default or Event of Default exists, (y) Liquidity is at least 15% of
the aggregate Revolving Facility Commitments, and (z) the Borrower is in
compliance on a Pro Forma Basis with the Financial Performance Covenants
immediately after giving effect to after such prepayment) and (D) (1)
prepayments made with the proceeds of any Permitted Refinancing Indebtedness in
respect thereof, (2) prepayments with the proceeds of any non-cash interest
bearing Equity Interests issued for such purchase that are not redeemable prior
to the date that is six months following the later of the Revolving Facility
Maturity Date and any Incremental Maturity Date and that have terms and
covenants no more restrictive than the Permitted Junior Debt being so refinanced
or (3) prepayments with the proceeds of Permitted Junior Debt; or

(ii)    Make any distribution of, or payment with the proceeds of, Revolving
Facility Loans, directly or indirectly, to facilitate a redemption, purchase,
retirement or acquisition for value of units of Crestwood Equity Partners;

(iii)    Amend or modify, or permit the amendment or modification of, any
provision of any Permitted Junior Debt or any agreement relating thereto other
than amendments or modifications that are not materially adverse to the Lenders
and that do not affect the subordination provisions thereof (if any) in a manner
adverse to the Lenders.

(c)    Enter into any agreement or instrument that by its terms restricts
(i) the payment of dividends or distributions or the making of cash advances to
the Borrower or any other Loan Party by a Relevant Subsidiary or (ii) the
granting of Liens by the Borrower or a Relevant Subsidiary pursuant to the
Security Documents, in each case other than those arising under any Loan
Document, except, in each case, restrictions existing by reason of:

(A)    restrictions imposed by applicable law;

(B)    contractual encumbrances or restrictions in effect on the Closing Date
and under any agreements related to any permitted renewal, extension or
refinancing of any Indebtedness existing on the Closing Date that does not
expand the scope of any such encumbrance or restriction in any material respect
(or not more favorable to the holders thereof than the applicable restrictions
in this Agreement);

(C)    any restriction on a Relevant Subsidiary imposed pursuant to an agreement
entered into for the sale or disposition of all or substantially all the Equity
Interests or assets of such Relevant Subsidiary pending the closing of such sale
or disposition;

 

105



--------------------------------------------------------------------------------

(D)    customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(E)    any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property or assets securing such Indebtedness;

(F)    customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(G)    customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(H)    customary provisions restricting assignment of any agreement entered into
in the ordinary course of business;

(I)    customary restrictions and conditions contained in any agreement relating
to the sale of any asset permitted under Section 6.05 pending the consummation
of such sale;

(J)    in the case of any Person that becomes a Relevant Subsidiary after the
Closing Date, any agreement in effect at the time such Person so becomes a
Relevant Subsidiary, so long as such agreement was not entered into in
contemplation of such Person becoming such a Relevant Subsidiary; or

(K)    restrictions imposed by any Permitted Junior Indebtedness that are
substantially similar to restrictions set forth in this Agreement (or not more
favorable to the holders than the applicable restrictions in this Agreement) and
in any case do not restrict the granting of Liens pursuant to the Security
Documents.

Section 6.10    Total Leverage Ratio. Beginning at the end of the first fiscal
quarter ending after the Closing Date, for any Test Period, permit the Total
Leverage Ratio on the last day of any fiscal quarter, to be in excess of 5.50 to
1.00.

Section 6.11    Interest Coverage Ratio. Beginning at the end of the first
fiscal quarter ending after the Closing Date, for any Test Period, permit the
Interest Coverage Ratio on the last day of any fiscal quarter to be less than
2.50:1.00.

Section 6.12    Senior Secured Leverage Ratio. Beginning at the end of the first
fiscal quarter ending after the Closing Date, for any Test Period, permit the
Senior Secured Leverage Ratio on the last day of any fiscal quarter, to be in
excess of 3.75 to 1.00.

Section 6.13    Swap Agreements. Enter into any Swap Agreement, other than
(a) Swap Agreements entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Relevant Subsidiary is exposed in
the conduct of its business or the management of its liabilities, and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Relevant Subsidiary, which in the case of each of clauses
(a) and (b) are entered into for bona fide risk mitigation purposes and that are
not speculative in nature.

 

106



--------------------------------------------------------------------------------

Section 6.14    Negative Pledge.

(a)    Permit to exist any Lien on, or mortgage, assign, pledge, or grant to any
Person a security interest in or Lien on or otherwise encumber all or any
portion of its Real Property located in the State of New York, whether now owned
or hereafter acquired, or file or consent to the filing of, or permit to remain
in effect, any mortgage, deed of trust, financing statement or other similar
notice of any Lien with respect to any of its Real Property located in the State
of New York under any recording or notice statute, other than Permitted
Encumbrances and Prior Liens;

(b)    Permit to exist any Lien on, or mortgage, assign, pledge or grant to any
Person a security interest in or Lien on or otherwise encumber, all or any
portion of the Equity Interests issued by the Empire JV HoldCo, other than Liens
created under the Loan Documents or securing the obligations thereunder,
non-consensual Liens or liens required by operation of law, in each case to the
extent permitted by Section 6.02; or

(c)    Permit to exist any Lien on, or mortgage, assign, pledge or grant to any
Person a security interest in or Lien on or otherwise encumber, all or any
portion of the Equity Interests issued by the Empire JV Sub, other than joint
venture Liens created under the Empire JV Transaction Documents, non-consensual
Liens or liens required by operation of law.

Section 6.15    Empire JV HoldCo. Notwithstanding anything to the contrary
herein, Empire JV HoldCo shall not incur, create, assume or permit to exist any
third party Indebtedness for borrowed money, shall not create, incur, assume or
permit to exist any Lien on any of its property or assets (including stock or
other securities of any Person) at the time owned by it or on any income or
revenues or rights in respect of any thereof, except for joint venture Liens
created under the Empire JV Transaction Documents, non-consensual Liens or liens
required by operation of law, shall promptly dividend or otherwise distribute
all cash and cash equivalents on hand after receipt thereof to a Restricted
Subsidiary other than such cash and cash equivalents as Empire JV HoldCo shall
reasonably determine is necessary to continue the ordinary course operation and
existence of Empire JV HoldCo, and shall continue to be the direct owner of all
Equity Interests in Empire JV Sub owned or otherwise held by Borrower or any
Subsidiary thereof; provided that such Equity Interests may be transferred to a
wholly-owned Subsidiary of Borrower at any time provided that after such
transfer such wholly-owned Subsidiary shall be subject to the terms of this
Section 6.15 to the same extent Empire JV HoldCo is so subject.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01    Events of Default. In case of the happening of any of the
following events (“Events of Default”):

(a)    any representation or warranty made or deemed made by the Borrower or any
other Loan Party in any Loan Document, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished by the Borrower or any other Loan
Party;

 

107



--------------------------------------------------------------------------------

(b)    default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any Revolving L/C Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or by acceleration thereof or otherwise;

(c)    default shall be made in the payment of any interest on any Loan or on
any Revolving L/C Disbursement or in the payment of any Fee or any other amount
(other than an amount referred to in (b) above) due under any Loan Document,
when and as the same shall become due and payable, and such default shall
continue unremedied for a period of five (5) Business Days;

(d)    default shall be made in the due observance or performance by the
Borrower or any of its Relevant Subsidiaries of any covenant, condition or
agreement contained in Section 5.01(a) (with respect to the Borrower), 5.05(a),
5.08 or in Article VI;

(e)    default shall be made in the due observance or performance by the
Borrower or any of its Relevant Subsidiaries of any covenant, condition or
agreement of such Person contained in any Loan Document (other than those
specified in paragraphs (b), (c) and (d) above) and such default shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower;

(f)    (i) any event or condition occurs that (x) results in any Material
Indebtedness (other than Material Indebtedness under Swap Agreements) becoming
due prior to its scheduled maturity or (y) enables or permits (with all
applicable grace periods having expired) the holder or holders of any Material
Indebtedness (other than Material Indebtedness under Swap Agreements) or any
trustee or agent on its or their behalf to cause any Material Indebtedness
(other than Material Indebtedness under Swap Agreements) to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; (ii) any default occurs under any Swap Agreement that
constitutes Material Indebtedness which default enables the other counterparty
to terminate the Swap Agreement; or (iii) the Borrower or any of its Relevant
Subsidiaries shall fail to pay the principal of any Material Indebtedness at the
stated final maturity thereof; provided that this clause (f) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness;

(g)    there shall have occurred a Change in Control;

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any of its Material Subsidiaries that is a Loan
Party, or of a substantial part of the property or assets of the Borrower or any
of its Material Subsidiaries that is a Loan Party, taken as a whole, under Title
11 of the United States Code, as now constituted or hereafter amended or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law, (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Material
Subsidiaries that is a Loan Party or for a substantial part of the property or
assets of the Borrower or any of its Material Subsidiaries that is a Loan Party,
taken as a whole, or (iii) the winding-up or liquidation of the Borrower or any
of its Material Subsidiaries that is a Loan Party (except, in the case of any
Material Subsidiary, in a transaction permitted by Section 6.05); and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

108



--------------------------------------------------------------------------------

(i)    the Borrower or any of its Material Subsidiaries that is a Loan Party
shall (i) voluntarily commence any proceeding or file any petition seeking
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in paragraph (h) above, (iii) apply for, request or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or any of its Material Subsidiaries that is
a Loan Party or for a substantial part of the property or assets of the Borrower
or any of its Material Subsidiaries that is a Loan Party, taken as a whole,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(j)    the failure by the Borrower or any of its Relevant Subsidiaries to pay
one or more final judgments aggregating in excess of $75.0 million (net of any
amounts which are covered by insurance or bonded), which judgments are not
discharged or effectively waived or stayed for a period of 30 consecutive days,
or any action shall be legally taken by a judgment creditor to levy upon assets
or properties of the Borrower or any of its Relevant Subsidiaries to enforce any
such judgment;

(k)    one or more ERISA Events shall have occurred that, when taken together
with all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

(l)    (i) any Loan Document shall for any reason be asserted in writing by the
Borrower or any other Loan Party not to be a legal, valid and binding obligation
of any such Borrower or Loan Party, (ii) any security interest purported to be
created by any Security Document and to extend to Collateral that is not
immaterial to the Loan Parties on a consolidated basis shall cease to be, or
shall be asserted in writing by any Loan Party not to be, a valid and perfected
security interest (having the priority required by this Agreement or the
relevant Security Document) in the securities, assets or properties covered
thereby, except to the extent that (x) any such loss of perfection or priority
results from the failure of the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Agreements or to file UCC continuation statements, (y) such loss is
covered by a lender’s title insurance policy and the Administrative Agent shall
be reasonably satisfied with the credit of such insurer or (z) any such loss of
validity, perfection or priority is the result of any failure by the Collateral
Agent or the Administrative Agent to take any action necessary to secure the
validity, perfection or priority of the Liens or (iii) the Guarantees by any
Loan Party of any of the Obligations shall cease to be in full force and effect
(other than in accordance with the terms thereof), or shall be asserted in
writing by the Borrower or any other Loan Party not to be in effect or not to be
legal, valid and binding obligations;

(m)    (A) any Environmental Claim against the Borrower or any of its Relevant
Subsidiaries, (B) any liability of the Borrower or any of its Relevant
Subsidiaries for any Release or threatened Release of Hazardous Materials or
(C) any liability of the Borrower or any of its Relevant Subsidiaries for any
actual or alleged presence, Release or threatened Release of Hazardous Materials
at, under, on or from any Real Property currently or formerly owned, leased or
operated by any predecessor of the Borrower or any of its Relevant Subsidiaries,
or any property at which the Borrower or any of its Relevant Subsidiaries has
sent Hazardous Materials for treatment, storage or disposal, (each, an
“Environmental Event”) shall have occurred that, when taken together with all
other Environmental Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; or

 

109



--------------------------------------------------------------------------------

(n)    other than in connection with a merger of the Borrower and Crestwood
Equity Partners contemplated by Section 6.05(b)(vi), (i) the Parent Guarantee
shall for any reason be asserted in writing by Crestwood Equity Partners not to
be a legal, valid and binding obligation of Crestwood Equity Partners, or
(ii) the Parent Guarantee shall cease to be in full force and effect (other than
in accordance with the terms thereof);

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) demand cash
collateral pursuant to Section 2.05(j); and in any event described in paragraph
(h) or (i) above, the Commitments shall automatically terminate, the principal
of the Loans then outstanding, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall automatically become due and payable
and the Administrative Agent shall be deemed to have made a demand for cash
collateral to the full extent permitted under Section 2.05(j), without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding.

ARTICLE VIII

THE AGENTS

Section 8.01    Appointment and Authority. (a) Each of the Lenders and the
Issuing Banks hereby irrevocably appoints Wells Fargo to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

(a)    Wells Fargo shall also act as the Collateral Agent under the Loan
Documents, and each of the Lenders (including in its capacities as a potential
Specified Swap Counterparty and a potential Cash Management Bank) and the
Issuing Banks hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender or Issuing Bank for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Collateral Agent and any co-agents, sub-agents and attorneys-in-fact appointed
by the Collateral Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Article VIII and Article IX (including Section 8.12) as
though such co-agents, sub-agents and attorneys-in-fact were the Collateral
Agent under the Loan Documents as if set forth in full herein with respect
thereto.

(b)    Each of Citibank, N.A., Bank of America, N.A. and JPMorgan Chase Bank,
N.A., is hereby appointed to act as a Co-Syndication Agent.

 

110



--------------------------------------------------------------------------------

(c)    Each of Barclays Bank PLC, Morgan Stanley Senior Funding, Inc., RBC
Capital Markets and SunTrust Bank are hereby appointed to act as a
Co-Documentation Agent.

(d)    The provisions of this Article are solely for the benefit of the
Administrative Agent, the Collateral Agent, any appointees thereof, the Lenders
and the Issuing Banks, and, except as explicitly set forth herein, neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of or be bound pursuant to any of such provisions.

Section 8.02    Rights as a Lender. Any Person serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender, and may exercise the same as though it were not an Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include a Person serving as an Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

Section 8.03    Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:

(a)    shall be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b)    shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law;

(c)    shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity;

(d)    shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 9.08 and 7.01) or (ii) in the absence of its own gross negligence or
willful misconduct;

(e)    shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent; and

 

111



--------------------------------------------------------------------------------

(f)    shall be deemed to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given to
such Agent by the Borrower, a Lender or an Issuing Bank.

Section 8.04    Reliance by Agents. Any Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Any Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan or
issuance of a Revolving Letter of Credit that by its terms must be fulfilled to
the satisfaction of a Lender or an Issuing Bank, any Agent may presume that such
condition is satisfactory to such Lender or Issuing Bank unless such Agent shall
have received notice to the contrary from such Lender or Issuing Bank prior to
the making of such Loan or issuance of a Revolving Letter of Credit, as
applicable. Any Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 8.05    Delegation of Duties. Any Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by such Agent. Any
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

Section 8.06    Resignation of the Agents. Any Agent may at any time give notice
of its resignation to the Lenders, Issuing Banks and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right to
appoint a successor with the consent of the Borrower (not to be unreasonably
withheld or delayed), which shall be a financial institution with an office in
the United States, or an Affiliate of any such financial institution with an
office in the United States. During an Agent Default Period, the Borrower and
the Required Lenders may remove the relevant Agent subject to the execution and
delivery by the Borrower and the Required Lenders of removal and liability
release agreements reasonably satisfactory to the relevant Agent, which removal
shall be effective upon the acceptance of appointment by a successor as such
Agent. Upon any proposed removal of an Agent during an Agent Default Period, the
Required Lenders shall have the right to appoint a successor with the consent of
the Borrower (not to be unreasonably withheld or delayed), which shall be a
financial institution with an office in the United States, or an Affiliate of
any such financial institution with an office in the United States. In the case
of the resignation of an Agent, if no such successor shall have been so
appointed by the Required Lenders and the Borrower and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Secured Parties under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security, as bailee,
until such time as a successor Collateral Agent is appointed), (b) all payments,
communications

 

112



--------------------------------------------------------------------------------

and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender or Issuing Bank directly, until
such time as the Required Lenders and the Borrower appoint a successor
Administrative Agent as provided for above in this Section and (c) the Borrower
and the Lenders agree that in no event shall the retiring Agent or any of its
Affiliates or any of their respective officers, directors, employees, agents
advisors or representatives have any liability to the Loan Parties, any Lender
or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
failure of a successor Agent to be appointed and to accept such appointment.
Upon the acceptance of a successor’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) or removed Agent, and the
retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder and under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Agent’s resignation or removal hereunder and under the other
Loan Documents, the provisions of this Article (including Section 8.12) and
Section 9.05 shall continue in effect for the benefit of such retiring or
removed Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent.

Section 8.07    Non-Reliance on the Agents, Other Lenders and Other Issuing
Banks. Each Lender and each Issuing Bank acknowledges that it has, independently
and without reliance upon any Agent or any other Lender or Issuing Bank or any
of their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender or Issuing
Bank or any of their Related Parties and based on such documents and information
as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder.

Section 8.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers, the Co-Syndication Agents or
the Co-Documentation Agents shall have any powers, duties or responsibilities
under this Agreement or any of the other Loan Documents, except in its capacity,
as applicable, as an Agent, a Lender or an Issuing Bank hereunder.

Section 8.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
Sections 2.12, 8.12, and 9.05) allowed in such judicial proceeding; and

 

113



--------------------------------------------------------------------------------

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12,
8.12, and 9.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.

Section 8.10    Collateral and Guaranty Matters. Each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Specified
Swap Counterparty) and each of the Issuing Banks irrevocably authorizes the
Administrative Agent and the Collateral Agent to release guarantees, Liens and
security interests created by the Loan Documents in accordance with the
provisions of Section 9.18. Upon request by the Administrative Agent or the
Collateral Agent at any time, the Required Lenders will confirm in writing such
Agent’s authority provided for in the previous sentence.

Section 8.11    Secured Cash Management Agreements and Secured Swap Agreements.
No Cash Management Bank or Specified Swap Counterparty that obtains the benefits
of the Security Documents or any Collateral by virtue of the provisions hereof
or of the Security Documents shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article VIII to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Swap Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
reasonably request, from the applicable Cash Management Bank or Specified Swap
Counterparty, as the case may be.

Section 8.12    Indemnification. Each Lender and Issuing Bank agrees (i) to
reimburse each of the Administrative Agent and each Issuing Bank, on demand, in
the amount of its pro rata share (based on its Commitments hereunder (or if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of its applicable outstanding Loans) or portion of
outstanding Revolving L/C Disbursements owed to it, as applicable) of any
reasonable expenses incurred for the benefit of the Lenders and the Issuing
Banks by the Administrative Agent or incurred by such Issuing Bank in its
capacity as such, including reasonable counsel fees and compensation of agents
and employees paid for services rendered on behalf of the Lenders and the
Issuing Banks, which shall not have been reimbursed by the Borrower and (ii) to
indemnify and hold harmless the Administrative Agent and the Issuing Banks and
any of their respective directors, officers, employees or agents, on demand, in
the amount of such pro rata share, from and against any and all liabilities,
Taxes, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature

 

114



--------------------------------------------------------------------------------

whatsoever which may be imposed on, incurred by or asserted against it in its
capacity as Administrative Agent or Issuing Bank or any of them in any way
relating to or arising out of this Agreement or any other Loan Document or any
action taken or omitted by it or any of them under this Agreement or any other
Loan Document, to the extent the same shall not have been reimbursed by the
Borrower, provided that no Lender or Issuing Bank shall be liable to the
Administrative Agent or any Issuing Bank for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements to the extent found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted primarily from the gross
negligence or wilful misconduct of the Administrative Agent or such Issuing Bank
or any of their respective directors, officers, employees or agents.

Section 8.13    Appointment of Supplemental Collateral Agents. (a) It is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any law of any jurisdiction denying or restricting the right of
banking corporations or associations or other institutions to transact business
as agent or trustee in such jurisdiction. It is recognized that in case of
litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Collateral Agent deems that by reason of any present or future law of any
jurisdiction it may not exercise any of the rights, powers or remedies granted
herein or in any of the other Loan Documents or take any other action which may
be desirable or necessary in connection therewith, it may be necessary that the
Collateral Agent appoint an additional institution as a separate trustee,
co-trustee, collateral agent, collateral sub-agent or collateral co-agent (any
such additional individual or institution being referred to herein individually
as a “Supplemental Collateral Agent” and collectively as “Supplemental
Collateral Agents”).

(b)    In the event that the Collateral Agent appoints a Supplemental Collateral
Agent with respect to any Collateral, (i) each and every right, power, privilege
or duty expressed or intended by this Agreement or any of the other Loan
Documents to be exercised by or vested in or conveyed to the Collateral Agent
with respect to such Collateral shall be exercisable by and vest in such
Supplemental Collateral Agent to the extent, and only to the extent, necessary
to enable such Supplemental Collateral Agent to exercise such rights, powers and
privileges with respect to such Collateral and to perform such duties with
respect to such Collateral, and every covenant and obligation contained in the
Loan Documents and necessary to the exercise or performance thereof by such
Supplemental Collateral Agent shall run to and be enforceable by either the
Collateral Agent or such Supplemental Collateral Agent, and (ii) the provisions
of this Article and of Section 9.05 that refer to the Administrative Agent, the
Collateral Agent or the Agents shall inure to the benefit of such Supplemental
Collateral Agent and all references therein to the Administrative Agent, the
Collateral Agent or the Agents shall be deemed to be references to the
Administrative Agent, the Collateral Agent or the Agents and/or such
Supplemental Collateral Agent, as the context may require.

(c)    Should any instrument in writing from any Loan Party be required by any
Supplemental Collateral Agent so appointed by the Collateral Agent for more
fully and certainly vesting in and confirming to it such rights, powers,
privileges and duties, such Loan Party shall execute, acknowledge and deliver
any and all such instruments promptly upon request by the Collateral Agent. In
case any Supplemental Collateral Agent, or a successor thereto, shall die,
become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by law, shall vest in and be exercised by the Collateral Agent until
the appointment of a new Supplemental Collateral Agent.

Section 8.14    Withholding. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender or Issuing Bank
an amount equivalent to any applicable withholding Tax. If any payment has been
made to any Lender or Issuing

 

115



--------------------------------------------------------------------------------

Bank by the Administrative Agent without the applicable withholding Tax being
withheld from such payment and the Administrative Agent has paid over the
applicable withholding Tax to the Internal Revenue Service or any other
Governmental Authority, or the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender or
Issuing Bank because the appropriate form was not delivered or was not properly
executed or because such Lender or Issuing Bank failed to notify the
Administrative Agent of a change in circumstance which rendered the exemption
from, or reduction of, withholding Tax ineffective or for any other reason, such
Lender or Issuing Bank shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.

Section 8.15    Enforcement. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent or the Collateral Agent in accordance
with Section 7.01 and the Security Documents for the benefit of all the Lenders
and the Issuing Banks or Secured Parties, as applicable; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent or the Collateral
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent or Collateral Agent,
as applicable) hereunder and under the other Loan Documents, (b) any Lender or
Issuing Bank from exercising setoff rights in accordance with Section 9.06
(subject to the terms of Section 2.18(c)), or (c) any Lender or Issuing Bank
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any
federal, state or foreign bankruptcy, insolvency, receivership or similar law;
and provided, further, that if at any time there is no Person acting as the
Administrative Agent or the Collateral Agent, as applicable, hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent or the Collateral Agent, as
applicable, pursuant to Section 7.01 and the Security Documents, as applicable
and (ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.18(c), any Lender or Issuing Bank
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

ARTICLE IX

MISCELLANEOUS

Section 9.01    Notices. (a) Notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

(i)     if to the Borrower, to Crestwood Midstream Partners LP, at 811 Main
Street, Suite 3400, Houston, Texas 77002, Attention: Robert Halpin; fax:
832-519-2250, e-mail: robert.halpin@crestwoodlp.com.

(ii)    if to the Administrative Agent, to Wells Fargo at 1525 West W.T. Harris
Blvd., MAC D1109-019, Charlotte, North Carolina 28262, Attention: Securities
Admin Services Analyst; fax: 704-715-0017, e-mail:
agencyservices.requests@wellsfargo.com;

 

116



--------------------------------------------------------------------------------

(iii)    if to the Collateral Agent, to Wells Fargo at 1445 Ross Ave., Suite
4500, Dallas, Texas 75202, Attention: Arlene Gonzalez; fax: 877-757-3963,
e-mail: arlene.m.gonzalez@wellsfargo.com; and

(iv)    if to an Issuing Bank or any Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to service of process, or to notices pursuant to Article II unless
otherwise agreed by the Administrative Agent and the applicable Lender. Each of
the Administrative Agent, the Collateral Agent and the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided
further that approval of such procedures may be limited to particular notices or
communications.

(c)    All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service
or sent by telecopy or (to the extent permitted by paragraph (b) above)
electronic means prior to 5:00 p.m. (New York time) on such date, or on the date
five Business Days after dispatch by certified or registered mail if mailed, in
each case delivered, sent or mailed (properly addressed) to such party as
provided in this Section 9.01 or in accordance with the latest unrevoked
direction from such party given in accordance with this Section 9.01; provided
that any notice or other communication not received by the recipient during its
normal business hours will be deemed received by it upon the opening of its next
Business Day.

(d)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.

Section 9.02    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower and the other Loan Parties
herein, in the other Loan Documents and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the Lenders
and each Issuing Bank and shall survive the making by the Lenders of the Loans,
the execution and delivery of the Loan Documents and the issuance of the
Revolving Letters of Credit, regardless of any investigation made by such
Persons or on their behalf, and shall continue in full force and effect as long
as the principal of or any accrued interest on any Loan or Revolving L/C
Disbursement or any Fee or any other amount payable under this Agreement or any
other Loan Document is outstanding and unpaid or any Revolving Letter of Credit
is outstanding and so long as the Commitments have not been terminated. Without
prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Section 2.15, 2.16, 2.17 and 9.05) shall survive the payment in full
of the principal and interest hereunder, the expiration of the Revolving Letters
of Credit and the termination of the Commitments or this Agreement.

Section 9.03    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Agents and when the
Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Issuing Bank, the Agents and each Lender and their respective permitted
successors and assigns.

 

117



--------------------------------------------------------------------------------

Section 9.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Revolving Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Revolving Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section), the Lenders, the Agents, each Issuing Bank and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Agents, each Issuing Bank, and the Lenders, and the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A)    the Borrower; provided that no consent of the Borrower shall be required
for (i) an assignment of all or any portion of the Incremental Term Loans (or
any Replacement Term Loans) to a Lender, an Affiliate of a Lender or an Approved
Fund, (ii) any assignment related to Revolving Facility Commitments or Revolving
Facility Credit Exposure to a Revolving Facility Lender or, (ii) if an Event of
Default pursuant to Section 7.01(b), 7.01(c), 7.01(h) or 7.01(i) has occurred
and is continuing, any other assignee (provided that any liability of the
Borrower to an assignee that is an Approved Fund or Affiliate of the assigning
Lender under Section 2.15 or 2.17 shall be limited to the amount, if any, that
would have been payable hereunder by the Borrower in the absence of such
assignment); and provided further that so long as no Event of Default has
occurred and is continuing, the Borrower may withhold its consent if the costs
or the taxes payable by the Borrower to the assignee under Section 2.15 or 2.17
shall be greater than they would have been to assignor;

(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Person that is a Lender, an
Affiliate of a Lender or Approved Fund immediately prior to giving effect to
such assignment;

(C)    in the case of any assignment of any Revolving Facility Commitment, each
Issuing Bank; and

(D)    in the case of any assignment of any Revolving Facility Commitment, each
Swingline Lender.

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans or contemporaneous assignments to related
Approved Funds that equal at least $2.5 million in the aggregate, the amount of
the

 

118



--------------------------------------------------------------------------------

Commitment and/or Loans, as applicable, of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5.0 million and increments of $1.0 million in excess thereof
unless the Borrower and the Administrative Agent otherwise consent; provided
that no such consent of the Borrower shall be required if an Event of Default
under paragraph (b), (c), (h) or (i) of Section 7.01 has occurred and is
continuing;

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations in respect of a given
Facility under this Agreement;

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance;

(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any other
administrative information that the Administrative Agent may reasonably request;

(E)    no such assignment shall be made to the Borrower or any of its
Affiliates, or a Defaulting Lender; and

(F)    notwithstanding anything to the contrary herein, no such assignment shall
be made to (x) a natural person or (y) GoldenTree Asset Management, LP or any of
its Affiliates.

For purposes of this Section 9.04(b), the term “Approved Fund” shall have the
following meaning:

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.

(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Acceptance the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender hereunder shall, to the extent of the interest assigned
by such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.15, 2.16, 2.17 and 9.05). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall not be effective as an assignment hereunder.

(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and Revolving L/C

 

119



--------------------------------------------------------------------------------

Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Agents, each Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v)    The parties to each assignment (other than the Borrower, if applicable)
shall execute and deliver to the Administrative Agent a processing and
recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. Upon its receipt of a duly
completed Assignment and Acceptance executed by an assigning Lender and an
assignee, any administrative information reasonably requested by the
Administrative Agent (unless the assignee shall already be a Lender hereunder),
any written consent to such assignment required by paragraph (b) of this
Section, and the processing and recordation fee referred to above (unless waived
as set forth above), the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, any Swingline Lender or any Issuing Bank, sell
participations to one or more banks or other entities (other than any natural
person, GoldenTree Asset Management, LP or any of its Affiliates or a Defaulting
Lender) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans and Revolving L/C Disbursements owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (C) the Borrower, the Agents, each Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (D) such Lender, acting solely as a non-fiduciary agent of the
Borrower, shall maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans (or other rights or obligations) held by it,
which entries shall be conclusive absent manifest error; provided, further, that
no Lender shall have any obligation to disclose all or any portion of the
Participant register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. Any
agreement or instrument (oral or written) pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
exercise rights under and to enforce this Agreement and the other Loan Documents
and to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided that (x) such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in
Section 9.04(a)(i) or clause (i) through (vii) of the first proviso to
Section 9.08(b) that affects such Participant and (y) no other agreement (oral
or written) in respect of the foregoing with respect to such Participant may
exist between such Lender and such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits (and subject to the requirements and limitations) of Section 2.15, 2.16
and 2.17 to the same extent as if it were the Lender from whom it obtained its
participation and had acquired its interest by

 

120



--------------------------------------------------------------------------------

assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.06 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (which shall not be unreasonably withheld or delayed) and
the Borrower may withhold its consent if a Participant would be entitled to
require greater payment than the applicable Lender under such Sections. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 to the extent such Participant fails to
comply with Section 2.17(e) as though it were a Lender.

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement and its promissory note, if any,
to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or other central bank having
jurisdiction over such Lender, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto, and any such pledgee (other than a pledgee that is the
Federal Reserve Bank or other central bank having jurisdiction over such Lender)
shall acknowledge in writing that its rights under such pledge are in all
respects subject to the limitations applicable to the pledging Lender under this
Agreement or the other Loan Documents.

Section 9.05    Expenses; Indemnity. (a) The Borrower agrees to pay all
reasonable and documented out-of-pocket expenses incurred by the Agents, the
Joint Lead Arrangers and their respective Affiliates in connection with the
preparation of this Agreement, the other Loan Documents and the Parent
Guarantee, or by the Agents, the Joint Lead Arrangers and their respective
Affiliates in connection with the syndication of the Commitments or the
administration of this Agreement (including expenses incurred in connection with
due diligence and initial and ongoing Collateral examination to the extent
incurred with the reasonable prior approval of the Borrower and the reasonable
fees, disbursements and charges for no more than one counsel in each
jurisdiction where Collateral is located) or in connection with any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
Transactions hereby contemplated shall be consummated) or incurred by the
Agents, the Joint Lead Arrangers and their respective Affiliates or any Lender
in connection with the enforcement or protection of their rights in connection
with this Agreement, the other Loan Documents and the Parent Guarantee, in
connection with the Loans made or the Revolving Letters of Credit issued
hereunder, including the reasonable fees, charges and disbursements of Latham &
Watkins LLP, special New York counsel for the Agents and the Joint Lead
Arrangers, and, in connection with any such enforcement or protection, the
reasonable fees, charges and disbursements of any other counsel (including the
reasonable and documented allocated costs of internal counsel for the Agents,
the Joint Lead Arrangers, any Issuing Bank or any Lender); provided, that,
absent any conflict of interest, the Agents and the Joint Lead Arrangers shall
not be entitled to indemnification for the fees, charges or disbursements of
more than one counsel in each jurisdiction.

(b)    The Borrower agrees to indemnify the Agents, the Joint Lead Arrangers,
the Co-Syndication Agents, the Co-Documentation Agents, each Issuing Bank, each
Lender and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and to hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including reasonable and documented counsel fees, charges and disbursements,
incurred by or asserted

 

121



--------------------------------------------------------------------------------

against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement, any other Loan Document or
the Parent Guarantee or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto and thereto of their respective
obligations thereunder or the consummation of the Transactions and the other
transactions contemplated hereby or thereby, (ii) the use of the proceeds of the
Loans or the use of any Revolving Letter of Credit or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not the Borrower, its Subsidiaries or any Indemnitee initiated or is
a party thereto, provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined in a final, non-appealable judgment of a court
of competent jurisdiction to have resulted from the gross negligence, bad faith,
material breach of this Agreement, any of the Loan Documents or the Parent
Guarantee or willful misconduct of such Indemnitee (treating, for this purpose
only, any Agent, any Joint Lead Arranger, any Issuing Bank, any Lender and any
of their respective Related Parties as a single Indemnitee). Subject to and
without limiting the generality of the foregoing sentence, the Borrower agrees
to indemnify each Indemnitee against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
reasonable and documented counsel or consultant fees, charges and disbursements,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (A) any Environmental Event or Environmental
Claim related in any way to the Borrower or any of its Subsidiaries, or (B) any
actual or alleged presence, Release or threatened Release of Hazardous Materials
at, under, on or from any Real Property currently or formerly owned, leased or
operated by the Borrower or any of its Subsidiaries or by any predecessor of the
Borrower or any of its Subsidiaries, or any property at which the Borrower or
any of its Subsidiaries has sent Hazardous Materials for treatment, storage or
disposal, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined in a final, non-appealable judgment of a court
of competent jurisdiction to have resulted from the gross negligence, bad faith,
material breach of this Agreement, any of the Loan Documents or the Parent
Guarantee or willful misconduct of such Indemnitee or any of its Related Parties
or would have arisen as against the Indemnitee regardless of this Agreement, any
other Loan Document or the Parent Guarantee or any Borrowings hereunder. In no
event shall any Indemnitee be liable to any Loan Party for any consequential,
indirect, special or punitive damages. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement, the other Loan Documents or the Parent
Guarantee or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined in a final, non-appealable judgment
of a court of competent jurisdiction. The provisions of this Section 9.05 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement, any other Loan
Document or the Parent Guarantee, or any investigation made by or on behalf of
any Agent, any Issuing Bank, any Joint Lead Arranger or any Lender. All amounts
due under this Section 9.05 shall be payable on written demand therefor
accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested.

(c)    This Section 9.05 shall not apply to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

Section 9.06    Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank and each of their Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits

 

122



--------------------------------------------------------------------------------

(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender, such Issuing Bank or such
Affiliate to or for the credit or the account of any Loan Party or any other
Subsidiary that is not a Foreign Subsidiary, against any and all obligations of
the Loan Parties, now or hereafter existing under this Agreement or any other
Loan Document held by such Lender, such Issuing Bank or such Affiliate,
irrespective of whether or not such Lender, such Issuing Bank or such Affiliate
shall have made any demand under this Agreement or such other Loan Document and
although the obligations may be unmatured; provided that to the extent
prohibited by applicable law as described in the definition of “Excluded Swap
Obligation”, no amounts received from, or set off with respect to, any guarantor
shall be applied to any Excluded Swap Obligations of such guarantor. The rights
of each Lender, each Issuing Bank and each of their Affiliates under this
Section 9.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender, such Issuing Bank or such Affiliate may
have.

Section 9.07    Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN REVOLVING LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

Section 9.08    Waivers; Amendment. (a) No failure or delay of the Agents, any
Issuing Bank or any Lender in exercising any right or power hereunder, under any
Loan Document or under the Parent Guarantee shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agents, each Issuing Bank and the
Lenders hereunder, under the other Loan Documents and under the Parent Guarantee
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement, any other Loan
Document or the Parent Guarantee or consent to any departure by the Borrower,
any other Loan Party or Crestwood Equity Partners therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Borrower, any other Loan
Party or Crestwood Equity Partners in any case shall entitle such Person to any
other or further notice or demand in similar or other circumstances.

(b)    None of this Agreement, any other Loan Document or the Parent Guarantee
nor any provision hereof or thereof may be waived, amended or modified except
(w) in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders), (x) and in the
case of any Revolving Letter of Credit, pursuant to an agreement or agreements
in writing entered into by the Borrower and the applicable Issuing Bank, (y) in
the case of any other Loan Document (other than those set forth in clauses
(w) and (x) above), pursuant to an agreement or agreements in writing entered
into by the Borrower and consented to by the Required Lenders (or the
Administrative Agent acting on behalf of the Required Lenders) and (z) in the
case of the Parent Guarantee, pursuant to an agreement or agreements in writing
entered into by Crestwood Equity Partners and consented to by the Required
Lenders (or the Administrative Agent acting on behalf of the Required Lenders);
provided, however, that no such agreement shall

(i)    decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any Revolving L/C
Disbursement, without the prior written consent of each Lender directly affected
thereby; provided that any amendment to the financial covenant definitions (or
components thereof) in this Agreement shall not constitute a

 

123



--------------------------------------------------------------------------------

reduction in the rate of interest for purposes of this clause (i) (it being
understood that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Defaults shall not constitute a decrease or forgiveness of
principal or an extension of the final maturity or decrease in the rate of
interest);

(ii)    increase or extend the Commitment of any Lender or decrease the
Commitment Fees or Revolving L/C Participation Fees or other fees payable to any
Lender without the prior written consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Defaults shall not constitute an increase in the Commitments of any
Lender),

(iii)    extend any date on which any scheduled amortization payment in respect
of any Incremental Term Loan or payment of interest on any Loan, Revolving L/C
Disbursement or any Fees is due or reduce the amount of any scheduled
amortization payment due with respect to any Incremental Term Loan on the date
due, without the prior written consent of each Lender adversely affected
thereby,

(iv)    amend or modify the provisions of Section 2.18(b) or (c) in a manner
that would by its terms alter the pro rata sharing of payments required thereby
without the prior written consent of each Lender adversely affected thereby,

(v)    amend or modify Section 9.23 in a manner that would alter the required
application of any amount as between Facilities without the prior written
consent of the Majority Lenders of each Facility that is being allocated a
lesser amount as a result thereof;

(vi)    extend the stated expiration date of any Revolving Letter of Credit
beyond the Revolving Facility Maturity Date, without the prior written consent
of each Lender directly affected thereby,

(vii)    amend or modify the provisions of this Section or the definition of the
terms “Required Lenders”, “Majority Lenders”, or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, as set forth in this Agreement, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date), and

(viii)    release all or substantially all the Collateral (other than pursuant
to the Collateral Release Event) or release all or substantially all of the
value of the Guarantees of the Subsidiary Loan Parties without the prior written
consent of each Lender and Issuing Bank;

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Collateral Agent, an
Issuing Bank or a Swingline Lender hereunder, under the other Loan Documents or
under the Parent Guarantee without the prior written consent of such
Administrative Agent, Collateral Agent, Issuing Bank or Swingline Lender, as
applicable. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.08 and any consent by any Lender pursuant to this
Section 9.08 shall bind any assignee of such Lender,

 

124



--------------------------------------------------------------------------------

(c)    Without the consent of any Lender or Issuing Bank, the Loan Parties and
the Administrative Agent and/or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law.

(d)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent, and the Borrower (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement, the other Loan Documents and
the Parent Guarantee with the Incremental Term Loans and the Revolving Facility
Loans and the accrued interest and fees in respect thereof and (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.

(e)    In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all or a portion of the outstanding Incremental Term
Loans (“Refinanced Term Loans”) with a replacement “B” term loan tranche
hereunder which shall be Loans hereunder (“Replacement Term Loans”); provided
that (i) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (ii) the
weighted average life to maturity of such Replacement Term Loans shall not be
shorter than the weighted average life to maturity of such Refinanced Term Loans
at the time of such refinancing and (iii) all other terms (other than interest
rates, pricing and fees) applicable to such Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Loans in effect
immediately prior to such refinancing.

(f)    Notwithstanding the foregoing, (i) technical and conforming modifications
to the Loan Documents and the Parent Guarantee may be made with the consent of
the Borrower and the Administrative Agent to the extent necessary to integrate
any Incremental Commitments on the terms and conditions provided for in
Section 2.20 and (ii) any Loan Document and the Parent Guarantee may be amended,
modified, supplemented or waived with the written consent of the Administrative
Agent and the Borrower or Crestwood Equity Partners, as applicable, without the
need to obtain the consent of any Lender if such amendment, modification,
supplement or waiver is executed and delivered in order to cure an ambiguity,
omission, mistake or defect in such Loan Document or the Parent Guarantee;
provided that in connection with this clause (ii), in no event will the
Administrative Agent be required to substitute its judgment for the judgment of
the Lenders or the Required Lenders, and the Administrative Agent may in all
circumstances seek the approval of the Required Lenders, the affected Lenders or
all Lenders in connection with any such amendment, modification, supplement or
waiver.

Section 9.09    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum

 

125



--------------------------------------------------------------------------------

Rate”) that may be contracted for, charged, taken, received or reserved by such
Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender or such Issuing
Bank, shall be limited to the Maximum Rate, provided that such excess amount
shall be paid to such Lender or such Issuing Bank on subsequent payment dates to
the extent not exceeding the legal limitation.

Section 9.10    Entire Agreement. This Agreement, the other Loan Documents, the
Parent Guarantee and the agreements regarding certain Fees referred to herein
constitute the entire contract between the parties relative to the subject
matter hereof. Any previous agreement among or representations from the parties
or their Affiliates with respect to the subject matter hereof is superseded by
this Agreement, the other Loan Documents and the Parent Guarantee. Nothing in
this Agreement, in the other Loan Documents or in the Parent Guarantee,
expressed or implied, is intended to confer upon any party other than the
parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement, the other Loan Documents or the Parent
Guarantee.

Section 9.11    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavour in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 9.13    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission or an electronic transmission of a PDF copy thereof
shall be as effective as delivery of a manually signed original. Any such
delivery shall be followed promptly by delivery of the manually signed original.

Section 9.14    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15    Jurisdiction; Consent to Service of Process. (a) Each of the
Borrower, the Agents, the Issuing Bank and the Lenders hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York County, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or

 

126



--------------------------------------------------------------------------------

enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. The Borrower further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties thereto by registered or certified mail,
postage prepaid, to the Borrower at the address specified for the Loan Parties
in Section 9.01. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement (other than Section 8.09) shall affect any right that
any Lender or any Issuing Bank may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against the
Borrower or any Loan Party or their properties in the courts of any
jurisdiction.

(b)    Each of the Borrower, the Agents, the Issuing Banks and the Lenders
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or the other Loan Documents in any New York State or
federal court sitting in New York County. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

Section 9.16    Confidentiality. Each of the Lenders, each Issuing Bank and each
of the Agents agrees that it shall maintain in confidence any information
relating to the Borrower and its Subsidiaries and their respective Affiliates
furnished to it by or on behalf of the Borrower or the other Loan Parties or
such Subsidiary or Affiliate (other than information that (x) has become
generally available to the public other than as a result of a disclosure by such
party in breach of this Agreement, (y) has been independently developed by such
Lender, such Issuing Bank or such Agent without violating this Section 9.16 or
(z) was available to such Lender, such Issuing Bank or such Agent from a third
party having, to such Person’s actual knowledge, no obligations of
confidentiality to the Borrower or any of its Subsidiaries or any such
Affiliate) and shall not reveal the same other than to its Affiliates and its
and its Affiliates’ directors, trustees, officers, employees, agents and
advisors with a need to know or to any Person that approves or administers the
Loans on behalf of such Lender or Issuing Bank (so long as each such Person
shall have been instructed to keep the same confidential in accordance with this
Section 9.16), except: (i) to the extent necessary to comply with law or any
legal process or the regulatory or supervisory requirements of any Governmental
Authority (including bank examiners), the National Association of Insurance
Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(ii) as part of reporting or review procedures to Governmental Authorities
(including bank examiners) or the National Association of Insurance
Commissioners, (iii) to its parent companies, Affiliates or auditors (so long as
each such Person shall have been instructed to keep the same confidential in
accordance with this Section 9.16), (iv) in connection with the exercise of any
remedies under any Loan Document or the Parent Guarantee or in order to enforce
its rights under any Loan Document or the Parent Guarantee in a legal
proceeding, (v) to any prospective assignee of, or prospective Participant in,
any of its rights under this Agreement (so long as such Person shall have been
instructed to keep the same confidential in accordance with this Section 9.16 or
on terms at least as restrictive as those set forth in this Section 9.16), (vi)
with the prior written consent of the Borrower and (vii) to any direct or
indirect contractual counterparty in Swap Agreements or such contractual
counterparty’s professional advisor (so long as each such contractual
counterparty agrees to be bound by the provisions of this Section 9.16 or on
terms at least as restrictive as those set forth in Section 9.16 and each such
professional advisor shall have been instructed to keep the same confidential in
accordance with this Section 9.16). If a Lender, an Issuing Bank or an Agent is
requested or required to disclose any such information (other than to its bank
examiners and similar regulators, or to

 

127



--------------------------------------------------------------------------------

internal or external auditors) pursuant to or as required by law or legal
process or subpoena to the extent reasonably practicable, it shall give prompt
notice thereof to the Borrower so that the Borrower may seek an appropriate
protective order and such Lender, Issuing Bank or Agent will reasonably
cooperate with the Borrower (or the applicable Subsidiary or Affiliate), at the
Borrower’s expense, in seeking such protective order.

Section 9.17    Communications. (a) Delivery. (i) Each Loan Party hereby agrees
that it will use all reasonable efforts to provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to this Agreement and any other Loan
Document, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (A) relates to a request
for a new, or a conversion of an existing, borrowing or other extension of
credit (including any election of an interest rate or interest period relating
thereto), (B) relates to the payment of any principal or other amount due under
this Agreement prior to 5:00 p.m. (New York time) on the scheduled date
therefor, (C) provides notice of any Default or Event of Default under this
Agreement or (D) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at the
address referenced in Section 9.01(a)(ii). Nothing in this Section 9.17 shall
prejudice the right of the Agents, the Co-Syndication Agents, the
Co-Documentation Agents, the Joint Lead Arrangers or any Lender or Issuing Bank
or any Loan Party to give any notice or other communication pursuant to this
Agreement or any other Loan Document in any other manner specified in this
Agreement or any other Loan Document.

(ii)    Each Lender agrees that notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform (as defined
below) shall constitute effective delivery of the Communications to such Lender
for purposes of the Loan Documents. Each Lender agrees (A) to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (B) that the foregoing notice may be sent
to such e-mail address.

(b)    Posting. Each Loan Party further agrees that the Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on SyndTrak Online or a substantially similar electronic transmission system
(the “Platform”). The Borrower hereby acknowledges that (i) the Administrative
Agent and/or the Joint Lead Arrangers will make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (ii) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers, the Issuing Banks and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its Affiliates or their respective securities for purposes of United States
Federal

 

128



--------------------------------------------------------------------------------

and state securities laws; (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Joint Lead
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Notwithstanding the foregoing, the
Borrower shall not be under any obligation to mark any Borrower Materials
“PUBLIC” to the extent the Borrower determines that such Borrower Materials
contain material non-public information with respect to the Borrower or its
Affiliates or their respective securities for purposes of United States Federal
and state securities laws.

(c)    Platform. The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
Party in connection with the Communications or the Platform. In no event shall
the Administrative Agent, the Collateral Agent or any of its or their affiliates
or any of their respective officers, directors, employees, agents advisors or
representatives (collectively, “Agent Parties”) have any liability to the Loan
Parties, any Lender or Issuing Bank or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s or the
Collateral Agent’s transmission of communications through the internet, except
to the extent the liability of any Agent Party is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Agent Party’s gross negligence or willful misconduct.

Section 9.18    Release of Liens and Guarantees. In the event that any Loan
Party conveys, sells, leases, assigns, transfers or otherwise disposes of all or
any portion of its assets (including the Equity Interests of any of its
Subsidiaries) to a Person that is not (and is not required to become) a Loan
Party in a transaction not prohibited by the Loan Documents, the parties hereto
agree that (a) any Liens attaching to such Equity Interests or other assets
pursuant to any Loan Document (along with the guarantee of the Obligations by
any Subsidiary Loan Party so transferred) shall be automatically released upon
the consummation of such conveyance, sale, lease, assignment, transfer or other
disposition in accordance with the Loan Documents and (b) the Administrative
Agent and the Collateral Agent shall promptly (and the Lenders hereby authorize
the Administrative Agent and the Collateral Agent to) take such action and
execute any such documents as may be reasonably requested by the Borrower and at
the Borrower’s expense (i) to evidence such release of Liens created by any Loan
Document in respect of such Equity Interests or assets that are the subject of
such disposition and (ii) in the case of the disposition of any Equity Interests
of any Subsidiary Loan Party, to evidence the release of any such guarantees of
the Obligations, and any Liens granted to secure the Obligations, by such
Subsidiary Loan Party. Any representation, warranty or covenant contained in any
Loan Document relating to any such Subsidiary, Equity Interests or assets shall
no longer be deemed to be made once such Equity Interests or assets are so
conveyed, sold, leased, assigned, transferred or disposed of. The Security
Documents, the guarantees made therein, the Security Interest (as defined
therein) and all other security interests granted thereby shall terminate, and
each Loan Party shall automatically be released from its obligations thereunder
and the security interests in the Collateral granted by any Loan Party shall be
automatically released, when all the Obligations are paid in full in cash and
Commitments are terminated (other than (A) contingent indemnification
obligations, (B) obligations and liabilities under Secured Cash Management
Agreements and Secured Swap Agreements and (C) obligations and liabilities under
Revolving Letters of Credit as to which arrangements satisfactory to the Issuing
Banks shall have been made). At such time, the Administrative Agent and the
Collateral Agent agree to take such actions as are reasonably requested by the
Borrower at the Borrower’s expense to evidence and effectuate such termination
and release of the guarantees, Liens and security interests created by the Loan
Documents.

 

129



--------------------------------------------------------------------------------

Section 9.19    U.S.A. PATRIOT Act and Similar Legislation. Each Lender and
Issuing Bank hereby notifies each Loan Party that pursuant to the requirements
of the U.S.A. PATRIOT Act and similar legislation, as applicable, it is required
to obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of each Loan Party and other
information that will allow the Lenders to identify such Loan Party in
accordance with such legislation. Each Loan Party agrees to furnish such
information promptly upon request of a Lender. Each Lender shall be responsible
for satisfying its own requirements in respect of obtaining all such
information.

Section 9.20    Judgment. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due hereunder in one currency into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first mentioned currency with such other currency at the
Administrative Agent’s principal office in New York, New York on the Business
Day preceding that on which final judgment is given.

Section 9.21    Pledge and Guarantee Restrictions. Notwithstanding any provision
of this Agreement or any other Loan Document to the contrary (including any
provision that would otherwise apply notwithstanding other provisions or that is
the beneficiary of other overriding language):

(a)    (i) no more than 65% of the issued and outstanding voting Equity
Interests of (x) any Foreign Subsidiary of the Borrower or (y) any Subsidiary of
the Borrower, substantially all of which Subsidiary’s assets consist of the
Equity Interests in “controlled foreign corporations” under Section 957 of the
Code, shall be pledged or similarly hypothecated to guarantee, secure or support
any Obligation of any Loan Party; and

(ii)    neither (x) any Foreign Subsidiary nor (y) any Domestic Subsidiary of
the Borrower substantially all of whose assets consist of the Equity Interests
in “controlled foreign corporations” under Section 957 of the Code shall
guarantee or support any Obligation of the Borrower; and

(b)    no Subsidiary shall guarantee or support any Obligation of any Loan Party
if and to the extent that such guarantee or support would contravene the Agreed
Security Principles.

The parties hereto agree that any pledge, guaranty or security or similar
interest made or granted in contravention of this Section 9.21 shall be void ab
initio, but only to the extent of such contravention.

Section 9.22    No Fiduciary Duty. Each Agent, each Lender, each Issuing Bank,
each Co-Syndication Agent, each Co-Documentation Agent and their respective
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Borrower, the other
Loan Parties and Crestwood Equity Partners. Each of the Borrower and Crestwood
Equity Partners hereby agrees that subject to applicable law, nothing in the
Loan Documents, the Parent Guarantee or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Lenders and the Loan Parties, Crestwood Equity Partners, their
equityholders or their Affiliates. Each of the Borrower and Crestwood Equity
Partners hereby acknowledges and agrees that (i) the transactions contemplated
by the Loan Documents and the Parent Guarantee are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties and
Crestwood Equity Partners, on the other, (ii) in connection therewith and with
the process

 

130



--------------------------------------------------------------------------------

leading to such transaction none of the Lenders is acting as the agent or
fiduciary of any Loan Party or Crestwood Equity Partners, their management,
equityholders, creditors or any other person, (iii) no Lender has assumed an
advisory or fiduciary responsibility in favor of any Loan Party or Crestwood
Equity Partners with respect to the transactions contemplated hereby or the
process leading thereto (irrespective of whether any Lender or any of its
Affiliates has advised or is currently advising such Loan Party or Crestwood
Equity Partners on other matters) or any other obligation to any Loan Party or
Crestwood Equity Partners except the obligations expressly set forth in the Loan
Documents and the Parent Guarantee, (iv) the Borrower, each other Loan Party and
Crestwood Equity Partners have each consulted its own legal and financial
advisors to the extent it has deemed appropriate and (v) the Lenders may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates and no Lender has an obligation to
disclose any such interests to the Borrower or its Affiliates. The Borrower
further acknowledges and agrees that it is responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto.

Section 9.23    Application of Funds. After the exercise of remedies provided
for in Section 7.01 (or after the Loans have automatically become immediately
due and payable), any amounts received by the Administrative Agent from the
Collateral Agent pursuant to Section 5.02 of the Collateral Agreement and any
other amounts received by the Administrative Agent on account of the Loan
Document Obligations shall be applied by the Administrative Agent in the
following order:

(a)    First, to payment of that portion of the Loan Document Obligations
constituting fees, indemnities, expenses and other amounts (including fees,
charges and disbursements of counsel to the Joint Lead Arrangers, the
Administrative Agent and the Collateral Agent) payable to the Joint Lead
Arrangers, the Co-Syndication Agents, the Co-Documentation Agents, the
Administrative Agent and the Collateral Agent in their respective capacities as
such;

(b)    Second, to payment of that portion of the Loan Document Obligations
constituting fees, indemnities and other amounts (other than principal, interest
and Revolving L/C Participation Fees) payable to the Lenders and the Issuing
Bank (including fees, charges and disbursements of counsel to the respective
Lenders and the Issuing Bank) arising under the Loan Documents, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

(c)    Third, to payment of that portion of the Loan Document Obligations
constituting accrued and unpaid Revolving L/C Participation Fees and interest on
the Loans, Revolving L/C Exposure and other Obligations arising under the Loan
Documents, ratably among the Lenders and the Issuing Bank in proportion to the
respective amounts described in this clause Third payable to them;

(d)    Fourth, to payment of that portion of the Loan Document Obligations
constituting unpaid principal of the Loans and Revolving L/C Reimbursement
Obligations, ratably among the Lenders and the Issuing Bank in proportion to the
respective amounts described in this clause Fourth held by them;

(e)    Fifth, to the Administrative Agent for the account of the Issuing Bank,
to cash collateralize that portion of Revolving L/C Exposure comprised of the
aggregate undrawn amount of Revolving Letters of Credit; and

(f)    Last, the balance, if any, after all of the Loan Document Obligations
have been indefeasibly paid in full, to the Borrower or as otherwise required by
Law.

 

131



--------------------------------------------------------------------------------

Subject to Section 2.05(j), amounts used to cash collateralize the aggregate
undrawn amount of Revolving Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Revolving Letters of Credit as
they occur. If any amount remains on deposit as cash collateral after all
Revolving Letters of Credit have either been fully drawn or expired, such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

Section 9.24    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document or any other agreement executed
among such parties in connection with a Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 9.25    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Revolving Letters of Credit, the Commitments or
this Agreement;

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for

 

132



--------------------------------------------------------------------------------

certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Revolving Letters of Credit,
the Commitments and this Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Revolving Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Revolving Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and
(D) to the best knowledge of such Lender, the requirements of subsection (a) of
Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Revolving
Letters of Credit, the Commitments and this Agreement; or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Revolving Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

Section 9.26    Existing Credit Agreement.

(a)    On the Closing Date, the Existing Credit Agreement shall be amended and
restated in its entirety by this Agreement, and the Existing Credit Agreement
shall thereafter be of no further force and effect, except that the Borrower,
the Administrative Agent and the Lenders agree that (i) the incurrence by the
Borrower of “Obligations” under and as defined in the Existing Credit Agreement
(whether or not such Obligations are contingent as of the Closing Date) shall
continue to exist under and be evidenced by this Agreement and the other Loan
Documents, (ii) the Borrower shall pay any breakage costs incurred on the
Closing Date under the Existing Credit Agreement and (iii) except as expressly
stated herein or amended, amended and restated or otherwise modified, the other
Loan Documents are ratified and confirmed as remaining unmodified and in full
force and effect with respect to all Obligations. This Agreement is not in any
way intended to constitute a novation of the obligations and liabilities
existing under the Existing Credit Agreement or evidence payment of all or any
portion of such obligations and liabilities.

 

133



--------------------------------------------------------------------------------

(b)    On and after the Closing Date, (i) all references to the Existing Credit
Agreement (or to any amendment or any amendment and restatement thereof) in the
Loan Documents (other than this Agreement) shall be deemed to refer to the
Existing Credit Agreement, as amended and restated hereby (as it may be further
amended, modified or restated), (ii) all references to any section (or
subsection) of the Existing Credit Agreement or in any Loan Document (but not
herein) shall be amended to become, mutatis mutandis, references to the
corresponding provisions of this Agreement and (iii) except as the context
otherwise provides, on or after the Closing Date, all references to this
Agreement herein (including for purposes of indemnification and reimbursement of
fees) shall be deemed to be references to the Existing Credit Agreement, as
amended and restated hereby (as it may be further amended, modified or
restated).

(c)    This amendment and restatement is limited as written and is not a consent
to any other amendment, restatement or waiver, whether or not similar and,
except as expressly provided herein or in any other Loan Document, all terms and
conditions of the Loan Documents remain in full force and effect unless
specifically amended hereby or by any other Loan Document.

(d)    From and after the Closing Date, (i) each Exiting Lender shall cease to
be a party to this Agreement, (ii) no Exiting Lender shall have any obligations
or liabilities under this Agreement with respect to the period from and after
the Closing Date (other than obligations under the Existing Credit Agreement
expressly stated to survive the termination of the Existing Credit Agreement and
the repayment of amounts outstanding thereunder) and, without limiting the
foregoing, no Exiting Lender shall have any Commitment under this Agreement or
any Revolving L/C Reimbursement Obligations outstanding hereunder, (iii) all
Existing Letters of Credit will be deemed issued and outstanding under this
Agreement and will be governed as if issued under this Agreement and (iv) no
Exiting Lender shall have any rights under the Existing Credit Agreement, this
Agreement or any other Loan Document (other than rights under the Existing
Credit Agreement expressly stated to survive the termination of the Existing
Credit Agreement and the repayment of amounts outstanding thereunder).

(e)    The Lenders that are lenders under the Existing Credit Agreement hereby
waive any requirements for notice of prepayment, commitment reduction and
minimum amounts of prepayments of Loans (as defined in the Existing Credit
Agreement) to the extent notice of such prepayment, reductions or payments are
required under the Existing Credit Agreement.

[SIGNATURE PAGES FOLLOW]

 

134



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

CRESTWOOD MIDSTREAM PARTNERS LP,   as Borrower By:   CRESTWOOD MIDSTREAM GP LLC,
  its general partner By:  

/s/ Robert T. Halpin, III

Name:   Robert T. Halpin, III Title:   Executive Vice President and Chief
Financial   Officer

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP – SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Administrative Agent, Collateral Agent, Issuing Bank,
Swingline Lender and as Lender By:  

/s/ Andrew Ostrov

Name:   Andrew Ostrov Title:   Director

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP – SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender and Issuing Bank By:  

/s/ Ronald E. McKaig

Name:   Ronald E. McKaig Title:   Managing Director

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP – SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Lender and Issuing Bank

By:  

/s/ Sydney G. Dennis

Name:   Sydney G. Dennis Title:   Director

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP – SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Citibank, N.A., as Lender and Issuing Bank By:  

/s/ Gabriel Juarez

Name:   Gabriel Juarez Title:   Vice President

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP – SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Lender and Issuing Bank By:  

/s/ Stephanie Balette

Name:   Stephanie Balette Title:   Authorized Officer

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP – SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Lender and Issuing Bank By:  

/s/ Jason S. York

Name:   Jason S. York Title:   Authorized Signatory

 

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP – SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SunTrust Bank, as Lender and Issuing Bank By:  

/s/ Justin Lien

Name:   Justin Lien Title:   Director

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP – SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Morgan Stanley Bank, N.A.,

as Lender

By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP – SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as Lender and Issuing Bank

By:  

/s/ Michael King

Name:   Michael King Title:   Vice President

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP – SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

ABN AMRO Capital USA, LLC,

as Lender

By:  

/s/ Darrell Holley

Name:   Darrell Holley Title:   Managing Director By:  

/s/ Matt Worstell

Name:   Matt Worstell Title:   Director

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP – SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Branch Bank and Trust Company,

as Lender

By:  

/s/ James Giordano

Name:   James Giordano Title:   Senior Vice President

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP – SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as Lender

By:  

/s/ Stuart Gibson

Name:   Stuart Gibson Title:   Managing Director

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP – SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMERICA BANK, as Lender By:  

/s/ William B. Robinson

Name:   William B. Robinson Title:   Senior Vice President

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP – SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Compass Bank, as Lender By:  

/s/ Mark H. Wolf

Name:   Mark H. Wolf Title:   Senior Vice President

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP – SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Citizens Bank N.A.,

as Lender

By:  

/s/ Peter Panos

Name:   Peter Panos Title:   Managing Director

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP – SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

REGIONS BANK, as Lender By:  

/s/ David Valentine

Name:   David Valentine Title:   Managing Director

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP – SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

MUFG Bank, Ltd.,

as Lender

By:  

/s/ Anastasiya Haurylenia

Name:   Anastasiya Haurylenia Title:   Authorized Signatory

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP – SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Lender

By:  

/s/ John C. Lozano

Name:   John C. Lozano Title:   Senior Vice President

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP – SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH,

as Lender

By:  

/s/ Joe Lattanzi

Name:   Joe Lattanzi Title:   Managing Director

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP – SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

The Toronto-Dominion Bank, New York Branch,

as Lender

By:  

/s/ Annie Dorval

Name:   Annie Dorval Title:   Authorized Signatory

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP – SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Zions Bancorporation, N.A. dba Amegy Bank,

as Lender

By:  

/s/ Sam Trail

Name:   Sam Trail Title:   Senior Vice President

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP – SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BMO Harris Bank, N.A.,

as Lender

By:  

/s/ Matt Meyer

Name:   Matt Meyer Title:   Director

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP – SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Bank Midwest, a division of NBH Bank,

as Lender

By:  

/s/ Sarah E. Burchett

Name:   Sarah E. Burchett Title:   Authorized Signatory

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP – SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CIT BANK, N.A.,

as Lender

By:  

/s/ Stewart McLeod

Name:   Stewart McLeod Title:   Director

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP – SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

The Huntington National Bank,

as Lender

By:  

/s/ Jason Zilewicz

Name:   Jason Zilewicz Title:   Director

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP – SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Enterprise Bank & Trust,

as Lender

By:  

/s/ Aaron Wiens

Name:   Aaron Wiens Title:   Vice President

SIGNATURE PAGE TO

CRESTWOOD MIDSTREAM PARTNERS LP – SECOND AMENDED AND RESTATED CREDIT AGREEMENT